--------------------------------------------------------------------------------

Exhibit 10.12
 
EXECUTION VERSION






$122,500,000


CREDIT AGREEMENT




dated September 14, 2009


among


GRANDE COMMUNICATIONS NETWORKS LLC,
as Borrower


GRANDE PARENT LLC,
as Holdings


THE LENDERS LISTED HEREIN
as Lenders


SOCIÉTÉ GÉNÉRALE,
as Administrative Agent


SG AMERICAS SECURITIES, LLC and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arrangers and Book-Runners


SUNTRUST ROBINSON HUMPHREY, INC. and
COBANK, ACB,
as Co-Syndication Agents


and


UNION BANK, N.A. and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents
 
 
Logo 1 [logo1.jpg]
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS



   
Page
     
ARTICLE I DEFINITIONS
2
   
Section 1.1
Certain Defined Terms
2
Section 1.2
Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement
36
Section 1.3
Other Definitional Provisions and Rules of Construction
37
Section 1.4
Certifications
38
Section 1.5
Rounding
38
Section 1.6
Timing of Payment and Deliveries
38
     
ARTICLE II AMOUNTS AND TERMS OF COMMITMENTS AND LOANS
38
   
Section 2.1
Commitments; Making of Loans; the Register; Optional Notes
38
Section 2.2
Interest on the Loans
42
Section 2.3
Fees
45
Section 2.4
Repayments, Prepayments and Reductions of Revolving Loan Commitment Amount;
General Provisions Regarding Payments; Application of Proceeds of Collateral and
Payments Under Guaranties
46
Section 2.5
Use of Proceeds
53
Section 2.6
Special Provisions Governing LIBOR Loans
54
Section 2.7
Increased Costs; Taxes; Capital Adequacy
56
Section 2.8
Statement of Lenders; Obligation of Lenders and Issuing Lender to Mitigate
61
Section 2.9
Defaulting Lenders
62
Section 2.10
Replacement of a Lender
64
Section 2.11
Incremental Facilities
65
     
ARTICLE III LETTERS OF CREDIT
67
   
Section 3.1
Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein
67
Section 3.2
Letter of Credit Fees
70
Section 3.3
Drawings and Reimbursement of Amounts Paid Under Letters of Credit
70
Section 3.4
Obligations Absolute
73
Section 3.5
Nature of Issuing Lenders’ Duties
74
     
ARTICLE IV CONDITIONS TO LOANS AND LETTERS OF CREDIT
75
   
Section 4.1
Conditions to Initial Loans
75
Section 4.2
Conditions to All Loans
82
Section 4.3
Conditions to Letters of Credit
82
     
ARTICLE V REPRESENTATIONS AND WARRANTIES
83
   
Section 5.1
Organization, Powers, Qualification, Good Standing, Business and Subsidiaries
83
Section 5.2
Authorization of Transactions
84
Section 5.3
Financial Condition
85
Section 5.4
No Material Adverse Change; No Restricted Junior Payments
85
Section 5.5
Title to Properties; Liens; Real Property Assets; Intellectual Property
85
Section 5.6
Litigation; Adverse Facts
86
Section 5.7
Payment of Taxes
86
Section 5.8
Federal Regulations
87


 
- i -

--------------------------------------------------------------------------------

 
 
Section 5.9
ERISA
87
Section 5.10
Certain Fees
89
Section 5.11
Environmental Protection
89
Section 5.12
Employee Matters
90
Section 5.13
Solvency
90
Section 5.14
Matters Relating to Collateral
90
Section 5.15
Insurance
90
Section 5.16
Common Enterprise
91
Section 5.17
First Priority Security Interest
91
Section 5.18
No Default.
91
Section 5.19
Material Contracts
91
Section 5.20
Disclosure
91
     
ARTICLE VI AFFIRMATIVE COVENANTS
92
   
Section 6.1
Financial Statements and Other Reports
92
Section 6.2
Existence, Etc.
96
Section 6.3
Payment of Taxes and Claims; Tax
96
Section 6.4
Maintenance of Properties; Insurance; Business Interruption Insurance
97
Section 6.5
Inspection Rights; Lender Meeting
98
Section 6.6
Compliance with Laws, Etc.
98
Section 6.7
Environmental Matters
99
Section 6.8
Execution of Loan Documents After the Closing Date
99
Section 6.9
Matters Relating to Additional Real Property Collateral
101
Section 6.10
Interest Rate Protection
102
Section 6.11
Payment of Obligations
102
Section 6.12
Anti-Terrorism Laws
102
Section 6.13
Federal Regulation
102
Section 6.14
Deposit Accounts, Securities Accounts and Cash Management Systems
102
Section 6.15
ERISA
103
Section 6.16
Wholesale Businesses
103
Section 6.17
Further Assurances
104
     
ARTICLE VII NEGATIVE COVENANTS
104
   
Section 7.1
Indebtedness
104
Section 7.2
Liens and Related Matters
106
Section 7.3
Investments; Acquisitions
108
Section 7.4
Contingent Obligations
110
Section 7.5
Restricted Junior Payments
111
Section 7.6
Financial Covenants
112
Section 7.7
Restriction on Fundamental Changes; Asset Sales
113
Section 7.8
Consolidated Capital Expenditures
115
Section 7.9
Transactions with Shareholders and Affiliates
116
Section 7.10
Sale and Leaseback Transactions
117
Section 7.11
Conduct of Business
117
Section 7.12
Amendments or Waivers of Certain Agreements; Amendments of Documents Relating to
Subordinated Indebtedness
118
Section 7.13
Fiscal Year
118


 
- ii -

--------------------------------------------------------------------------------

 
 
ARTICLE VIII EVENTS OF DEFAULT
118
   
Section 8.1
Failure to Make Payments When Due
118
Section 8.2
Default in Other Agreements
119
Section 8.3
Breach of Certain Covenants
119
Section 8.4
Breach of Warranty
119
Section 8.5
Other Defaults Under Loan Documents
119
Section 8.6
Involuntary Bankruptcy; Appointment of Receiver, Etc.
119
Section 8.7
Voluntary Bankruptcy; Appointment of Receiver, Etc.
120
Section 8.8
Judgments and Attachments
120
Section 8.9
Dissolution
120
Section 8.10
ERISA
121
Section 8.11
Change in Control
121
Section 8.12
Invalidity of Loan Documents; Failure of Security; Repudiation of Obligations
121
     
ARTICLE IX ADMINISTRATIVE AGENT
122
   
Section 9.1
Appointment
122
Section 9.2
Powers and Duties; General Immunity
124
Section 9.3
Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness
126
Section 9.4
Right to Indemnity
126
Section 9.5
Resignation of Agents; Successor Administrative Agent
126
Section 9.6
Collateral Documents and Guaranties
127
Section 9.7
Duties of Other Agents
128
Section 9.8
Administrative Agent May File Proofs of Claim
128
     
ARTICLE X MISCELLANEOUS
129
   
Section 10.1
Successors and Assigns; Assignments and Participations in Loans and Letters of
Credit
129
Section 10.2
Expenses
133
Section 10.3
Indemnity
134
Section 10.4
Set-Off
135
Section 10.5
Ratable Sharing
136
Section 10.6
Amendments and Waivers
137
Section 10.7
Independence of Covenants
139
Section 10.8
Notices; Effectiveness of Signatures
139
Section 10.9
Survival of Representations, Warranties and Agreements
140
Section 10.10
Failure or Indulgence Not Waiver; Remedies Cumulative
140
Section 10.11
Marshalling; Payments Set Aside
140
Section 10.12
Severability
141
Section 10.13
Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver
141
Section 10.14
Release of Security Interest or Guaranties
141
Section 10.15
Applicable Law
142
Section 10.16
Construction of Agreement; Nature of Relationship
142
Section 10.17
Consent to Jurisdiction and Service of Process
142
Section 10.18
Waiver of Jury Trial
143
Section 10.19
Confidentiality
144
Section 10.20
USA Patriot Act
144


 
- iii -

--------------------------------------------------------------------------------

 
 
Section 10.21
Usury Savings Clause
145
Section 10.22
Successor Issuing Lender
145
Section 10.23
Counterparts
146





Exhibits


Exhibit I
Form of Notice of Borrowing



Exhibit II
Form of Notice of Conversion/Continuation



Exhibit III
Form of Request for Issuance



Exhibit IV
Form of Term Note



Exhibit V
Form of Revolving Note



Exhibit VI
[Intentionally omitted]



Exhibit VII
Form of Opinion of Kirkland & Ellis LLP



Exhibit VIII
Form of Compliance Certificate



Exhibit IX
Form of Solvency Certificate



Exhibit X
Form of Assignment Agreement



Exhibit XI
Form of Pledge and Security Agreement



Exhibit XII
Form of Parent Guaranty



Exhibit XIII
Form of Subsidiary Guaranty





Schedules


Schedule 1.1(a)
Consolidated EBITDA Pro Forma Adjustment Amount



Schedule 1.1(b)
Related Agreements



Schedule 2.1
Lenders’ Commitments and Pro Rata Shares



Schedule 5.1
Corporate & Capital Structure; Ownership



Schedule 5.5(b)
Owned Real Property



Schedule 5.5(c)
Leased Real Property



Schedule 5.5(d)
Intellectual Property



Schedule 5.6
Litigation



Schedule 5.11
Environmental Matters



Schedule 5.17
Filing Offices



Schedule 7.1
Permitted Indebtedness



Schedule 7.2
Permitted Liens



Schedule 7.3
Permitted Investments


 
- iv -

--------------------------------------------------------------------------------

 

Schedule 7.4
Permitted Contingent Obligations


 
- v -

--------------------------------------------------------------------------------

 

This Credit Agreement is dated as of September 14, 2009 and entered into by and
among:


(1)
GRANDE COMMUNICATIONS NETWORKS LLC, a Delaware limited liability company,
formerly Grande Communications Networks, Inc., a Delaware corporation
(“Company”);



(2)
GRANDE PARENT LLC, a Delaware limited liability company (“Holdings”);



(3)
THE FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF (each
individually referred to herein as a “Lender” and collectively as “Lenders”);



(4)
SOCIÉTÉ GÉNÉRALE (“SG”), as administrative agent for Lenders (in such capacity,
“Administrative Agent”);



(5)
SG AMERICAS SECURITIES, LLC ANDSUNTRUST ROBINSON HUMPHREY, INC., as Joint Lead
Arrangers and Book-Runners (each individually referred to herein in such
capacity as a “Arranger” and collectively as “Arrangers”);



(6)
SUNTRUST ROBINSON HUMPHREY, INC. AND COBANK, ACB, as co-syndication agents for
Lenders (each individually referred to herein in such capacity as a
“Co-Syndication Agent” and collectively as “Co-Syndication Agents”); and



(7)
UNION BANK, N.A. AND U.S. BANK NATIONAL ASSOCIATION, as co-documentation agent
for Lenders (each individually referred to herein in such capacity as a
“Co-Documentation Agent” and collectively as “Co-Documentation Agents”).



R E C I T A L S


(A)
WHEREAS, Holdings has been formed by ABRY Partners LLC (“Sponsor“) for the
purpose of acquiring all of the outstanding shares of Capital Stock of Company
from Grande Communications Holdings, Inc., a Delaware corporation (“Seller“);



(B)
WHEREAS, Holdings is a wholly-owned Subsidiary of Grande Investment L.P., a
Delaware limited partnership controlled by Sponsor (“TopCo”);



(C)
WHEREAS, on or before the Closing Date, Sponsor and other investors will make
cash equity contributions to TopCo and TopCo will make a cash equity
contribution to Holdings in an amount, together with up to $36,000,000 of
rollover equity of existing shareholders and management of Company (provided
that any amount of rollover equity in excess of $32,000,000 represents rollover
equity allocated to the value of the Wholesale Businesses), equal to not less
than 50% of total pro forma capitalization of Company on the Closing Date
(excluding, for purposes of calculating such pro forma capitalization, the
$13,000,000 of common equity and $12,000,000 of preferred equity allocated to
the purchase price of the Wholesale Businesses), the proceeds of which will be
used to fund a portion of the Closing Date Financing Requirements (such cash
equity contributions, collectively, the “Equity Contribution”);



(D)
WHEREAS, on the Closing Date, Holdings will acquire all of the outstanding
shares of Capital Stock of Company in accordance with the Recapitalization
Documents (the “Recapitalization”);



(E)
WHEREAS, Lenders, at the request of Company, have agreed to extend certain
credit facilities to Company, the proceeds of which will be used (i) together
with the proceeds of the Equity Contribution, to fund the Closing Date Financing
Requirements, (ii) to fund certain future permitted acquisitions and (iii) to
provide financing for working capital and other general corporate purposes
relating to the Business Line of Company and its Subsidiaries that provide cable
television, telephone, broadband internet and other related services for
residential and commercial customers (the “Retail Business”);


 
1

--------------------------------------------------------------------------------

 

(F)
WHEREAS, Company intends to contribute all of its assets used exclusively in
broadband transport services (the “BBT Business”) to Grande Broadband LLC, a
Delaware limited liability company and wholly-owned Subsidiary of TopCo (“Grande
Broadband”), pursuant to documentation in form and substance reasonably
satisfactory to Arrangers (the “BBT Contribution”);



(G)
WHEREAS, Company intends to contribute all of its assets used exclusively in
network services (the “NWS Business” and, together with the BBT Business, each a
“Wholesale Business” and collectively the “Wholesale Businesses”) to Grande
Network Services LLC, a Delaware limited liability company and wholly-owned
Subsidiary of TopCo (“Grande Network Services”), pursuant to documentation in
form and substance reasonably satisfactory to Arrangers (the “NWS Contribution”
and, together with the BBT Contribution, each a “Wholesale Contribution” and
collectively the “Wholesale Contributions”);



(H)
WHEREAS, during the period from the Closing Date through the date on which the
BBT Contribution is consummated, Company will operate the Retail Business and
the BBT Business as two separate businesses;



(I)
WHEREAS, during the period from the Closing Date through the date on which the
NWS Contribution is consummated, Company will operate the Retail Business and
the NWS Business as two separate businesses;



(J)
WHEREAS, Company desires to secure 100% of the Obligations hereunder and under
the other Loan Documents by granting to Administrative Agent, on behalf of
Secured Parties, a first priority Lien on substantially all of its real,
personal and mixed property in accordance with the terms hereof, including a
pledge of all of the Capital Stock of its Subsidiaries; and



(K)
WHEREAS, Holdings and Subsidiary Guarantors have agreed to guarantee the
Obligations hereunder and under the other Loan Documents and to secure their
guaranties by granting to Administrative Agent, on behalf of Secured Parties, a
first priority Lien on substantially all of their real, personal and mixed
property in accordance with the terms hereof, including a pledge of 100% of the
Capital Stock of their Subsidiaries.



NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the undersigned parties hereto agree as follows:


ARTICLE I
DEFINITIONS


  Section 1.1
Certain Defined Terms



The following terms used in this Agreement shall have the following meanings:


“ABB Management Agreement” means that certain Management Services Agreement to
be executed and delivered by and among Company, Atlantic Broadband and Grande
Manager on or before the Closing Date, as such agreement may be amended from
time to time thereafter to the extent permitted under Section 7.12(a).

 
2

--------------------------------------------------------------------------------

 

“Additional Mortgage” has the meaning assigned to that term in Section 6.9(a).


“Additional Mortgaged Property” has the meaning assigned to that term in Section
6.9(a).


“Adjusted Capital Expenditures” means, with respect to any period, (a) the
aggregate amount of Consolidated Capital Expenditures made during such period
(other than Consolidated Capital Expenditures attributable to any Wholesale
Business) minus (b) the aggregate amount of Consolidated Capital Expenditures
(other than Consolidated Capital Expenditures attributable to any Wholesale
Business) made during such period in respect of (i) all line extension build-out
costs, including labor and material to construct additional network plants to
service new homes in the retail markets of Corpus Christi, Midland/Odessa and
Waco and (ii) VOD launch, switch consolidation, headend consolidation, POP
consolidation and systems and software alignment, in each case consistent with
the projections provided to Lenders prior to the Closing Date; provided that,
with respect to any Fiscal Year, the aggregate amount of Consolidated Capital
Expenditures included in clause (b) of this definition for the periods ending
during such Fiscal Year shall not exceed the corresponding amount set forth
below opposite such Fiscal Year; provided, however, that the aggregate amount of
Consolidated Capital Expenditures permitted to be included in clause (b) of this
definition in respect of any Fiscal Year shall be increased by the unused amount
of Consolidated Capital Expenditures that were permitted to be included in
clause (b) of this definition for the immediately preceding Fiscal Year (without
giving effect to any adjustments in accordance with this proviso);
provided further that, with respect to any Fiscal Year, Consolidated Capital
Expenditures of the type described in clause (b) of this definition made during
such Fiscal Year shall be deemed to be made first with respect to any carry
forward amount to the extent applicable and then with respect to the applicable
limit for such Fiscal Year:


Fiscal Period
Amount
   
Fiscal Year 2009
  $7,500,000    
Fiscal Year 2010
$20,000,000    
Fiscal Year 2011
$14,000,000    
Fiscal Year 2012
  $4,500,000    
Fiscal Year 2013
                $0    
Fiscal Year 2014
                $0    
Fiscal Year 2015
                $0



“Adjusted LIBOR” means, for each Interest Period in respect of any LIBOR Loan,
an interest rate per annum (rounded upward, if necessary, to the nearest 1/16 of
1%) determined pursuant to the following formula:


Adjusted LIBOR = LIBOR/(1.00 – LIBOR Reserve Percentage)

 
3

--------------------------------------------------------------------------------

 

Adjusted LIBOR shall be adjusted automatically as of the effective date of any
change in the LIBOR Reserve Percentage.


“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to Section 9.5.


“Affected Lender” has the meaning assigned to that term in Section 2.6(c).


“Affected Loans” has the meaning assigned to that term in Section 2.6(c).


“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of Voting Securities or
by contract or otherwise; provided that no Agent or Lender shall be deemed to be
an “Affiliate” of any Loan Party.


“Affiliated Funds” means Funds that are administered or managed by (a) a single
entity or (b) an Affiliate of such entity.


“Agents” means Administrative Agent, Arrangers, Co-Syndication Agents,
Co-Documentation Agents and any other agents appointed under the Loan Documents.


“Aggregate Amounts Due” has the meaning assigned to that term in Section 10.5.


“Agreement” means this Credit Agreement dated as of September 14, 2009.


“Anti-Money Laundering Laws” has the meaning assigned to that term in Section
5.8(c).


“Approved Fund” means a Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Approved Sale” has the meaning assigned to that term in the Recapitalization
Agreement.


“Arranger” has the meaning assigned to that term in the introduction to this
Agreement.


“Asset Sale” means the sale or disposition by any Loan Party to any Person that
is not a Loan Party of (a) any of the Capital Stock of any Subsidiary of
Company, (b) all or substantially all of the assets of any Business Line of any
Loan Party, or (c) any other assets (whether tangible or intangible) of any Loan
Party (other than (i) inventory sold in the ordinary course of business, (ii)
Cash Equivalents for fair value, (iii) sales, assignments, transfers or
dispositions of accounts in the ordinary course of business for purposes of
collection, (iv) sales of assets in the ordinary course of business, (v) the
Wholesale Contributions, (vi) sales or dispositions permitted under Section 7.7
(other than Section 7.7(c) and (d)) and (vii) any such other assets to the
extent that the aggregate value of such assets sold in any single transaction or
related series of transactions does not exceed $1,000,000).


“Atlantic Broadband” means Atlantic Broadband Finance, LLC, a Delaware limited
liability company.

 
4

--------------------------------------------------------------------------------

 

“Assignment Agreement” means an assignment and assumption agreement in
substantially the form of Exhibit X annexed hereto.


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.


“Base Rate” means, for any day, a rate per annum (rounded upwards to the nearest
1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the sum of (i) the higher of (1) the London interbank offered rate (rounded
upward, if necessary, to the nearest 1/100 of 1%) equal to the offered rate for
deposits in Dollars for a period equal to one month commencing on such day,
which appears on the appropriate page of the Reuters screen or any successor
service for the purpose of displaying London interbank offered rates of major
banks (provided that if such screen or service ceases to be available,
Administrative Agent may specify another screen or service displaying the
appropriate rate after consultation with Company and the Lenders) as of 11:00
A.M. (London time) on the date two Business Days prior to such day and (2) 3.00%
per annum, plus (ii) 1%, and (c) the Federal Funds Effective Rate in effect on
such day plus 1/2 of 1%. If, for any reason, Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate, including the
inability or failure of Administrative Agent to obtain sufficient quotations in
accordance with the terms hereof, the Base Rate shall be determined without
regards to clause (c) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective on the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.


“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in Section 2.2(a).


“BBT Business” has the meaning assigned to that term in the Recitals to this
Agreement.


“BBT Contribution” has the meaning assigned to that term in the Recitals to this
Agreement.


“Business Day” means (a) for all purposes other than as covered by clause (b)
below, any day excluding Saturday, Sunday and any day which is a legal holiday
under the laws of the State of New York or is a day on which banking
institutions located in such state are authorized or required by law or other
governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with LIBOR or any LIBOR
Loans, any day that is a Business Day described in clause (a) above and that is
also a day for trading by and between banks in Dollar deposits in the London
interbank market.


“Business Line” means, with respect to any Person, assets constituting an
identifiable line or division of business operations conducted by such Person.


“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.


“Capital Stock” means the capital stock of or other equity interests (including
partnership interests and membership interests in a limited liability company)
in a Person.


“Cash” means money, currency or a credit balance in a Deposit Account.

 
5

--------------------------------------------------------------------------------

 

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to Administrative Agent (and “Cash Collateralization” has a
corresponding meaning).


“Cash Equivalents” means, as at any date of determination, (a) marketable
Securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (ii) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date, (b) marketable direct obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, the highest rating
obtainable from either Standard & Poor’s (“S&P”) or Moody’s Investors Service,
Inc. (“Moody’s”), (c) commercial paper maturing no more than one year from the
date of creation thereof and having, at the time of the acquisition thereof, a
rating of at least A-1 from S&P or at least P-1 from Moody’s, (d) certificates
of deposit or bankers’ acceptances maturing within one year after such date and
issued or accepted by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof or the District of
Columbia that (i) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (ii) has Tier 1
capital (as defined in such regulations) of not less than $100,000,000 and (e)
shares of any money market mutual fund that (i) has at least 95% of its assets
invested continuously in the types of investments referred to in clauses (a) and
(b) above, (ii) has net assets of not less than $500,000,000, and (iii) has the
highest rating obtainable from either S&P or Moody’s.


“Change in Control” means any of the following: (a) Sponsor and its Affiliates
shall cease to legally and beneficially own and control at least 51.0% of the
Capital Stock, or shall cease to be or control the Governing Body, of Grande
Manager, (b) Grande Manager shall cease to be the Governing Body of TopCo, (c)
an Approved Sale, unless no Loan Party pays a fee to Sponsor or any of its
Affiliates in connection therewith under the Sponsor Management Agreement, (d)
Sponsor, ABRY Investment Partnership, L.P., ABRY Mezzanine Partners, L.P., Oak
Hill Capital Partners, L.P., Oak Hill Capital Management Partners, L.P., OHCP
ATLANTIC, L.L.C., The Board of Trustee of the Leland Stanford Junior University
(DAPER 2), New York Life Capital Partners II, L.P., The Northwestern Mutual Life
Insurance Company, Merrill Lynch Capital Corporation and GE Capital Corporation
(and/or any of their successors, as applicable) and their respective Permitted
Investment Affiliates shall cease to beneficially own and control, directly or
indirectly, at least 51.0% of (i) the issued and outstanding Voting Securities
of Holdings entitled (without regard to the occurrence of any contingency) to
vote for the election of members of the Governing Body of Holdings and (ii) the
issued and outstanding shares of Capital Stock of Holdings of each class or
series, (e) Sponsor and its Permitted Investment Affiliates shall cease to have
the right, directly or indirectly, to designate a majority of the members of the
Governing Body of each of Holdings and Company, (f) the occurrence of a change
in the composition of the Governing Body of Holdings or Company such that a
majority of the members of any such Governing Body are not Continuing Members,
(g) the failure at any time of Holdings to legally and beneficially own and
control 100% of the issued and outstanding Capital Stock of Company or the
failure at any time of Holdings to have the ability to elect all of the
Governing Body of Company, and (h) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), excluding Permitted
Holders, shall become, or obtain rights (whether by means of warrants, options
or otherwise) to become, the beneficial owner, directly or indirectly, of more
than 30% of the issued and outstanding shares of Capital Stock of Holdings
entitled (without regard to the occurrence of any contingency) to vote for the
election of members of the Governing Body of Holdings.

 
6

--------------------------------------------------------------------------------

 

“Change in Law” means, with respect to any Lender, the occurrence, after the
date on which such Lender became a party to this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation,
treaty or order, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Government
Authority, (c) any determination of a court or other Government Authority or (d)
the making or issuance of any request, guideline or directive (whether or not
having the force of law) by any Government Authority.


“Closing Date” means the date on which the Recapitalization is consummated and
the initial Loans are made; provided that if the Closing Date shall not have
occurred on or before September 30, 2009, this Agreement shall terminate and be
of no further force or effect.


“Closing Date Financing Requirements” means the aggregate of all amounts
necessary to (a) finance the purchase price payable by Sponsor under the
Recapitalization Agreement, (b) retire the Existing Notes, (c) prepay amounts
due in respect of obligations of Company under certain Capital Leases, and (d)
pay Transaction Costs, in each case as set forth in the Funds Flow Memorandum.


“Closing Date Mortgage Policies” has the meaning assigned to that term in
Section 4.1(l).


“Closing Date Mortgaged Property” has the meaning assigned to that term in
Section 4.1(l).


“Closing Date Mortgages” has the meaning assigned to that term in Section
4.1(l).


“Co-Documentation Agent” has the meaning assigned to that term in the
introduction to this Agreement.


“Collateral” means, collectively, all of the assets and property in which Liens
are purported to be granted pursuant to the Collateral Documents as security for
the Obligations.


“Collateral Account” has the meaning assigned to that term in the form of Pledge
and Security Agreement attached hereto as Exhibit XI.


“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Control Agreements and all other instruments or documents delivered by any
Loan Party pursuant to this Agreement or any of the other Loan Documents in
order to grant to Administrative Agent, on behalf of Secured Parties, a Lien on
any real, personal or mixed property of that Loan Party as security for the
Obligations.


“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of any materials, goods or services by Company or any of its
Subsidiaries in the ordinary course of business of Company or such Subsidiary.


“Commitments” means, collectively, the Term Loan Commitments and the Revolving
Loan Commitments.

 
7

--------------------------------------------------------------------------------

 

“Company” has the meaning assigned to that term in the introduction to this
Agreement.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit VIII annexed hereto.


“Consolidated Capital Expenditures” means, for any period, the sum of the
aggregate of all expenditures (including that principal portion of Capital
Leases which is capitalized on the consolidated balance sheet of Company and its
Subsidiaries and excluding (x) normal replacements and maintenance which are
properly charged to current operations, (y) interest capitalized during such
period and (z) the principal amount of Indebtedness incurred during such period
or any prior period) by Company and its Subsidiaries during that period that, in
conformity with GAAP, are included in “additions to property, plant or
equipment” or comparable items reflected in the consolidated statement of cash
flows of Company and its Subsidiaries (excluding, however, any such expenditures
to the extent attributable to any Wholesale Business). For purposes of this
definition, (i) the purchase price of equipment that is purchased (a) within 30
days of the trade-in of existing equipment or (b) with the proceeds of any asset
disposition or casualty, condemnation or taking or any insurance proceeds (to
the extent permitted hereunder) shall be included in Consolidated Capital
Expenditures only to the extent of the gross amount of such purchase price less
the credit granted by the seller of such equipment for the equipment being
traded in at such time or the amount of such net proceeds, as the case may be,
(ii) acquisition costs in respect of any Permitted Acquisition or Investments
permitted under Section 7.3 shall be excluded from Consolidated Capital
Expenditures and (iii) expenditures made using the proceeds of the issuance of
Capital Stock (other than Disqualified Stock), to the extent such proceeds are
not required to prepay the Loans pursuant to Section 2.4(b)(iii)(C), shall be
excluded from Consolidated Capital Expenditures.


“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period excluding, however, any interest expense not
paid or payable in Cash during such period and excluding, without duplication:
(i) amortization of debt discount and debt issuance costs, (ii) any fees and
expenses (including underwriting fees and expenses paid in connection with the
consummation of the Transactions, any Permitted Acquisition or in connection
with any issuance, amendment or waiver of any debt issuance (including the Loan
Documents), (iii) any payments made to obtain Hedge Agreements, (iv) any agent
or collateral monitoring fees paid or required to be paid pursuant to any Loan
Document and (v) annual agency fees, unused line fees and letter of credit fees
and expenses paid hereunder.


“Consolidated Current Assets” means, as at any date of determination, the total
assets of Company and its Subsidiaries on a consolidated basis which may
properly be classified as current assets in conformity with GAAP, excluding
assets attributable to any Wholesale Business, Cash and Cash Equivalents.


“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Company and its Subsidiaries on a consolidated basis which
may properly be classified as current liabilities in conformity with GAAP,
excluding liabilities attributable to any Wholesale Business, the current
portions of Funded Debt (including revolving credit loans) and Capital Leases.


“Consolidated EBITDA” means, for any period, the sum, without duplication, of
the amounts (excluding, however, any such amounts to the extent attributable to
any Wholesale Business) for such period of (i) Consolidated Net Income, (ii)
Consolidated Interest Expense, amortization or write-off of debt discount, debt
issuance, warrant and other equity issuance costs and commissions, discounts,
redemption premium and other fees and charges associated with capital leases or
the permitted acquisition or repayment of any debt of Company or its
Subsidiaries, (iii) provisions for Taxes based on income or gross margins and
franchise Taxes (to the extent determined based on income), (iv) total
depreciation expense, (v) total amortization expense and (vi) other non-Cash
items, including non-Cash rent expense, non-Cash expense from any Employee
Benefit Plan or stock option plan, loss on sale or disposition of fixed assets,
purchase accounting adjustments with respect to re-valuing assets and
liabilities and subsequent non-Cash impairment charges, (vii) non-recurring or
extraordinary expenses, losses or charges, (viii) fees and expenses in
connection with permitted investments, acquisitions, dispositions, debt and
equity issuances, and amendments or waivers to Indebtedness (including the Loan
Documents), whether or not consummated, (ix) non-Cash accrual of Management Fees
payable to Sponsor permitted hereunder and paid pursuant to and in accordance
with the Sponsor Management Agreement, (x) fees and expenses in connection with
the Transactions permitted to be paid pursuant to this Agreement, (xi) to the
extent actually reimbursed (and to the extent such reimbursement proceeds are
not included in arriving at Consolidated Net Income), expenses incurred to the
extent covered by indemnification provisions in any agreement in connection with
a Permitted Acquisition, (xii) to the extent covered by insurance (and such
insurance proceeds are not included in arriving at Consolidated Net Income),
expenses with respect to liability, casualty events or business interruption,
and (xiii) changes in reserves for long-term liabilities booked prior to the
Closing Date in respect of periods prior to and including the Closing Date, but
only, in the case of clauses (ii) through (xiii), to the extent deducted in the
calculation of Consolidated Net Income minus (x) any non-cash charges previously
added-back to determine Consolidated EBITDA pursuant to clause (vi) above to the
extent that, during such period, such non-cash charges have become cash charges,
to the extent not deducted in the calculation of Consolidated Net Income for
such period and (y) non-recurring or extraordinary gains, all of the foregoing
as determined on a consolidated basis for Company and its Subsidiaries in
conformity with GAAP; provided that (a) solely for purposes of determining
compliance with the Financial Covenants for any period ending on or prior to
December 31, 2010, Consolidated EBITDA for such period shall be deemed to be
increased by the applicable Consolidated EBITDA Pro Forma Adjustment Amount for
such period and (b) Consolidated EBITDA for each of the following Fiscal
Quarters shall be deemed to be the corresponding amount set forth below.

 
8

--------------------------------------------------------------------------------

 
 
Fiscal Quarter
Amount
   
Fiscal Quarter ending March 31, 2009
$10,897,000
   
Fiscal Quarter ending June 30, 2009
$11,884,000



“Consolidated EBITDA Pro Forma Adjustment Amount” means, for any period, the
corresponding amount for such period as set forth on Schedule 1.1(a).


“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to (i) the sum, without duplication, of the amounts for such period of (a)
Consolidated EBITDA, (b) the Consolidated Working Capital Adjustment and (c) if
and to the extent of any Consolidated Excess Cash Flow (before giving effect to
clause (ii)(h) of this definition) for the prior Fiscal Year, any Consolidated
Capital Expenditures carry forward amount from the prior Fiscal Year that is not
used in such Fiscal Year minus (ii) the sum, without duplication, of the amounts
for such period of (a) voluntary and scheduled repayments of Consolidated Total
Debt (excluding repayments of Revolving Loans except to the extent that the
Revolving Loan Commitment Amount is permanently reduced in connection with such
repayments), (b) Consolidated Capital Expenditures made in accordance with
Section 7.8 (net of any proceeds of any related debt financings with respect to
such expenditures), (c) Consolidated Cash Interest Expense, (d) current Taxes
based on income of Company and its Subsidiaries and paid in Cash with respect to
such period, (e) Cash items of expense not included in Consolidated Net Income,
(f) Cash termination costs paid in Cash relating to Hedge Agreements, (g)
amounts paid in Cash during such period on account of items that were accounted
for as non-Cash reductions of Consolidated Net Income or as non-Cash reductions
of Consolidated Net Income in determining Consolidated EBITDA of Company and its
Subsidiaries in a prior excess cash flow period, (h) the Consolidated Capital
Expenditures carry forward amount for such Fiscal Year, (i) the amount related
to items that were added to or not deducted from net income in calculating
Consolidated Net Income or were added to or not deducted from net income in
calculating Consolidated EBITDA to the extent such items represented a Cash
payment, or an accrual for a Cash payment, by the Company and its Subsidiaries
or did not represent Cash received by the Company and its Subsidiaries, in each
case on a consolidated basis during such period and (j) Restricted Junior
Payments permitted under Sections 7.5(b) and (c); provided that, to the extent
otherwise included therein, the Net Asset Sale Proceeds, Net
Insurance/Condemnation Proceeds, Net Securities Proceeds and Wholesale
Contribution Proceeds shall be excluded from the calculation of Consolidated
Excess Cash Flow.

 
9

--------------------------------------------------------------------------------

 

“Consolidated Excess Cash Flow Percentage” has the meaning assigned to that term
in Section 2.4(b)(iii)(E).


“Consolidated Fixed Charges” means, for any period, the sum (without
duplication) of the amounts (excluding, however, any such amounts to the extent
attributable to any Wholesale Business) for such period of (i) Consolidated Cash
Interest Expense, (ii) scheduled principal payments in respect of Consolidated
Total Debt, (iii) cash payments, net of any receipts or credits, for taxes based
on income, (iv) Restricted Junior Payments permitted under Section 7.5(g) to the
extent they are paid in Cash, (v) the aggregate amount of all rents paid or
payable during that period under all Capital Leases to which Company or any of
its Subsidiaries is a party as a lessee, and (v) Adjusted Capital Expenditures
made during such period, all of the foregoing as determined on a consolidated
basis for Company and its Subsidiaries in conformity with GAAP.


For purposes of determining compliance with Section 7.6(a) for the four-Fiscal
Quarter period ending on December 31, 2009, Consolidated Fixed Charges shall be
deemed to be an amount equal to the Consolidated Fixed Charges for the Fiscal
Quarter ending on December 31, 2009 divided by 0.25. For purposes of determining
compliance with Section 7.6(a) for the four-Fiscal Quarter period ending on
March 31, 2010, Consolidated Fixed Charges shall be deemed to be an amount equal
to (A) the sum of (i) Consolidated Fixed Charges for the Fiscal Quarter ending
on December 31, 2009 plus (ii) Consolidated Fixed Charges for the Fiscal Quarter
ending on March 31, 2010 divided by (B) 0.50. For purposes of determining
compliance with Section 7.6(a) for the four-Fiscal Quarter period ending on June
30, 2010, Consolidated Fixed Charges shall be deemed to be an amount equal to
(A) the sum of (i) Consolidated Fixed Charges for the Fiscal Quarter ending
December 31, 2009, plus (ii) Consolidated Fixed Charges for the Fiscal Quarter
ending March 31, 2010, plus (iii) Consolidated Fixed Charges for the Fiscal
Quarter ending June 30, 2010 divided by (B) 0.75.

 
10

--------------------------------------------------------------------------------

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Company and its Subsidiaries on a consolidated
basis in accordance with GAAP with respect to all outstanding Indebtedness of
Company and its Subsidiaries, including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing, net costs under Interest Rate Agreements and amounts referred to in
Section 2.3 payable to Administrative Agent and Lenders that are considered
interest expense in accordance with GAAP, but excluding, however, any such
amounts referred to in Section 2.3 payable on or before the Closing Date.


“Consolidated Leverage Ratio” means as of the last day of any Fiscal Quarter,
the ratio of (a) Consolidated Total Debt at such date to (b) Consolidated EBITDA
for the consecutive four-Fiscal Quarter period ending on such date.


“Consolidated Net Income” means, for any period, the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP (excluding, however,
any items included in determining such net income (or loss) to the extent
attributable to any Wholesale Business); provided that there shall be excluded
(i) the income (or loss) of any Person (other than a Subsidiary of Company) in
which any other Person (other than Company or any of its Subsidiaries) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid in Cash or Cash Equivalents to Company or any of its
Subsidiaries by such other Person during such period, (ii) the income (or loss)
of any Person accrued prior to the date it becomes a Subsidiary of Company or is
merged into or consolidated with Company or any of its Subsidiaries or that
Person’s assets are acquired by Company or any of its Subsidiaries, (iii) the
income of any Subsidiary of Company of to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, (iv) any after-tax gains or losses
attributable to asset sales or returned surplus assets of any Employee Plan, and
(v) to the extent not included in clauses (i) through (iv) above, any net
extraordinary gains or net non-cash extraordinary losses.


“Consolidated Total Debt” means, as at any date of determination, the sum of (i)
the aggregate stated balance sheet amount of all Indebtedness of Company and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP and
(ii) the Letter of Credit Usage plus the maximum aggregate amount that is
available for drawing under all letters of credit issued for the benefit of
Company or any of its Subsidiaries otherwise than pursuant to this Agreement.


“Consolidated Working Capital” means, as at any date of determination, the
excess (or deficit) of Consolidated Current Assets over Consolidated Current
Liabilities, in each case, calculated on a Pro Forma Basis.

 
11

--------------------------------------------------------------------------------

 

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.


“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (a) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof, (b)
with respect to any letter of credit issued for the account of that Person or as
to which that Person is otherwise liable for reimbursement of drawings or (c)
under Hedge Agreements. Contingent Obligations shall include (i) the direct or
indirect guaranty, endorsement (other than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the obligation of another, (ii) the obligation to
make take-or-pay or similar payments if required regardless of non-performance
by any other party or parties to an agreement and (iii) any liability of such
Person for the Indebtedness of another through any agreement (contingent or
otherwise) (x) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (y) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (x) or (y) of this sentence, the primary
purpose or intent thereof is as described in the preceding sentence. The amount
of any Contingent Obligation of any Person shall be equal to the amount of the
obligation so guaranteed or otherwise supported or, if less, the amount to which
such Contingent Obligation is specifically limited, unless such obligation is
not stated or determinable, in which case it shall be such Person’s maximum
reasonably anticipated liability in respect thereof, as determined by such
Person in good faith.


“Continuing Member” means, as of any date of determination, any member of the
Governing Body of Holdings or Company who (a) was a member of such Governing
Body on the Closing Date, or (b) was nominated for election or elected to such
Governing Body with the affirmative vote of a majority of the members who were
either members of such Governing Body on the Closing Date or whose nomination or
election was previously so approved.


“Contractual Obligation”, as applied to any Person, means any provision of any
Lien issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.


“Control Agreement” means an agreement, satisfactory in form and substance to
Administrative Agent and executed by Administrative Agent, the financial
institution or securities intermediary at which a Deposit Account or a
Securities Account, as the case may be, is maintained, and the applicable Loan
Party pursuant to which such financial institution or securities intermediary
confirms and acknowledges Administrative Agent’s security interest in such
account, and agrees that the financial institution or securities intermediary,
as the case may be, will comply with instructions originated by Administrative
Agent as to disposition of funds in such account, after the occurrence and
during the continuance of an Event of Default, without further consent by
Company or any of its Subsidiaries.

 
12

--------------------------------------------------------------------------------

 

“Co-Syndication Agent” has the meaning assigned to that term in the introduction
to this Agreement.


“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which Company or any of its Subsidiaries is a party.


“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default by such Defaulting
Lender and ending on the earliest of (a) the date on which all Loans and
Commitments are cancelled or terminated, (b) the date on which the Obligations
are declared or become immediately due and payable, and (c) the date on which
Company, Administrative Agent and Lenders waive all Funding Defaults of such
Defaulting Lender in writing.


“Defaulting Lender” means, at any time, a Lender as to which Administrative
Agent has notified Company that (i) such Lender has failed for three or more
Business Days to comply with its obligations under this Agreement to make a Loan
or make a payment to Issuing Lender in respect of a drawing under a Letter of
Credit (each a “funding obligation”), (ii) such Lender has notified
Administrative Agent, or has stated publicly, that it will not comply with any
such funding obligation hereunder, or has defaulted on its funding obligations
under any other loan agreement or credit agreement or other financing agreement,
(iii) such Lender has, for a period of three or more Business Days commencing on
the date on which Administrative Agent confirms that such Lender has received a
written request from Administrative Agent, failed to confirm in writing to
Administrative Agent that it will comply with its funding obligations hereunder
(it being agreed that such written request from Administrative Agent shall
include the name and date of this Agreement, the names of Company and
Administrative Agent, the reply deadline, and the contact details (including
telephone number) for the Person to whom the reply must be sent), or (iv) a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender. Any determination that a Lender is a Defaulting Lender under clauses (i)
through (iv) above will be made by Administrative Agent in its sole discretion
acting in good faith. Administrative Agent will promptly send to all parties
hereto a copy of any notice to Company provided for in this definition.


“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.


“Designated Person” means a Person named as a "Specially Designated National and
Blocked Person" on the most current list published by the Office of Foreign
Assets Control of the United States Department of the Treasury at its official
website or any replacement website or other replacement official publication of
such list.


“Disqualified Stock” means any Capital Stock which, by its terms (or by the
terms of any Securities into which it is convertible, or for which it is
exercisable or exchangeable), or upon the happening of any event, (a) matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to the first anniversary of the Term Loan Maturity Date, (b)
is convertible into or exercisable or exchangeable (unless at the sole option of
the issuer thereof) for (i) debt securities or (ii) any Capital Stock referred
to in (a) above, in each case at any time prior to the first anniversary of the
Term Loan Maturity Date, (c) contains any repurchase obligation which may come
into effect prior to the first anniversary of the Term Loan Maturity Date, (d)
requires the payment of any dividends (other than the payment of dividends
solely in the form of Qualified Capital Stock) prior to the first anniversary of
the Term Loan Maturity Date or (e) provides the holders of such Capital Stock
thereof with any rights to receive any Cash upon the occurrence of a change in
control prior to the first anniversary of the Term Loan Maturity Date, unless
the rights to receive such Cash are contingent upon the prior payment in full in
cash of the Obligations. Disqualified Stock shall not include any Capital Stock
which would be Qualified Capital Stock but for a requirement that such Capital
Stock be redeemed in connection with (x) a change of control or (y) any asset
disposition made pursuant to Section 7.7 or otherwise permitted by
Administrative Agent so long as such Capital Stock requires the prior payment in
full in Cash of the Obligations prior to any payments being made pursuant to
such Capital Stock. Notwithstanding the preceding sentence, any Capital Stock
that would constitute Disqualified Stock solely because the holders of the
Capital Stock have the right to require Company to repurchase such Capital Stock
upon the occurrence of a change of control or a public offering will not
constitute Disqualified Stock if the terms of such Capital Stock provide that
Company may not repurchase or redeem any such Capital Stock pursuant to such
provisions unless such repurchase or redemption complies with Section 7.5.

 
13

--------------------------------------------------------------------------------

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.


“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Approved Fund of any Lender, (b) any Sponsor Loan Fund; provided that (1) the
aggregate principal amount of Term Loans held by Sponsor Loan Funds shall not at
any time exceed $20,000,000 and (2) Sponsor Loan Funds shall not at any time
hold any Revolving Loan Commitments and (c) (i) a commercial bank organized
under the laws of the United States or any state thereof, (ii) a savings and
loan association or savings bank organized under the laws of the United States
or any state thereof, (iii) a commercial bank organized under the laws of any
other country or a political subdivision thereof; provided that (x) such bank is
acting through a branch or agency located in the United States or (y) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country and (iv) any other entity that is an “accredited investor” (as defined
in Regulation D under the Securities Act) that extends credit or buys loans as
one of its businesses including insurance companies, mutual funds and lease
financing companies; provided that no Restricted Person shall be an Eligible
Assignee.


“Employee Plan” means an "employee pension benefit plan" as defined in Section
3(2) of ERISA subject to the provisions of Title IV of ERISA or Section 412 of
the Internal Revenue Code or Section 302 of ERISA (other than a Multiemployer
Plan), which is maintained or contributed to by any Loan Party or ERISA
Affiliate or with respect to which any Loan Party or ERISA Affiliate would
reasonably be expected to have any material liability.


“Employee Welfare Plan” means any “employee welfare benefit plan” as defined in
Section 3(1) of ERISA which is maintained or contributed to by any Loan Party.

 
14

--------------------------------------------------------------------------------

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (b) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity or (c) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment from environmental hazards.


“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, Governmental
Authorizations, or any other requirements of any Government Authority relating
to (a) environmental matters, including those relating to any Hazardous
Materials Activity, (b) the generation, use, storage, transportation or disposal
of Hazardous Materials or (c) occupational safety and health, industrial hygiene
or the protection of human, plant or animal health or welfare from environmental
hazards, in any manner applicable to Company or any of its Subsidiaries or any
Real Property Asset.


“Equity Contribution” has the meaning assigned to that term in the Recitals to
this Agreement.


“ERISA” means the US Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto) and the regulations promulgated and rulings
issued thereunder.


“ERISA Affiliate” means an entity that is treated as a single employer for
purposes of Section 414 of the Internal Revenue Code with any Loan Party.
Notwithstanding the foregoing, the term ERISA Affiliate shall not include any
entity that could be considered an ERISA Affiliate solely by virtue of its
ownership interest in, or status as, a portfolio company of the Sponsor or any
of the Sponsor’s Affiliates unless a court of competent jurisdiction or
governmental agency determines with respect to such applicable Loan Party that
such entities have a relationship that would cause them to be ERISA Affiliates,
or a federal district court located in the same jurisdiction as the applicable
Loan Party, the PBGC by final regulation, or any federal circuit court,
interprets ERISA or the Code in a manner that would result in ERISA Affiliate
status for such entities.


“ERISA Event” means any of the following events:


 
(a)
any reportable event, as defined in Section 4043(c) of ERISA and the regulations
promulgated under it, with respect to an Employee Plan as to which the notice
requirement is not waived pursuant to applicable regulations;



 
(b)
the termination of any Employee Plan under Section 4041(c) of ERISA;



 
(c)
the institution of proceedings under Section 4042 of ERISA by the PBGC for the
termination of, or the appointment of a trustee to administer, any Employee
Plan;



 
(d)
the failure to make a required contribution to any Employee Plan that results in
the imposition of a Lien on the assets of any Loan Party under the Internal
Revenue Code or ERISA;



 
(e)
a determination that any Employee Plan is, or is reasonably expected to be, in
at-risk status (within the meaning of Section 430 of the Internal Revenue Code);


 
15

--------------------------------------------------------------------------------

 

 
(f)
engagement in a non-exempt prohibited transaction within the meaning of Section
4975 of the Internal Revenue Code or Section 406 of ERISA which could reasonably
be expected to have a Material Adverse Effect; or



 
(g)
the receipt by any Loan Party or ERISA Affiliate of any notice that a
Multiemployer Plan is, or is reasonably expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA, or, on and after the
effectiveness of the Pension Act, that a Multiemployer Plan is in endangered or
critical status (within the meaning of Section 305 of ERISA).



“Event of Default” means each of the events set forth in Sections 8.1 through
8.12.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.


“Excluded Taxes” means, with respect to Administrative Agent, any Lender, or any
other recipient of any payment to be made by or on account of any obligation of
Company hereunder (a) Taxes that are imposed on the overall net income (however
denominated) and franchise Taxes imposed in lieu thereof (i) by the United
States, (ii) by any other Government Authority under the laws of which such
Lender is organized or has its principal office or maintains its applicable
lending office or (iii) by any Government Authority solely as a result of a
present or former connection between such recipient and the jurisdiction of such
Government Authority (other than any such connection arising solely from such
recipient having executed, delivered or performed its obligations or received a
payment under, or enforced, any of the Loan Documents), (b) any branch profits
Taxes imposed by the United States or any similar Tax imposed by any other
jurisdiction in which Company is located and (c) in the case of a Foreign
Lender, any withholding Tax that (i) is imposed on amounts payable to such
Foreign Lender at the time it becomes a party hereto (or designates a new
lending office), (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with its
obligations under Section 2.7(b)(iv), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from Company
with respect to such withholding Tax pursuant to Section 2.7(b) or (iii) is
required to be deducted under applicable law from any payment hereunder on the
basis of the information provided by such Foreign Lender pursuant to clause (D)
of Section 2.7(b)(iv).


“Existing Notes” means the 14% senior secured notes due 2011 issued by Seller
pursuant to the Indenture.


“FCC” means the Federal Communications Commission or any successor governmental
agency thereto.


“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by Administrative Agent.

 
16

--------------------------------------------------------------------------------

 

“Financial Covenants” means the covenants set forth in Sections 7.6 and 7.8.


“Financial Plan” has the meaning assigned to that term in Section 6.1(j).


“Financing Transaction” means the execution and delivery by each Loan Party of
each of the Loan Documents to which it is a party on or before the Closing Date
and the initial borrowing of Loans and issuance of Letters of Credit for the
account of Company on the Closing Date.


“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (a) such Lien is perfected
and has priority over any other Lien on such Collateral (other than Liens
permitted pursuant to clauses (i)-‎(v) of Section 7.2(a) and (b) such Lien is
the only Lien (other than Liens permitted pursuant to Section 7.2(a)) to which
such Collateral is subject.


“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.


“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
December 31 of each calendar year. For purposes of this Agreement, any
particular Fiscal Year shall be designated by reference to the calendar year in
which such Fiscal Year commences.


“Flood Hazard Property” means a Closing Date Mortgaged Property or an Additional
Mortgaged Property located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Company is resident for Tax purposes. For
purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Funded Debt”, as applied to any Person, means all Indebtedness of that Person
(including any current portions thereof) which by its terms or by the terms of
any instrument or agreement relating thereto matures more than one year from, or
is directly renewable or extendable at the option of that Person to a date more
than one year from (including an option of that person under a revolving credit
or similar agreement obligating the lender or lenders to extend credit over a
period of one year or more from), the date of the creation thereof.


“Funding and Payment Office” means (a) the office of Administrative Agent
located at 1221 Avenue of the Americas, 11th Floor, New York, NY 10020 or (b)
such other office of Administrative Agent as may from time to time hereafter be
designated as such in a written notice delivered by Administrative Agent to
Company and each Lender.


“Funding Date” means the date of funding of a Loan.

 
17

--------------------------------------------------------------------------------

 

“Funding Default” means a failure by a Lender to comply with its obligations
under this Agreement to make a Loan or make a payment to Issuing Lender in
respect of a drawing under a Letter of Credit.


“Funds Flow Memorandum” means the funds flow memorandum dated as of the Closing
Date in form reasonably satisfactory to Administrative Agent and Company.


“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, in each
case as the same are applicable to the circumstances as of the date of
determination.


“Governing Body” means the board of directors or other body (including a general
partner) having the power to direct or cause the direction of the management and
policies of a Person that is a corporation, partnership, limited partnership,
trust or limited liability company.


“Government Authority” means the government of the United States or any other
nation, or any state, regional or local political subdivision or department
thereof, and any other governmental or regulatory agency, authority, body,
commission, central bank, board, bureau, organ, court, instrumentality or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, in each case
whether federal, state, local or foreign (including supra-national bodies such
as the European Union or the European Central Bank).


“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, any Government Authority.


“Grande Broadband” has the meaning assigned to that term in the Recitals to this
Agreement.


“Grande Manager” means Grande Manager LLC, a Delaware limited liability company
formerly known as Grande Investment LLC.


“Grande Network Services” has the meaning assigned to that term in the Recitals
to this Agreement.


“Group Member” means any Loan Party, any Wholesale Company or any of their
respective Affiliates.


“Guaranties” means the Parent Guaranty and the Subsidiary Guaranty and
“Guaranty” means either of them.


“Granting Lender” has the meaning assigned to that term in Section 10.1(e).


“Hazardous Materials” means (a) any chemical, material or substance at any time
defined as “hazardous substances”, “hazardous wastes”, “hazardous materials”,
“extremely hazardous waste”, “acutely hazardous waste”, “radioactive waste”,
“biohazardous waste”, “pollutant”, “toxic pollutant”, “contaminant”, “restricted
hazardous waste”, “infectious waste”, “toxic substances”, or any other term or
expression intended to define, list or classify substances by reason of
properties harmful to health, safety or the indoor or outdoor environment
(including harmful properties such as ignitability, corrosivity, reactivity,
carcinogenicity, toxicity, reproductive toxicity, “TCLP toxicity” or “EP
toxicity” or words of similar import) under any applicable Environmental Laws,
(b) any oil, petroleum, petroleum fraction or petroleum derived substance, (c)
any drilling fluids, produced waters and other wastes associated with the
exploration, development or production of crude oil, natural gas or geothermal
resources, (d) any flammable substances or explosives, (e) any radioactive
materials, (f) any asbestos-containing materials, (g) urea formaldehyde foam
insulation, (h) electrical equipment which contains any oil or dielectric fluid
containing polychlorinated biphenyls, (i) pesticides and (j) any other chemical,
material or substance, exposure to which is prohibited, limited or regulated by
any Government Authority due to its dangerous or deleterious properties or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Real Property Asset or to the indoor or
outdoor environment.

 
18

--------------------------------------------------------------------------------

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, Release, threatened Release,
discharge, placement, generation, transportation, processing, construction,
treatment, abatement, removal, remediation, disposal, disposition or handling of
any Hazardous Materials, and any corrective action or response action with
respect to any of the foregoing.


“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
designed to hedge against fluctuations in interest rates or currency values,
respectively.


“Hedge Agreement Counterparty” means an entity that has entered into a Hedge
Agreement with Company or one of its Subsidiaries and at the time of entering
into such Hedge Agreement was a Lender or an Affiliate of a Lender, the
obligations under which are secured pursuant to the Collateral Documents and
guarantied pursuant to the Guaranties.


“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.


“Holdings” has the meaning assigned to that term in the introduction to this
Agreement.


“Increased Amount Date” has the meaning assigned to that term in Section
2.11(a).


"Indebtedness", as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA), which purchase price is
(a) due more than six months from the date of incurrence of the obligation in
respect thereof or (b) evidenced by a note or similar written instrument, (v)
all indebtedness secured by any Lien on any property or asset owned or held by
that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person and
(vi) all Disqualified Stock and all obligations, liabilities and indebtedness of
such Person arising from Disqualified Stock issued by such Person; provided that
trade accounts payable and accrued obligations that are incurred on normal trade
terms in the ordinary course of business and not overdue by more than 90 days
(or, if overdue by more than 90 days, are being contested in good faith) shall
not constitute Indebtedness. Obligations under Interest Rate Agreements and
Currency Agreements constitute (1) in the case of Hedge Agreements, Contingent
Obligations, and (2) in all other cases, Investments, and in neither case
constitute Indebtedness. Solely for purposes of making financial calculations
and determining compliance with any financial test or Financial Covenant
hereunder, Existing Notes shall not be deemed to be Indebtedness to the extent
such Existing Notes are permitted under Section 7.1(n).

 
19

--------------------------------------------------------------------------------

 

“Indemnified Liabilities” has the meaning assigned to that term in Section 10.3.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indemnitees” has the meaning assigned to that term in Section 10.3.


“Indenture” has the meaning assigned to that term in the Recapitalization
Agreement.


“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
technology, software, know-how and processes used in or necessary for the
conduct of the business of Company and its Subsidiaries.


“Interest Payment Date” means (a) with respect to any Base Rate Loan, each March
31, June 30, September 30 and December 31 of each year, commencing on the first
such date to occur after the Closing Date and (b) with respect to any LIBOR
Loan, the last day of each Interest Period applicable to such Loan.


“Interest Period” has the meaning assigned to that term in Section 2.2(b).


“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Company or any of its Subsidiaries is a party.


“Interest Rate Determination Date”, with respect to any Interest Period, means
the second Business Day prior to the first day of such Interest Period.


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.


“Investment” means (a) any direct or indirect purchase or other acquisition by
Company or any of its Subsidiaries of, or of a beneficial interest in, any
Securities of any other Person that is not a Loan Party, (b) any direct or
indirect redemption, retirement, purchase or other acquisition for value, by any
Subsidiary of Company from any Person other than Company or any of its
Subsidiaries, of any equity Securities of such Subsidiary, (c) any direct or
indirect loan, advance (other than trade credit, advances to employees for
moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contribution by
Company or any of its Subsidiaries to any other Person that is not a Loan Party,
including all Indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business, (d) Interest Rate Agreements or Currency Agreements
not constituting Hedge Agreements, and (e) any Wholesale Shortfall (treating
each Wholesale Business for this purpose as if it was a Person that is not a
Loan Party, regardless of whether any Wholesale Contribution has occurred). The
amount of any Investment shall be the original cost of such Investment plus the
cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment (other than adjustments for the repayment of, or the refund of or any
return on capital with respect to, the original amount of any such Investment).

 
20

--------------------------------------------------------------------------------

 

“IP Collateral” means, collectively, the Intellectual Property that constitutes
Collateral under the Pledge and Security Agreement.


“IP Filing Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any successor or substitute office in which
filings are necessary or, in the reasonable opinion of Administrative Agent,
desirable in order to create or perfect Liens on, or otherwise evidence the
interest of Administrative Agent and Lenders in, any IP Collateral.


“Issuing Lender” means Administrative Agent or, with respect to any Letter of
Credit, the Revolving Lender that agrees or is otherwise obligated to issue such
Letter of Credit, determined as provided in Section 3.1(b)(ii) and satisfactory
to Administrative Agent.


“Joinder Agreement” has the meaning assigned to that term in Section 2.11(a).


“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.


“Landlord Consent and Estoppel”, with respect to any Leased Real Property, means
a letter, certificate or other acknowledgement, agreement or instrument in
writing from the lessor under the related lease, reasonably satisfactory in form
and substance to Administrative Agent, pursuant to which such lessor agrees, for
the benefit of Administrative Agent, to such matters relating to such Leased
Real Property as Administrative Agent may reasonably request.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate amount of
all unreimbursed drawings under any Letters of Credit at such time. The LC
Exposure of any Revolving Lender at any time shall be determined based on its
Pro Rata Share of the Revolving Loan Commitments.


“Leased Real Property” means any leasehold or subleasehold estate and any other
right to use or occupy land, buildings, structures, improvements, fixtures or
other interest in real property of Company or any of its Subsidiaries as lessee
under any lease or sublease of real property, including any licenses.


“Leases” means all leases, subleases, licenses and other agreements (written or
oral), including all amendments, extensions, renewals and other agreements with
respect thereto, pursuant to which Company or any of its Subsidiaries holds any
interest in Leased Real Property.


“Lender” and “Lenders” means the Persons identified as “Lenders” and listed on
the signature pages of this Agreement, together with their successors and
permitted assigns pursuant to Section 10.1; provided that the term “Lenders”,
when used in the context of a particular Commitment, shall mean Lenders having
that Commitment.

 
21

--------------------------------------------------------------------------------

 

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.


“Letter of Credit” or “Letters of Credit” means Commercial Letters of Credit and
Standby Letters of Credit issued or to be issued by Issuing Lender for the
account of Company pursuant to Section 3.1.


“Letter of Credit Usage” means, as at any date of determination, the sum of (a)
the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (b) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Lender and not theretofore reimbursed out of the proceeds of Revolving Loans
pursuant to Section 3.3(b) or otherwise reimbursed by Company.


“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for a LIBOR Loan, as determined by Administrative Agent, the
higher of (i) the London interbank offered rate (rounded upward, if necessary,
to the nearest 1/100 of 1%) equal to the offered rate for deposits in Dollars
for a period equal to such Interest Period, commencing on the first day of such
Interest Period, which appears on the appropriate page of the Reuters screen or
any successor service for the purpose of displaying London interbank offered
rates of major banks (provided that if such screen or service ceases to be
available, Administrative Agent may specify another screen or service displaying
the appropriate rate after consultation with Company and the Lenders) as of
11:00 A.M. (London time), on the day that is two Business Days prior to the
first day of such Interest Period or, if such rate is unavailable for any reason
or Requisite Lenders have notified Company that such rate does not adequately
reflect their cost of making, funding or maintaining LIBOR Loans, the average
(rounded upward, if necessary, to the nearest 1/100 of 1%) of the rate per
annum, confirmed by Requisite Lenders to Administrative Agent, as reflecting
their cost of funds at such time in respect of deposits in Dollars offered by
the principal office of each Requisite Lender at 11:00 A.M. (London time), on
the day that is two Business Days prior to the first day of such Interest Period
and on an amount that is approximately equal to the principal amount of the
LIBOR Loans to which such Interest Period is applicable, and (ii) 3.00% per
annum.


“LIBOR Loans” means Loans bearing interest at rates determined by reference to
Adjusted LIBOR as provided in Section 2.2(a).


“LIBOR Reserve Percentage” means the reserve percentage (expressed as a decimal,
rounded upward, if necessary, to the nearest 1/100 of 1%) in effect on the date
LIBOR for such Interest Period is determined (whether or not applicable to any
Lender) under regulations issued from time to time by the Federal Reserve Board
for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities” in Regulation D)
having a term comparable to such Interest Period.

 
22

--------------------------------------------------------------------------------

 

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.


“Loan” or “Loans” means one or more of the loans made by Lenders to Company
pursuant to Section 2.1(a).


“Loan Documents” means this Agreement, the Notes, the Letters of Credit (and any
applications for, or reimbursement agreements or other documents or certificates
executed by Company in favor of Issuing Lender relating to, the Letters of
Credit), the Guaranties, the Collateral Documents and any other document
executed pursuant to the terms of the foregoing.


“Loan Party” means each of Holdings, Company and any of its Subsidiaries from
time to time executing a Loan Document, and “Loan Parties” means all such
Persons, collectively.


“Management Fees” means the management fees paid or payable (i) to the Sponsor
(or its designated Affiliate) pursuant to the Sponsor Management Agreement and
(ii) to Atlantic Broadband pursuant to the ABB Management Agreement. For the
avoidance of doubt, the term “Management Fees” shall not include the 2% fee
payable to Sponsor upon an Approved Sale as described in the Sponsor Management
Agreement.


“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.


“Material Adverse Effect” means a material adverse effect upon (i) the business,
results of operations, assets or financial condition of Holdings, Company and
Company’s Subsidiaries taken as a whole, (ii) the material rights and remedies
of any Agent or Lender under the Loan Documents or (iii) the ability of the Loan
Parties, taken as a whole, to perform their obligations under the Loan
Documents.


“Material Contract” means any contract or other arrangement to which Company or
any of its Subsidiaries is a party (other than the Loan Documents) for which
breach or nonperformance by Company or any of its Subsidiaries, cancellation or
failure to renew could reasonably be expected to have a Material Adverse Effect.


“Material FCC Licenses” means FCC licenses or authorizations which are material
to the operations of Company and its Subsidiaries on a consolidated basis.


“Material Leased Real Property” means a Leased Real Property reasonably
determined by Administrative Agent to be of material value as Collateral or of
material importance to the Retail Business; provided, however, that if the
aggregate amount of all rents payable in any Fiscal Year for a Leased Real
Property does not exceed $500,000, such Leased Real Property shall not be a
Material Leased Real Property.


“Material Owned Real Property” means any Owned Real Property with a market value
of at least $250,000.


“Maximum Leverage Ratio” has the meaning assigned to that term in Section
7.6(b).


“Mortgage” means (a) a security instrument (whether designated as a deed of
trust or a mortgage or by any similar title) granting a security interest in
real property executed and delivered by any Loan Party, in the form approved by
Administrative Agent in its reasonable discretion, in each case with such
changes thereto as may be recommended by Administrative Agent’s local counsel
based on local laws or customary local mortgage or deed of trust practices or
(b) at Administrative Agent’s option, in the case of an Additional Mortgaged
Property, an amendment to an existing Mortgage, in form satisfactory to
Administrative Agent, adding such Additional Mortgaged Property to the Real
Property Assets encumbered by such existing Mortgage. “Mortgages” means all such
instruments, including the Closing Date Mortgages and any Additional Mortgages,
collectively.

 
23

--------------------------------------------------------------------------------

 

“Multiemployer Plan” means a multiemployer plan (as defined in Section
4001(a)(3) of ERISA) to which there is an obligation to contribute by any Loan
Party or ERISA Affiliate or with respect to which any Loan Party or ERISA
Affiliate would reasonably be expected to have any material liability.


“Net Asset Sale Proceeds” means, with respect to any Asset Sale, Cash payments
(including any Cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) received from such Asset Sale, net of any bona fide direct costs
incurred in connection with such Asset Sale, including (i) income or gains taxes
reasonably estimated to be actually payable within two years of the date of such
Asset Sale as a result of any gain recognized in connection with such Asset
Sale, (ii) payment of the outstanding principal amount of, premium or penalty,
if any, and interest on any Indebtedness (other than the Loans) that is (a)
secured by a Lien on the stock or assets in question and that is required to be
repaid under the terms thereof as a result of such Asset Sale and (b) actually
paid at the time of receipt of such cash payment to a Person that is not an
Affiliate of any Loan Party or of any Affiliate of a Loan Party and (iii) any
actual reasonable reserve for indemnification or retained liabilities in respect
of such Asset Sale.


“Net Insurance/Condemnation Proceeds” means any Cash payments or proceeds
received or released from reserve, as the case may be, by any Loan Party or any
of its Subsidiaries (i) under any casualty insurance policy in respect of a
covered loss thereunder or (ii) as a result of the taking of any assets of any
Loan Party or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser under threat of such a taking, in each case net of any
actual and reasonable documented costs incurred by such Loan Party or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
such Loan Party or such Subsidiary in respect thereof and any bona fide direct
costs incurred in connection with any such sale, including the costs of the type
described in clauses (i) through (iii) of the definition of “Net Asset Sale
Proceeds”.


“Net Securities Proceeds” means the cash proceeds (net of underwriting discounts
and commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses) from the (i) issuance of Capital
Stock of or incurrence of Indebtedness by any Loan Party and (ii) capital
contributions made by a holder of Capital Stock of Holdings.


“New Lenders” has the meaning assigned to that term in Section 2.11(a).


“New Revolving Loan” has the meaning assigned to that term in Section 2.11(b).

 
24

--------------------------------------------------------------------------------

 

“New Revolving Loan Commitments” has the meaning assigned to that term in
Section 2.11(a).


“New Revolving Loan Lender” has the meaning assigned to that term in Section
2.11(a).


“New Term Loan Commitments” has the meaning assigned to that term in Section
2.11(a).


“New Term Loan Lender” has the meaning assigned to that term in Section 2.11(a).


“New Term Loan Payment Date” means the dates scheduled for the repayment of
principal of any New Term Loan, as set forth in the applicable Joinder
Agreement.


“New Term Loans” has the meaning assigned to that term in Section 2.11(a).


“Non-Consenting Lender” has the meaning assigned to that term in Section 2.10.


“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.


“Notes” means one or more of the Term Notes or Revolving Notes or any
combination thereof.


“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto.


“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto.


“NWS Business” has the meaning assigned to that term in the Recitals to this
Agreement.


“NWS Contribution” has the meaning assigned to that term in the Recitals to this
Agreement.


“Obligations” means all obligations of every nature of each Loan Party from time
to time owed to Administrative Agent, the other Agents, Lenders or any of them
under the Loan Documents, whether for principal, interest, reimbursement of
amounts drawn under Letters of Credit, fees, expenses, indemnification or
otherwise.


“Officer” means the president, chief executive officer, a vice president, chief
financial officer, treasurer, general partner (if an individual), managing
member (if an individual) or other individual appointed by the Governing Body or
the Organizational Documents of a corporation, partnership, trust or limited
liability company to serve in a similar capacity as the foregoing.


“Officer’s Certificate”, as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Officers of such Person or one or more
Officers of a general partner or a managing member if such general partner or
managing member is a corporation, partnership, trust or limited liability
company.


“Organizational Documents” means the documents (including bylaws, operating
agreement or partnership agreement, if applicable) pursuant to which a Person
that is a corporation, partnership, trust or limited liability company is
organized.


“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges, fees, expenses or similar levies
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

 
25

--------------------------------------------------------------------------------

 

“Owned Real Property” means all land, together with all buildings, structures,
improvements and fixtures located thereon, all easements and other rights and
interests appurtenant thereto and all Rights of Way owned by Company or any of
its Subsidiaries.


“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Regulation Y of the Board of Governors of the Federal Reserve System,
as in effect from time to time), if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.


“Parent Guaranty” means the Guaranty executed and delivered by Holdings on the
Closing Date, substantially in the form of Exhibit XIII annexed hereto.


“Participant” means a purchaser of a participation in the rights and obligations
under this Agreement pursuant to Section 10.1(c).


“Payments Amount" means, as of any date of determination, the sum of (a) the
Wholesale Shortfall as of such date plus (b) the aggregate amount of Restricted
Junior Payments made pursuant to Section 7.5(g) in any calendar year or on a
cumulative aggregate basis since the Closing Date, as applicable.


“Payments Basket” means (i) $1,000,000 in the calendar year ending December 31,
2009, (ii) $2,000,000 in any subsequent calendar year and (iii) $5,000,000 on a
cumulative aggregate basis since the Closing Date.


“PBGC” means the Pension Benefit Guaranty Corporation of the USA established
pursuant to Section 4002 of ERISA (or any entity succeeding to all or any of its
functions under ERISA).


“Pension Act” means the United States Pension Protection Act of 2006, as
amended.


“Permitted Acquisition” means the acquisition of all or any portion of the
business and assets, or Capital Stock, of any Person or Business Line which
acquisition is permitted pursuant to Section 7.3(j) or is otherwise consented to
by Requisite Lenders.


“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA, any such Lien relating to or imposed in connection with any
Environmental Claim, and any such Lien expressly prohibited by any applicable
terms of any of the Collateral Documents):


 
(a)
Liens for Taxes, assessments or governmental charges or claims the payment of
which is not, at the time, required by Section 6.3;



 
(b)
statutory Liens of landlords, Liens of collecting banks under the UCC on items
in the course of collection, statutory Liens and customary rights of set-off of
banks, statutory Liens of carriers, warehousemen, mechanics, repairmen, workmen
and materialmen, and other Liens imposed by law, in each case incurred in the
ordinary course of business (a) for amounts no more than 30 days overdue or (b)
for amounts that are being contested in good faith by appropriate proceedings,
so long as (1) such reserves or other appropriate provisions, if any, as shall
be required by GAAP shall have been made for any such contested amounts, and (2)
in the case of a Lien with respect to any portion of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral on account of such Lien;


 
26

--------------------------------------------------------------------------------

 

 
(c)
Liens incurred or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of statutory obligations, bids, leases,
government contracts, trade contracts, and other similar obligations (exclusive
of obligations for the payment of borrowed money), so long as no foreclosure,
sale or similar proceedings have been commenced with respect to any portion of
the Collateral on account thereof;



 
(d)
any attachment or judgment Lien not constituting an Event of Default under
Section 8.8;



 
(e)
licenses (with respect to Intellectual Property and other property), leases or
subleases granted to third parties in accordance with any applicable terms of
the Collateral Documents and not interfering in any material respect with the
ordinary conduct of the business of Company or any of its Subsidiaries;



 
(f)
easements, rights-of-way, covenants, conditions, restrictions, encroachments,
and other minor defects or irregularities in title, in each case which do not
and will not interfere in any material respect with the ordinary conduct of the
business of Company or any of its Subsidiaries;



 
(g)
any (a) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (b) Lien or restriction that the interest or title
of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any Lien or restriction
referred to in the preceding clause (b), so long as the holder of such Lien or
restriction agrees to recognize the rights of such lessee or sublessee under
such lease;



 
(h)
Liens arising from filing UCC financing statements relating solely to leases not
prohibited by this Agreement or consignment arrangements or with respect to
property that is not owned by the Loan Parties;



 
(i)
Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;



 
(j)
any zoning or similar law or right reserved to or vested in any Government
Authority to control or regulate the use of any real property;



 
(k)
Liens granted pursuant to the Collateral Documents;



 
(l)
Liens securing obligations (other than obligations representing Indebtedness for
borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of Company and its Subsidiaries;



 
(m)
deposits in the ordinary course of business to secure liabilities to insurance
carriers, lessors and utilities;



 
(n)
bankers liens and rights of setoff with respect to customary depository
agreements entered into in the ordinary course of business;



 
(o)
Liens solely on cash earnest money deposits in connection with any letter of
intent or purchase agreement in connection with any Permitted Acquisition or
Investment or Asset Sale permitted hereunder;


 
27

--------------------------------------------------------------------------------

 

 
(p)
restrictions permitted under Sections 7.2(b) and (c);



 
(q)
Liens on documents of title and property covered thereby securing Indebtedness
in respect of commercial letters of credit; and



 
(r)
Liens on goods (and proceeds thereof) financed with drawings under commercial
letters of credit securing reimbursement obligations in respect of such
commercial letters of credit.



“Permitted Holders” means Sponsor, any Permitted Investment Affiliate of Sponsor
or any of their respective Permitted Transferees.


“Permitted Investment Affiliate” means, with respect to any Person, any other
Person (a) directly or indirectly controlling, controlled by, or under common
control with, that Person and (b) organized by such Person primarily for the
purpose of making equity or debt investments in one or more Persons (including,
without limitation, each of ABRY Senior Equity II, L.P. and ABRY Advanced
Securities Fund, L.P. and any of their respective feeder funds, parallel funds
and alternative investment vehicles and any successors thereto). For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”), as
applied to any Person, means the power, directly or indirectly, to direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.


“Permitted Ratio” means, as at any Increased Amount Date, the greater of (i)
2.75:1.00, and (ii) a ratio that is 15% less than the Maximum Leverage Ratio in
effect as of such date.


“Permitted Refinancing Indebtedness” means any Indebtedness issued or incurred
in exchange for, or the net proceeds of which are used to extend, refinance,
renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting
Permitted Refinancing Indebtedness); provided that (a) the principal amount (or
accreted value, if applicable) of such Permitted Refinancing Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so Refinanced (plus unpaid accrued interest and premium thereon and
underwriting discounts, fees, commissions and expenses), (b) the average life to
maturity of such Permitted Refinancing Indebtedness is greater than or equal to
that of the Indebtedness being Refinanced, (c) if the Indebtedness being
Refinanced is subordinated in right of payment to the Obligations under this
Agreement, such Permitted Refinancing Indebtedness shall be subordinated in
right of payment to such Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced.


“Permitted Transferees” means, with respect to any Person, (a) any Affiliate of
such Person, (b) the heirs, executors, administrators, testamentary trustees,
legatees or beneficiaries of any such Person or (c) a trust, the beneficiaries
of which, or a corporation or partnership, the stockholders, or general and
limited partners, of which, or a limited liability company, the members of
which, include only such Person or his or her spouse or lineal descendants, in
each case to whom such Person has transferred the beneficial ownership of any
Securities of Holdings.


“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Government Authorities.

 
28

--------------------------------------------------------------------------------

 

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed and delivered by the Loan Parties on the Closing Date, substantially in
the form of Exhibit XI annexed hereto, as the same may be amended, restated,
supplemented or otherwise modified from time to time.


“Pledged Collateral” means, collectively, the “Pledged Collateral” as defined in
the Pledge and Security Agreement or any other Collateral Document.


“Potential Defaulting Lender” means, at any time, a Lender (i) as to which
Administrative Agent has notified Company that an event of the kind referred to
in the definition of “Lender Insolvency Event” has occurred and is continuing in
respect of any financial institution affiliate of such Lender, (ii) as to which
Administrative Agent or Issuing Lender has in good faith determined and notified
Company and (in the case of Issuing Lender) Administrative Agent that such
Lender or its Parent Company or a financial institution affiliate thereof has
notified Administrative Agent, or has stated publicly, that it will not comply
with its funding obligations under any other loan agreement or credit agreement
or other financing agreement or (iii) that has, or whose Parent Company has, a
non-investment grade rating from Moody’s or S&P or another nationally recognized
rating agency. Any determination that a Lender is a Potential Defaulting Lender
under any of clauses (i) through (iii) above will be made by Administrative
Agent or, in the case of clause (ii), Issuing Lender in its sole discretion
acting in good faith. Administrative Agent will promptly send to all parties
hereto a copy of any notice to Company provided for in this definition.


“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.


“Prime Rate” means the rate that Administrative Agent announces from time to
time as its prime rate, effective as of the date announced as the effective date
of any change in such prime rate. Without notice to Company or any other Person,
the Prime Rate shall change automatically from time to time as and in the amount
by which such prime rate shall fluctuate. The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. SG or any other Lender may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.


“Pro Forma Basis” means, with respect to any financial calculation or compliance
with any test or covenant hereunder, performing such calculation or compliance
with such test or covenant, as applicable, after giving effect to (a) the
Transactions, (b) any proposed Permitted Acquisition, (c) any Asset Sale of any
of the stock of any Subsidiary of Company or of all or substantially all of the
assets of any operating entity of the Retail Business for which historical
financial statements for the relevant period are available or (d) any incurrence
of Indebtedness (including (i) pro forma adjustments and cost savings arising
out of events which are directly attributable to the Transactions, the proposed
Permitted Acquisition, Asset Sale or incurrence of Indebtedness, are factually
supportable and are expected to have a continuing impact, in each case as
determined on a basis consistent with Article 11 of Regulation S-X, as
interpreted by the staff of the Securities and Exchange Commission and (ii) such
other adjustments as are reasonably satisfactory to Administrative Agent, in
each case as certified by the chief financial officer of Company) using, for
purposes of determining such compliance, the historical financial statements of
all entities or assets so acquired or sold (if available) and the consolidated
financial statements of Company and its Subsidiaries, and any Indebtedness or
other liabilities to be incurred or repaid in connection therewith had been
consummated and incurred or repaid at the beginning of such period (and assuming
that such Indebtedness to be incurred bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the weighted
average of the interest rates applicable to outstanding Loans incurred during
such period).

 
29

--------------------------------------------------------------------------------

 

“Pro Forma Compliance” means, at any date of determination, that Company shall
be in pro forma compliance with any or all of the covenants set forth in
Sections 7.6, as applicable, as of the date of such determination or the last
day of the most recently completed Fiscal Quarter, as the case may be (computed
on the basis of (a) balance sheet amounts as of such date and (b) income
statement amounts for the most recently completed period of four consecutive
Fiscal Quarters for which financial statements shall have been delivered to
Administrative Agent and calculated on a Pro Forma Basis in respect of the event
giving rise to such determination).


“Pro Rata Share” means (a) with respect to all payments, computations and other
matters relating to the Term Loan Commitment or the Term Loan of any Lender, the
percentage obtained by dividing (i) the Term Loan Exposure of that Lender by
(ii) the aggregate Term Loan Exposure of all Lenders, (b) with respect to all
payments, computations and other matters relating to the Revolving Loan
Commitment or the Revolving Loans of any Lender or any Letters of Credit issued
or participations therein deemed purchased by any Lender, the percentage
obtained by dividing (i) the Revolving Loan Exposure of that Lender by (ii) the
aggregate Revolving Loan Exposure of all Lenders and (c) for all other purposes
with respect to each Lender, the percentage obtained by dividing (i) the sum of
the Term Loan Exposure of that Lender plus the Revolving Loan of that Lender by
(ii) the sum of the aggregate Term Loan Exposure of all Lenders plus the
aggregate Revolving Loan Exposure, in any such case as the applicable percentage
may be adjusted by assignments permitted pursuant to Section 10.1. The initial
Pro Rata Share of each Lender for purposes of each of clauses (a), (b) and (c)
of the preceding sentence is set forth opposite the name of that Lender in
Schedule 2.1 annexed hereto.


“Proceedings” means any litigation, action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration.


“Property” means, with respect to any Person, any right, title or interest in or
to property or assets of any kind whatsoever, whether real, personal or mixed
and whether tangible or intangible and including Capital Stock or other
ownership interests of any Person and whether now in existence or owned or
hereafter entered into or acquired, including all Real Property Assets.


“Qualified Capital Stock” means any Capital Stock of any Person that is not
Disqualified Stock.


“Real Property Asset” means, collectively, the Owned Real Property and the
Leased Real Property.


“Recapitalization” has the meaning assigned to that term in the Recitals to this
Agreement.


“Recapitalization Agreement” means that certain Recapitalization Agreement dated
as of August 27, 2009 by and among ABRY Partners VI, L.P., TopCo, Holdings,
Seller, Company and Sponsor, as such agreement may be amended from time to time
thereafter to the extent permitted under Section 7.12(a).

 
30

--------------------------------------------------------------------------------

 

“Recapitalization Documents” means the Recapitalization Agreement and any
Ancillary Agreements (as defined in the Recapitalization Agreement).


“Register” has the meaning assigned to that term in Section 2.1(d).


“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.


“Regulation S-X” means Regulation S-X promulgated under the Exchange Act or any
similar regulation then in effect, as amended or modified from time to time and
a reference to a particular provision thereof shall include a reference to the
comparable provision if any of any such similar regulation.


“Reimbursement Date” has the meaning assigned to that term in Section 3.3(b).


“Related Agreements” means, collectively, the Recapitalization Documents, the
Wholesale Contribution Documents, the ABB Management Agreement, the Sponsor
Management Agreement, the Wholesale Shared Services Agreement and the other
agreements set forth on Schedule 1.1(b) annexed hereto.


“Related Parties” has the meaning assigned to that term in Section 9.1(a).


“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.


“Request for Issuance” means a request substantially in the form of Exhibit III
annexed hereto.


“Requisite Lenders” means Lenders having or holding more than 50% of the sum of
the aggregate Term Loan Exposure of all Lenders plus the aggregate Revolving
Loan Exposure of all Lenders; provided that any Defaulting Lender shall be
deemed not to be a “Lender” under this Agreement, and the amount of such
Defaulting Lender’s Commitments and Loans shall be excluded for purposes of
voting, and the calculation of voting, on matters as described in more detail in
Section 2.9.


“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Company
or Holdings now or hereafter outstanding, except a dividend payable solely in
Qualified Capital Stock, (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of Capital Stock of Company or Holdings now or hereafter
outstanding, (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
Capital Stock of Company or Holdings now or hereafter outstanding and (d) any
payment or prepayment of principal of, premium, if any, or interest on, or
redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness.

 
31

--------------------------------------------------------------------------------

 

"Restricted Person" means (a) Sponsor, Seller, any Group Member or any Person
whose principal business and source of revenue is in direct competition with the
business of any Loan Party or (b) any of their respective Affiliates; provided
that no Sponsor Loan Fund shall be deemed to be a “Restricted Person” for
purposes of this Agreement.


“Retail Business” has the meaning assigned to that term in the Recitals to this
Agreement.


“Revolving Lender” means a Lender that has a Revolving Loan Commitment and/or
that has an outstanding Revolving Loan.


“Revolving Loan Commitment” means the Commitment of a Revolving Lender to make
Revolving Loans to Company pursuant to Section 2.1(a)(ii), and “Revolving Loan
Commitments” means such Commitments of all Revolving Lenders in the aggregate.


“Revolving Loan Commitment Amount” means, at any date, the aggregate amount of
the Revolving Loan Commitments of all Revolving Lenders.


“Revolving Loan Commitment Termination Date” means the fifth anniversary of the
Closing Date.


“Revolving Loan Exposure”, with respect to any Revolving Lender, means, as of
any date of determination (a) prior to the termination of the Revolving Loan
Commitments, the amount of that Lender’s Revolving Loan Commitment and (b) after
the termination of the Revolving Loan Commitments, the sum of (i) the aggregate
outstanding principal amount of the Revolving Loans of that Lender plus (ii) in
the event that Lender is Issuing Lender, the aggregate Letter of Credit Usage in
respect of all Letters of Credit issued by that Lender (in each case net of any
participations purchased by other Lenders in such Letters of Credit or in any
unreimbursed drawings thereunder) plus (iii) the aggregate amount of all
participations purchased by that Lender in any outstanding Letters of Credit or
any unreimbursed drawings under any Letters of Credit.


“Revolving Loans” means the Loans made by Revolving Lenders to Company pursuant
to Section 2.1(a)(ii).


“Revolving Notes” means any promissory notes of Company issued pursuant to
Section 2.1(e) to evidence the Revolving Loans of any Revolving Lenders,
substantially in the form of Exhibit V annexed hereto.


“Rights of Way” means all rights of way, easements and all other similar rights
granted to Company or any of its Subsidiaries for the right to use and/or have
access to and through real property that are or should be evidenced by
instruments recorded in the appropriate real property records office where such
real property is located.


“Secured Parties” has the meaning assigned to such term in the form of Pledge
and Security Agreement attached hereto as Exhibit XI.


“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of Indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 
32

--------------------------------------------------------------------------------

 

“Securities Account” means an account to which a financial asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the Person for whom the account is maintained as
entitled to exercise the rights that comprise the financial asset.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.


“Seller” has the meaning assigned to that term in the introduction to this
Agreement.


“SG” has the meaning assigned to that term in the introduction to this
Agreement.


“Solvent”, with respect to any Person, means that as of the date of
determination (a) the then fair saleable value of the property of such Person is
(1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person, (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction, and (c) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.


“SPC” has the meaning assigned to that term in Section 10.1(e).


“Sponsor” has the meaning assigned to that term in the Recitals to this
Agreement.


“Sponsor Loan Fund” means an Affiliate of Sponsor whose primary business is
investing in loans of the type contemplated by this Agreement and is managed
independently from Sponsor or any of its equity investment Affiliates
(including, without limitation, each of ABRY Senior Equity II, L.P. and ABRY
Advanced Securities Fund, L.P. and any of their respective feeder funds,
parallel funds and alternative investment vehicles and any successors thereto).


“Sponsor Management Agreement” means that certain Management Services Agreement
to be executed and delivered by Company and Sponsor on or before the Closing
Date, as such agreement may be amended from time to time thereafter to the
extent permitted under Section 7.12(a).


“Standby Letter of Credit” means any letter of credit or similar instrument
other than a Commercial Letter of Credit.


“Subject Lender” has the meaning assigned to that term in Section 2.10.


“Subordinated Indebtedness” means any Indebtedness of any Loan Party incurred
from time to time and subordinated in right of payment to the Obligations.

 
33

--------------------------------------------------------------------------------

 

“Subsidiary”, with respect to any Person, means any corporation, partnership,
trust, limited liability company, association, Joint Venture or other business
entity of which more than 50% of the total Voting Securities (or general
partnership interests in the case of any partnership) is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof.


“Subsidiary Guarantor” means any Subsidiary of Company that executes and
delivers a counterpart of the Subsidiary Guaranty on the Closing Date or from
time to time thereafter pursuant to Section 6.8.


“Subsidiary Guaranty” means the Subsidiary Guaranty to be executed and delivered
by existing Subsidiary Guarantors on the Closing Date and to be executed and
delivered by additional Subsidiaries of Company from time to time thereafter in
accordance with Section 6.9, substantially in the form of Exhibit XIII annexed
hereto.


“Super-Majority Lenders” means Lenders having or holding more than 662/3% of the
sum of the aggregate Term Loan Exposure of all Lenders plus the aggregate
Revolving Loan Exposure of all Lenders; provided that any Defaulting Lender
shall be deemed not to be a “Lender” under this Agreement, and the amount of
such Defaulting Lender’s Commitments and Loans shall be excluded for purposes of
voting, and the calculation of voting, on matters as described in more detail in
Section 2.9.


“Supplemental Collateral Agent” has the meaning assigned to that term in Section
9.1(b).


“Tax” or “Taxes” means any present or future tax, levy, impost, duty, fee,
assessment, deduction, withholding or other charge of any nature and whatever
called, by whomsoever, on whomsoever and wherever imposed, levied, collected,
withheld or assessed, including interest, penalties, additions to tax and any
similar liabilities with respect thereto.


“Term Loan Commitment” means the Commitment of a Lender to make a Term Loan to
Company pursuant to Section 2.1(a)(i), and “Term Loan Commitments” means such
Commitments of all Lenders in the aggregate.


“Term Loan Exposure”, with respect to any Lender, means, as of any date of
determination (a) prior to the funding of the Term Loans, the amount of that
Lender’s Term Loan Commitment and (b) after the funding of the Term Loans, the
outstanding principal amount of the Term Loan of that Lender.


“Term Loan Maturity Date” means the sixth anniversary of the Closing Date.


“Term Loans” means the Loans made by Lenders to Company pursuant to Section
2.1(a)(i).


“Term Notes” means any promissory notes of Company issued pursuant to Section
2.1(e) to evidence the Term Loans of any Lenders, substantially in the form of
Exhibit IV annexed hereto.


“Title Company” means one or more title insurance companies reasonably
satisfactory to Administrative Agent.


“TopCo” has the meaning assigned to that term in the Recitals to this Agreement.

 
34

--------------------------------------------------------------------------------

 

“Total Assets” means the total assets of Company and its Subsidiaries on a
consolidated basis, as shown on the most recent balance sheet of Company
delivered pursuant to Section 6.1(b) or (c) or, if such statements have not been
so delivered, Section 4.1(e).


“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (a) the aggregate principal amount of all outstanding
Revolving Loans plus (b) the Letter of Credit Usage. During any Default Period
with respect to a Defaulting Lender or any period during which there is a
Potential Defaulting Lender, the Total Utilization of Revolving Loan Commitments
as at any date of determination shall be calculated as if there were no Funding
Defaults.


“Transaction Costs” means all fees, costs, expenses, premiums, termination
payments, prepayment penalties incurred or paid by any Loan Party on or before
the Closing Date or thereafter in connection with the transactions contemplated
by, and in compliance with, the Transaction Documents, including any write-off
of deferred costs and any fees payable to Administrative Agent or Lenders on or
before the Closing Date and fees or original issue discount in connection with
the financing of the Recapitalization, excluding purchase price consideration
(and adjustments thereto) with respect to the Recapitalization.


“Transaction Documents” means, collectively, the Loan Documents and the Related
Agreements.


“Transactions” means the Financing Transaction, the Recapitalization and the
Wholesale Contributions.


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


“Unasserted Obligations” means, at any time, Obligations for Taxes, costs,
indemnifications, reimbursements, damages and other liabilities (except for (a)
the principal of and interest on, and fees relating to, any Indebtedness and (b)
contingent reimbursement obligations in respect of amounts that may be drawn
under Letters of Credit) in respect of which no claim or demand for payment has
been made (or, in the case of Obligations for indemnification, no notice for
indemnification has been issued by the Indemnitee) at such time.


“USA Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).


“Voting Securities” means, with respect to any Person, the Capital Stock of such
Person of any class or classes, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of members of the
Governing Body (or Persons performing similar functions) of such Person.


“Wholesale Asset Sale” means the sale or disposition of the Capital Stock of any
Wholesale Company or all or any of the assets of any Wholesale Business to any
Person other than a Wholesale Company (other than sales or dispositions of
assets in the ordinary course of business).


“Wholesale Business” has the meaning assigned to that term in the Recitals to
this Agreement.

 
35

--------------------------------------------------------------------------------

 

“Wholesale Company” means each of Grande Broadband and Grande Network Services
and any of their respective Subsidiaries, and “Wholesale Companies” means all
such Persons, collectively.


“Wholesale Contribution” has the meaning assigned to that term in the Recitals
to this Agreement.


“Wholesale Contribution Documents” means any documents executed in connection
with the BBT Contribution or the NWS Contribution.


“Wholesale Contribution Proceeds” has the meaning assigned to that term in
Section 2.4(b)(iii)(F).


“Wholesale Excess Proceeds” has the meaning assigned to that term in Section
2.4(b)(iii)(F).


“Wholesale Net Sale Proceeds" means, with respect to any Wholesale Asset Sale,
Cash payments (including any Cash received by way of deferred payment pursuant
to, or by monetization of, a note receivable or otherwise, but only as and when
so received) received from such Wholesale Asset Sale, net of any bona fide
direct costs incurred in connection with such Wholesale Asset Sale, including
(i) income or gains taxes reasonably estimated to be actually payable within two
years of the date of such Wholesale Asset Sale as a result of any gain
recognized in connection with such Wholesale Asset Sale, (ii) payment of the
outstanding principal amount of, premium or penalty, if any, and interest on any
Indebtedness that is (a) secured by a Lien on the stock or assets in question
and that is required to be repaid under the terms thereof as a result of such
Wholesale Asset Sale and (b) actually paid at the time of receipt of such cash
payment to a Person that is not an Affiliate of any Group Member or of any
Affiliate of a Group Member, (iii) any actual reasonable reserve for
indemnification or retained liabilities in respect of such Wholesale Asset Sale,
(iv) repayment of any Wholesale Shortfall and (v) prepayment of Loans pursuant
to the Wholesale Shared Services Agreement.


“Wholesale Shared Services Agreement” means that certain Shared Assets and
Services Agreement dated as of the Closing Date by and among TopCo, Grande
Network Services, Grande Broadband, Holdings and Company, as such agreement may
be amended from time to time thereafter to the extent permitted under Section
7.12(a).


“Wholesale Shortfall" means, with respect to any period, an amount (if positive)
equal to (a) the amount of cash uses attributable to the Wholesale Businesses
for such period minus (b) the amount of accumulated net free cash flow
attributable to the Wholesale Businesses for such period, as such amount may be
adjusted during such period by (i) equity contributions pursuant to Section
7.3(t) and (ii) repayments of such amount by the Wholesale Businesses,
including, without limitation, the application of Wholesale Net Sale Proceeds
pursuant to Section 7.7(q).


“Wholesale Spinoff” means the consummation of (a) the Wholesale Contributions or
(b) one or more Wholesale Asset Sales consisting of all or substantially all of
the Wholesale Businesses.


  Section 1.2          Accounting Terms; Utilization of GAAP for Purposes of
Calculations Under Agreement


Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be
delivered by Company to Lenders pursuant to Section 6.1 (other than Section
6.1(e)) shall be prepared in accordance with GAAP as in effect at the time of
such preparation (and delivered together with the reconciliation statements
provided for in Section 6.1(e)). Calculations in connection with the
definitions, covenants and other provisions of this Agreement shall utilize GAAP
as in effect on the date of determination, applied in a manner consistent with
that used in preparing the financial statements referred to in Section 5.3. If
at any time any change in GAAP or in the application of GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and Company, Administrative Agent or Requisite Lenders shall so
request, Administrative Agent and Company shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of Requisite Lenders), provided
that, after any such request and until so amended, such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and Company shall provide to Administrative Agent and Lenders
reconciliation statements provided for in Section 6.1(d). When calculating any
test or covenant under this Agreement (other than for the purposes of
calculating Consolidated Excess Cash Flow) such test or covenant shall be
calculated on a Pro Forma Basis. Company hereby agrees that any election
pursuant to FASB Statement No. 159 (The Fair Value Option for Financial Assets
and Financial Liabilities) shall be disregarded for all purposes of this
agreement.

 
36

--------------------------------------------------------------------------------

 

  Section 1.3
Other Definitional Provisions and Rules of Construction



 
(a)
Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference.



 
(b)
References to “Section” and “Sections” shall be references to a Section and
Sections, respectively, of this Agreement unless otherwise specifically
provided. Section headings in this Agreement are included herein for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose or be given any substantive effect.



 
(c)
The use in any of the Loan Documents of the word “include” or “including”, when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.



 
(d)
Unless otherwise expressly provided herein, references to Organizational
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
amendments and restatements, extensions, supplements and other modifications
thereto.



 
(e)
Whenever any provision in any Loan Document refers to the knowledge (or an
analogous phrase) of any Loan Party, such words are intended to signify that
such Loan Party has actual knowledge or awareness of a particular fact or
circumstance or that such Loan Party, if it had exercised reasonable diligence,
would have known or been aware of such fact or circumstance.


 
37

--------------------------------------------------------------------------------

 

 
(f)
Whenever any reference is made in any Loan Document to any Person such reference
shall be construed to include such Person’s permitted successors and assigns.



 
(g)
The words “asset” and “property”, when used in any Loan Document, shall be
construed to have the same meaning and effect and refer to any and all tangible
and intangible assets and properties, including cash, securities, accounts and
contract rights.



 
(h)
Whenever any reference is made in any Loan Document to any law or regulation,
such reference shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law or regulation and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time.



  Section 1.4
Certifications



All certifications to be made hereunder by an officer or representative of a
Loan Party shall be made by such person in his or her capacity solely as an
officer or a representative of such Loan Party, on such Loan Party’s behalf and
not in such person’s individual capacity.


  Section 1.5
Rounding



Any financial ratios required to be maintained by Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).


  Section 1.6
Timing of Payment and Deliveries



When any payment to be made hereunder or the performance of any covenant, duty
or obligation is stated to be due on a day that is not a Business Day or
delivery of any notice, document, certificate or other writing is stated to be
required on a day that is not a Business Day, the due date of such payment,
performance or delivery (other than as described in Section 2.2(b)) shall extend
to the immediately succeeding Business Day (and, in the case of any payment,
such extension of time shall be included in the computation of the payment of
interest hereunder or of the commitment fees hereunder, as the case may be).


ARTICLE II
AMOUNTS AND TERMS OF COMMITMENTS AND LOANS


  Section 2.1
Commitments; Making of Loans; the Register; Optional Notes



 
(a)
Commitments Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of Company herein set forth,
each Lender hereby severally agrees to make the Loans as described in Sections
2.1(a)(i) and 2.1(a)(ii).



 
(i)
Term Loans  Each Lender that has a Term Loan Commitment severally agrees to lend
to Company on the Closing Date an amount not exceeding its Pro Rata Share of the
aggregate amount of the Term Loan Commitments to be used for the purposes
identified in Section 2.5(a). The original amount of each Lender’s Term Loan
Commitment is set forth opposite its name on Schedule 2.1 annexed hereto and the
aggregate original amount of the Term Loan Commitments is $103,800,000; provided
that the amount of the Term Loan Commitment of each Lender shall be adjusted to
give effect to any assignment of such Term Loan Commitment pursuant to Section
10.1(b). Company may make only one borrowing under the Term Loan Commitments.
Amounts borrowed under this Section 2.1(a)(i) and subsequently repaid or prepaid
may not be reborrowed.


 
38

--------------------------------------------------------------------------------

 

 
(ii)
Revolving Loans  Each Revolving Lender severally agrees, subject to the
limitations set forth below with respect to the maximum amount of Revolving
Loans permitted to be outstanding from time to time, to lend to Company from
time to time during the period from the Closing Date up to but excluding the
Revolving Loan Commitment Termination Date an aggregate amount not exceeding its
Pro Rata Share of the aggregate amount of the Revolving Loan Commitments to be
used for the purposes identified in Section 2.5(b); provided that Revolving
Loans made on the Closing Date shall not exceed $1,000,000 in the aggregate. The
original amount of each Revolving Lender’s Revolving Loan Commitment is set
forth opposite its name on Schedule 2.1 annexed hereto and the original
Revolving Loan Commitment Amount is $18,700,000; provided that the amount of the
Revolving Loan Commitment of each Revolving Lender shall be adjusted to give
effect to any assignment of such Revolving Loan Commitment pursuant to Section
10.1(b) and shall be reduced from time to time by the amount of any reductions
thereto made pursuant to Section 2.4(b)(ii). Each Revolving Lender’s Revolving
Loan Commitment shall expire on the Revolving Loan Commitment Termination Date
and all Revolving Loans and all other amounts owed hereunder with respect to the
Revolving Loans and the Revolving Loan Commitments shall be paid in full no
later than that date; provided that each Revolving Lender’s Revolving Loan
Commitment shall expire immediately and without further action on September 30,
2009 if the Term Loans and the initial Revolving Loans are not made on or before
that date. Amounts borrowed under this Section 2.1(a)(ii) may be repaid and
reborrowed up to but excluding the Revolving Loan Commitment Termination Date.



Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitment Amount then in
effect.


 
(b)
Borrowing Mechanics



 
(i)
Borrowing Notices and Amounts  Loans made on any Funding Date (other than
Revolving Loans made pursuant to Section 3.3(b)) shall be in an aggregate
minimum amount of $500,000 and multiples of $100,000 in excess of that amount.
Whenever Company desires that Lenders make Term Loans or Revolving Loans it
shall deliver to Administrative Agent a duly executed Notice of Borrowing no
later than 12:00 Noon (New York City time) at least three Business Days in
advance of the proposed Funding Date (in the case of a LIBOR Loan) or at least
one Business Day in advance of the proposed Funding Date (in the case of a Base
Rate Loan). Term Loans and Revolving Loans may be continued as or converted into
Base Rate Loans and LIBOR Loans in the manner provided in Section 2.2(d). In
lieu of delivering a Notice of Borrowing, Company may give Administrative Agent
telephonic notice by the required time of any proposed borrowing under this
Section 2.1(b); provided that such notice shall be promptly confirmed in writing
by delivery of a duly executed Notice of Borrowing to Administrative Agent on or
before the applicable Funding Date.


 
39

--------------------------------------------------------------------------------

 

 
(ii)
Telephonic Notice  Neither Administrative Agent nor any Lender shall incur any
liability to Company in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by an Officer or
other Person authorized to borrow on behalf of Company or for otherwise acting
in good faith under this Section 2.1(b) or under Section 2.2(d), and upon
funding of Loans by Lenders, and upon conversion or continuation of the
applicable basis for determining the interest rate with respect to any Loans
pursuant to Section 2.2(d), in each case in accordance with this Agreement,
pursuant to any such telephonic notice Company shall have effected Loans or a
conversion or continuation, as the case may be, hereunder.



 
(iii)
Certification by Company Company shall notify Administrative Agent prior to the
funding of any Loans in the event that any of the matters to which Company is
required to certify in the applicable Notice of Borrowing is no longer true and
correct as of the applicable Funding Date, and the acceptance by Company of the
proceeds of any Loans shall constitute a re-certification by Company, as of the
applicable Funding Date, as to the matters to which Company is required to
certify in the applicable Notice of Borrowing.



 
(iv)
Notice Irrevocable  Except as otherwise provided in Sections 2.6(b), 2.6(c) and
2.6(g), a Notice of Borrowing for, or a Notice of Conversion/Continuation for
conversion to, or continuation of, a LIBOR Loan (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and Company shall be bound to make a borrowing or to effect
a conversion or continuation in accordance therewith.



 
(c)
Disbursement of Funds   All Term Loans and Revolving Loans shall be made by Term
Lenders or Revolving Lenders, as the case may be, simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that
neither Administrative Agent nor any Lender shall be responsible for any default
by any other Lender in that other Lender’s obligation to make a Loan requested
hereunder nor shall the amount of the Commitment of any Lender to make the
particular type of Loan requested be increased or decreased as a result of a
default by any other Lender in that other Lender’s obligation to make a Loan
requested hereunder. Promptly after receipt by Administrative Agent of a Notice
of Borrowing pursuant to Section 2.1(b) (or telephonic notice in lieu thereof),
Administrative Agent shall notify each Lender for that type of Loan of the
proposed borrowing. Each such Lender shall make the amount of its Loan available
to Administrative Agent not later than 12:00 Noon (New York City time) on the
applicable Funding Date in same day funds in Dollars, at the Funding and Payment
Office. Except as provided in Section 3.3(b) with respect to Revolving Loans
used to reimburse any Issuing Lender for the amount of a drawing under a Letter
of Credit issued by it, upon satisfaction or waiver of the conditions precedent
specified in Section 4.1 (in the case of Loans made on the Closing Date) and/or
Section 4.2 (in the case of all Loans), as applicable, Administrative Agent
shall make the proceeds of such Loans available to Company on the applicable
Funding Date by causing an amount of same day funds in Dollars equal to the
proceeds of all such Loans received by Administrative Agent from Lenders to be
credited to the account of Company at the Funding and Payment Office.


 
40

--------------------------------------------------------------------------------

 

Unless Administrative Agent shall have been notified by any Lender prior to a
Funding Date that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Loan requested on such Funding
Date, Administrative Agent may assume that such Lender has made such amount
available to Administrative Agent on such Funding Date and Administrative Agent
may, in its sole discretion, but shall not be obligated to, make available to
Company a corresponding amount on such Funding Date. If such corresponding
amount is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall promptly notify Company and shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Funding Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Company and Company shall promptly, but in any event
within three Business Days of being notified, pay such corresponding amount to
Administrative Agent together with interest thereon, for each day from such
Funding Date until the date such amount is paid to Administrative Agent, at the
rate payable under this Agreement for Base Rate Loans. Nothing in this Section
2.1(c) shall be deemed to relieve any Lender from its obligation to fulfill its
Commitments hereunder or to prejudice any rights that Company or any Agent or
Lender may have against any Lender as a result of any default by such Lender
hereunder.


 
(d)
The Register Administrative Agent, acting for these purposes solely as an agent
of Company (it being acknowledged that Administrative Agent, in such capacity,
and its officers, directors, employees, agents and Affiliates shall constitute
Indemnitees under Section 10.3), shall maintain (and make available for
inspection by Company and each Lender (solely as it relates to such Lender’s
Commitments) upon reasonable prior notice at reasonable times) at its address
referred to in Section 10.8 a register for the recordation of, and shall record,
the names and addresses of Lenders and the respective amounts of the Term Loan
Commitment, Revolving Loan Commitment, Term Loan and Revolving Loans of each
Lender from time to time (the “Register”). Company, Administrative Agent and
Lenders shall deem and treat the Persons listed as Lenders in the Register as
the holders and owners of the corresponding Commitments and Loans listed therein
for all purposes hereof; all amounts owed with respect to any Commitment or Loan
shall be owed to the Lender listed in the Register as the owner thereof; and any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans. Each Lender shall record
on its internal records the amount of its Loans and Commitments and each payment
in respect hereof, and any such recordation shall be conclusive and binding on
Company, absent manifest error, subject to the entries in the Register, which
shall, absent manifest error, govern in the event of any inconsistency with any
Lender’s records. Failure to make any recordation in the Register or in any
Lender’s records, or any error in such recordation, shall not affect any Loans
or Commitments or any Obligations in respect of any Loans.


 
41

--------------------------------------------------------------------------------

 

 
(e)
Optional Notes  If so requested by any Lender by written notice to Company (with
a copy to Administrative Agent) at least two Business Days prior to the Closing
Date or at any time thereafter, Company shall execute and deliver to such Lender
(and/or, if applicable and if so specified in such notice, to any Person who is
an assignee of such Lender pursuant to Section 10.1) on the Closing Date (or, if
such notice is delivered after the Closing Date, promptly after Company’s
receipt of such notice) a promissory note or promissory notes to evidence such
Lender’s Term Loan or Revolving Loans, substantially in the form of Exhibit IV
or Exhibit V annexed hereto, respectively, with appropriate insertions.



  Section 2.2
Interest on the Loans



 
(a)
Rate of Interest  Subject to the provisions of Sections 2.6 and 2.7, each Term
Loan and each Revolving Loan shall bear interest on the unpaid principal amount
thereof from the date made through maturity (whether by acceleration or
otherwise) at a rate determined by reference to the Base Rate or LIBOR. The
applicable basis for determining the rate of interest with respect to any Term
Loan or any Revolving Loan shall be selected by Company initially at the time a
Notice of Borrowing is given with respect to such Loan pursuant to Section
2.1(b), and the basis for determining the interest rate with respect to any Term
Loan or any Revolving Loan may be changed from time to time pursuant to Section
2.2(d). If on any day a Term Loan or Revolving Loan is outstanding with respect
to which notice has not been delivered to Administrative Agent in accordance
with the terms of this Agreement specifying the applicable basis for determining
the rate of interest, then for that day that Loan shall bear interest determined
by reference to the Base Rate. Subject to the provisions of Sections 2.2(e),
2.2(g) and 2.7, Term Loans and Revolving Loans shall bear interest through
maturity as follows:



 
(A)
if a Base Rate Loan, then at the sum of the Base Rate plus 5.75% per annum; or



 
(B)
if a LIBOR Loan, then at the sum of Adjusted LIBOR plus 6.75% per annum.



 
(b)
Interest Periods In connection with each LIBOR Loan, Company may, pursuant to
the applicable Notice of Borrowing or Notice of Conversion/Continuation, as the
case may be, select an interest period (each an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be, at Company’s option,
either a one, two or three month period; provided that:


 
42

--------------------------------------------------------------------------------

 

 
(i)
the initial Interest Period for any LIBOR Loan shall commence on the Funding
Date in respect of such Loan, in the case of a Loan initially made as a LIBOR
Loan, or on the date specified in the applicable Notice of
Conversion/Continuation, in the case of a Loan converted to a LIBOR Loan;



 
(ii)
in the case of immediately successive Interest Periods applicable to a LIBOR
Loan continued as such pursuant to a Notice of Conversion/Continuation, each
successive Interest Period shall commence on the day on which the next preceding
Interest Period expires;



 
(iii)
if an Interest Period would otherwise expire on a day that is not a Business
Day, such Interest Period shall expire on the next succeeding Business Day;
provided that, if any Interest Period would otherwise expire on a day that is
not a Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day;



 
(iv)
any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to clause (v) of this
Section 2.2(b), end on the last Business Day of a calendar month;



 
(v)
no Interest Period with respect to any portion of the Term Loans shall extend
beyond the Term Loan Maturity Date, and no Interest Period with respect to any
portion of the Revolving Loans shall extend beyond the Revolving Loan Commitment
Termination Date;



 
(vi)
no Interest Period with respect to any Term Loans shall extend beyond a date on
which Company is required to make a scheduled payment of principal of the Term
Loans, unless the sum of (a) the aggregate principal amount of the Term Loans
that are Base Rate Loans plus (b) the aggregate principal amount of the Term
Loans that are LIBOR Loans with Interest Periods expiring on or before such date
equals or exceeds the principal amount required to be paid on the Term Loans on
such date;



 
(vii)
there shall be no more than four Interest Periods outstanding at any time; and



 
(viii)
in the event Company fails to specify an Interest Period for any LIBOR Loan in
the applicable Notice of Borrowing or Notice of Conversion/Continuation, Company
shall be deemed to have selected an Interest Period of one month.



 
(c)
Interest Payments  Subject to the provisions of Section 2.2(e), interest on each
Loan shall be payable in arrears on and to each Interest Payment Date applicable
to that Loan, upon any prepayment of that Loan (to the extent accrued on the
amount being prepaid) and at maturity (including final maturity); provided that,
in the event any Revolving Loans that are Base Rate Loans are prepaid pursuant
to Section 2.4(b)(i), interest accrued on such Revolving Loans through the date
of such prepayment shall be payable on the next succeeding Interest Payment Date
applicable to Base Rate Loans (or, if earlier, at final maturity).



 
(d)
Conversion or Continuation


 
43

--------------------------------------------------------------------------------

 

 
(i)
Minimum Amount  Subject to the provisions of Section 2.6, Company shall have the
option (A) to convert at any time all or any part of its outstanding Loans equal
to $500,000 and multiples of $100,000 in excess of that amount from Loans
bearing interest at a rate determined by reference to one basis to Loans bearing
interest at a rate determined by reference to an alternative basis or (B) upon
the expiration of any Interest Period applicable to a LIBOR Loan, to continue
all or any portion of such Loan equal to $500,000 and multiples of $100,000 in
excess of that amount as a LIBOR Loan; provided, however, that a LIBOR Loan may
only be converted into a Base Rate Loan on the expiration date of an Interest
Period applicable thereto.



 
(ii)
Conversion/Continuation Notice  Company shall deliver a duly executed Notice of
Conversion/Continuation to Administrative Agent no later than 12:00 Noon (New
York City time) at least one Business Day in advance of the proposed conversion
date (in the case of a conversion to a Base Rate Loan) and no later than 12:00
Noon (New York City time) at least three Business Days in advance of the
proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a LIBOR Loan). In lieu of delivering a Notice of
Conversion/Continuation, Company may give Administrative Agent telephonic notice
by the required time of any proposed conversion/continuation under this Section
2.2(d); provided that such notice shall be promptly confirmed in writing by
delivery of a duly executed Notice of Conversion/Continuation to Administrative
Agent on or before the proposed conversion/continuation date. Administrative
Agent shall notify each Lender of any Loan subject to a Notice of
Conversion/Continuation.



 
(e)
Default Rate Upon (i) the occurrence and continuance of an Event of Default
under any of Section 8.1, 8.6 or 8.7 or (ii) receipt by Company of a notice from
Administrative Agent (acting upon the instructions of Requisite Lenders)
following the occurrence and continuance of any other Event of Default stating
that the default rate under this Section 2.2(e) shall apply, then, in each case,
the aggregate outstanding principal amount of all Loans, any interest payments
thereon then due and payable and any fees and other amounts then due and payable
hereunder, in each case whether at stated maturity, by notice of prepayment, by
acceleration or otherwise, shall thereafter bear interest (including
post-petition interest in any Proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) at a rate which is 2% per annum in excess of the
interest rate otherwise payable under this Agreement with respect to the
applicable Loans (or, in the case of any such fees and other amounts, at a rate
which is 2% per annum in excess of the interest rate otherwise payable under
this Agreement for Base Rate Loans) and shall be payable on demand by
Administrative Agent; provided that, in the case of LIBOR Loans upon the
expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such LIBOR Loans shall become Base Rate Loans and
shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable under this Agreement for
Base Rate Loans. Payment or acceptance of the increased rates of interest
provided for in this Section 2.2(e) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Administrative Agent or any Lender.


 
44

--------------------------------------------------------------------------------

 

 
(f)
Computation of Interest Interest on the Loans shall be computed (i) in the case
of Base Rate Loans calculated using the Prime Rate, on the basis of a 365-day or
366-day year, as the case may be, and (ii) in the case of LIBOR Loans and Base
Rate Loans not calculated using the Prime Rate, on the basis of a 360-day year,
in each case for the actual number of days elapsed in the period during which it
accrues. In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted from a LIBOR Loan, the date of conversion of
such LIBOR Loan to such Base Rate Loan, as the case may be, shall be included,
and the date of payment of such Loan or the expiration date of an Interest
Period applicable to such Loan or, with respect to a Base Rate Loan being
converted to a LIBOR Loan, the date of conversion of such Base Rate Loan to such
LIBOR Loan, as the case may be, shall be excluded; provided that if a Loan is
repaid on the same day on which it is made, one day’s interest shall be paid on
that Loan.



 
(g)
Maximum Rate  Notwithstanding the foregoing provisions of this Section 2.2, in
no event shall the rate of interest payable by Company with respect to any Loan
exceed the maximum rate of interest permitted to be charged under applicable
law.



  Section 2.3
Fees



 
(a)
Revolving Loan Commitment Fees  Company agrees to pay to Administrative Agent,
for distribution to each Revolving Lender in proportion to that Lender’s Pro
Rata Share, commitment fees for the period from and including the Closing Date
to and excluding the Revolving Loan Commitment Termination Date equal to (i) the
average of the daily excess of the Revolving Loan Commitment Amount over the
aggregate principal amount of outstanding Revolving Loans multiplied by (ii)
0.75% per annum; provided that, without prejudice to the rights of Revolving
Lenders other than Defaulting Lenders in respect of such fees, any Defaulting
Lender’s Pro Rata Share shall be excluded for purposes of calculating the
commitment fee payable to Revolving Lenders pursuant to this Section 2.3(a) in
respect of any day during any Default Period with respect to such Defaulting
Lender, and such Defaulting Lender shall not be entitled to receive any such fee
with respect to its Revolving Loan Commitment in respect of such Default Period.
All such commitment fees shall be calculated on the basis of a 360-day year and
the actual number of days elapsed and be payable quarterly in arrears on March
31, June 30, September 30 and December 31 of each year, commencing on the first
such date to occur after the Closing Date, and on the Revolving Loan Commitment
Termination Date (or the earlier date on which the Revolving Loan Commitments
are terminated).



 
(b)
Other Fees  Company agrees to pay to Administrative Agent such fees in the
amounts and at the times separately agreed upon between Company and
Administrative Agent.


 
45

--------------------------------------------------------------------------------

 
 
  Section 2.4          Repayments, Prepayments and Reductions of Revolving Loan
Commitment Amount; General Provisions Regarding Payments; Application of
Proceeds of Collateral and Payments Under Guaranties


 
(a)
Scheduled Payments of Term Loans Company shall make principal payments on the
Term Loans in installments on each March 31, June 30, September 30 and December
31 following the Closing Date in the amounts set forth below (such amounts being
expressed as a percentage of the original principal amount of the Term Loans):



ARTICLE IIIPayment Date
ARTICLE IVAmount
   
ARTICLE VDuring Year 1
ARTICLE VI0.000%           
   
ARTICLE VIIDuring Year 2
ARTICLE VIII0.625%             
   
ARTICLE IXDuring Year 3
ARTICLE X0.625%          
   
ARTICLE XIDuring Year 4
ARTICLE XII1.250%            
   
ARTICLE XIIIDuring Year 5
ARTICLE XIV3.750%              
   
ARTICLE XVDuring Year 6
ARTICLE XVI18.750%                



provided that the scheduled installments of principal of the Term Loans set
forth above shall be reduced in connection with any voluntary or mandatory
prepayments of the Term Loans in accordance with Section 2.4(b)(iv); and
provided further that the Term Loans and all other amounts owed hereunder with
respect to the Term Loans shall be paid in full no later than the Term Loan
Maturity Date, and the final installment payable by Company in respect of the
Term Loans on such date shall be in an amount, if such amount is different from
that specified above, sufficient to repay all amounts owing by Company under
this Agreement with respect to the Term Loans.


For the purposes of the table above, “Year 1” means the period from the Closing
Date up to but excluding the first anniversary of the Closing Date, “Year 2”
means the period from the first anniversary of the Closing Date up to but
excluding the second anniversary of the Closing Date, etc.


Company shall make principal payments on the New Term Loans on each New Term
Loan Payment Date equal to the amount set forth for such date in the applicable
Joinder Agreement, together with accrued and unpaid interest on the principal
amount to be paid up to but excluding the date of such payment.


 
(a)
Prepayments, Reductions in Revolving Loan Commitment Amount



 
(i)
Voluntary Prepayments  Company may, upon not less than one Business Day prior
written or telephonic notice, in the case of Base Rate Loans, and three Business
Days’ prior written or telephonic notice, in the case of LIBOR Loans, in each
case given to Administrative Agent by 3:00 P.M. (New York City time) on the date
required and, if given by telephone, promptly confirmed in writing to
Administrative Agent, who will promptly notify each Lender whose Loans are to be
prepaid of such prepayment, at any time and from time to time prepay any Term
Loans or Revolving Loans on any Business Day in whole or in part without premium
or penalty in an aggregate minimum amount of $500,000 and multiples of $100,000
in excess of that amount; provided that, in any event, any prepayment of a LIBOR
Loan on any date other than the expiration date of the Interest Period
applicable thereto shall be subject to the requirements of Section 2.6(d).
Notice of prepayment having been given as aforesaid, the principal amount of the
Loans specified in such notice shall become due and payable on the prepayment
date specified therein. Any such voluntary prepayment shall be applied as
specified in Section 2.4(b)(iv).


 
46

--------------------------------------------------------------------------------

 

 
(ii)
Voluntary Reductions of Revolving Loan Commitments  Company may, upon not less
than three Business Days’ prior written or telephonic notice confirmed in
writing to Administrative Agent, or upon such lesser number of days’ prior
written or telephonic notice, as determined by Administrative Agent in its sole
discretion, at any time and from time to time, terminate in whole or permanently
reduce in part, without premium or penalty, the Revolving Loan Commitment Amount
in an amount up to the amount by which the Revolving Loan Commitment Amount
exceeds the Total Utilization of Revolving Loan Commitments at the time of such
proposed termination or reduction; provided that any such partial reduction of
the Revolving Loan Commitment Amount shall be in an aggregate minimum amount of
$500,000 and multiples of $100,000 in excess of that amount. Company’s notice to
Administrative Agent (who will promptly notify each Revolving Lender of such
notice) shall designate the date (which shall be a Business Day) of such
termination or reduction and the amount of any partial reduction, and such
termination or reduction shall be effective on the date specified in Company’s
notice and shall reduce the amount of the Revolving Loan Commitment of each
Revolving Lender proportionately to its Pro Rata Share. Any such voluntary
reduction of the Revolving Loan Commitment Amount shall be applied as specified
in Section 2.4(b)(iv).



 
(iii)
Mandatory Prepayments The Loans shall be prepaid in the amounts and under the
circumstances set forth below, all such prepayments to be applied as set forth
below or as more specifically provided in Section 2.4(b)(iv) and Section 2.4(d):



 
(A)
Prepayments From Net Asset Sale Proceeds No later than the date of receipt by
Holdings, Company or any of its Subsidiaries of any Net Asset Sale Proceeds in
respect of any Asset Sale involving the disposition of assets of any Loan Party,
Company shall either (1) prepay the Loans in an aggregate amount equal to such
Net Asset Sale Proceeds or (2), so long as no Potential Event of Default or
Event of Default shall have occurred and be continuing on the date of receipt,
reinvest such proceeds in assets used in or useful to the Retail Business or the
business of a Permitted Acquisition within 180 days of such date of receipt. In
addition, Company shall, no later than 180 days after receipt of such Net Asset
Sale Proceeds that have not theretofore been applied to the Obligations or that
have not been so reinvested as provided above, make an additional prepayment of
the Loans in the full amount of all such Net Asset Sale Proceeds unless on or
prior to such date Company or any other Loan Party has entered into a committed
written agreement for such reinvestment of such Net Asset Sale Proceeds and such
proceeds shall have been used to make such expenditures within 90 days after the
expiration of such 180 day period.


 
47

--------------------------------------------------------------------------------

 

 
(B)
Prepayments from Net Insurance/Condemnation Proceeds  Subject to the provisions
of Section 6.4(c), no later than three Business Days following the date of
receipt by Administrative Agent or any Loan Party of any Net
Insurance/Condemnation Proceeds, Company shall either (1) prepay the Loans in an
aggregate amount equal to such Net Insurance/Condemnation Proceeds or (2), so
long as no Potential Event of Default or Event of Default shall have occurred
and be continuing, reinvest such proceeds in assets used or useful to the Retail
Business or the business of a Permitted Acquisition within 180 days of such date
of receipt. In addition, Company shall, no later than 180 days after receipt of
such Net Insurance/Condemnation Proceeds that have not theretofore been applied
to the Obligations or that have not been so reinvested as provided above, make
an additional prepayment of the Loans in the full amount of all such Net
Insurance/Condemnation Proceeds unless on or prior to such date Company or any
other Loan Party has entered into a committed written agreement for the
application or the reinvestment of such Net Insurance/Condemnation Proceeds and
such proceeds shall have been used to make such expenditures within 90 days
after the expiration of such 180 day period.



 
(C)
Prepayments Due to Issuance of Equity Securities On the date of receipt of the
Net Securities Proceeds from the issuance of any Capital Stock of Holdings,
Company or of any Subsidiary of Company after the Closing Date (other than
Capital Stock (other than Disqualified Stock) issued to Permitted Holders, or
Capital Stock issued to Company or any of its Subsidiaries, or Capital Stock
issued to directors, management or employees of Holdings, Company or its
Subsidiaries as part of a stock compensation plan), Company shall prepay the
Loans in an aggregate amount equal to such Net Securities Proceeds;
provided that no prepayment shall be required under this Section 2.4(b)(ii)(C)
to the extent that such Net Securities Proceeds are used for Investments
permitted by Section 7.3 (including Consolidated Capital Expenditures permitted
by Section 7.8 and Permitted Acquisitions).



 
(D)
Prepayments Due to Issuance of Indebtedness On the date of receipt of the Net
Securities Proceeds from the issuance of any Indebtedness of Holdings, Company
or any of its Subsidiaries after the Closing Date, other than Indebtedness
permitted by Section 7.1, Company shall prepay the Loans in an aggregate amount
equal to such Net Securities Proceeds.


 
48

--------------------------------------------------------------------------------

 

 
(E)
Prepayments from Consolidated Excess Cash Flow  In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with the 2010
Fiscal Year), Company shall, no later than 125 days after the end of such Fiscal
Year, prepay the Loans in an aggregate amount equal to 75% (the “Consolidated
Excess Cash Flow Percentage”) of such Consolidated Excess Cash Flow for such
Fiscal Year; provided that if the Consolidated Leverage Ratio as of the last day
of such Fiscal Year is less than 2.5:1.0 (as certified and demonstrated in
reasonable detail in a Compliance Certificate delivered to Administrative Agent
with the annual financial statements for such Fiscal Year in accordance with
Section 6.1(d)), then the Consolidated Excess Cash Flow Percentage for such
Fiscal Year shall be reduced to 50%; provided that voluntary prepayment of the
Term Loans shall reduce on a dollar-for-dollar basis the amount otherwise
required to be prepaid pursuant to this clause (E).



 
(F)
Prepayments from Wholesale Net Sale Proceeds If TopCo, Holdings or any of their
respective Subsidiaries receive consideration from Wholesale Asset Sales in
excess of $30,000,000 in the aggregate on a cumulative basis from the Closing
Date, then an amount equal to 50% of the Wholesale Net Sale Proceeds in excess
of such amount (“Wholesale Excess Proceeds”; provided that if such 50% amount is
received by any Group Member other than Company and its Subsidiaries then
promptly, but in any event within two Business Days, such amount shall be
contributed as Cash to Company as common equity (such amount being “Wholesale
Contribution Proceeds”)) shall either (1) be applied to prepay the Loans in an
aggregate amount equal to such Wholesale Excess Proceeds and/or Wholesale
Contribution Proceeds, as the case may be, on the date of receipt thereof by
Company, or (2) so long as no Potential Event of Default or Event of Default
shall have occurred and be continuing, be reinvested in assets used in or useful
to the Retail Business or the business of a Person or Business Line acquired
pursuant to a Permitted Acquisition within one year of such date of receipt
thereof by Company; provided that on the date that is one year after the date on
which Company receives any Wholesale Excess Proceeds and/or Wholesale
Contribution Proceeds, as the case may be, Company shall prepay the Loans in an
amount equal to any such Wholesale Excess Proceeds and/or Wholesale Contribution
Proceeds, as the case may be, that have not theretofore been applied to the
Obligations or been so reinvested as provided above, unless on or prior to such
date Company or any other Loan Party has entered into a committed written
agreement for such reinvestment of such Wholesale Excess Proceeds and/or
Wholesale Contribution Proceeds, as the case may be, and such proceeds shall
have been used to make such expenditures within 90 days after the expiration of
such one year period.


 
49

--------------------------------------------------------------------------------

 

 
(G)
Calculations of Net Proceeds Amounts; Additional Prepayments Based on Subsequent
Calculations  Concurrently with any prepayment of the Loans pursuant to Sections
2.4(b)(iii)(A)-(F), Company shall deliver to Administrative Agent an Officer’s
Certificate demonstrating the calculation of the amount of the applicable Net
Asset Sale Proceeds, Net Insurance/Condemnation Proceeds, Net Securities
Proceeds, Wholesale Net Sale Proceeds, Wholesale Contribution Proceeds or
Consolidated Excess Cash Flow, as the case may be, that gave rise to such
prepayment. In the event that Company shall subsequently determine that the
actual amount was greater than the amount set forth in such Officer’s
Certificate, Company shall promptly make an additional prepayment of the Loans
in an amount equal to the amount of such excess, and Company shall concurrently
therewith deliver to Administrative Agent an Officer’s Certificate demonstrating
the derivation of the additional amount resulting in such excess; provided that
any failure to make a prepayment resulting from a mistake in calculation that is
corrected pursuant to this Section 2.4(b)(iii)(G) shall not constitute an Event
of Default or Potential Event of Default under Section 8.1(a).



 
(H)
Prepayments Due to Reductions of Revolving Loan Commitment Amount  Company shall
from time to time prepay the Revolving Loans (and, after prepaying all Revolving
Loans, Cash Collateralize any outstanding Letters of Credit by depositing the
requisite amount in the Collateral Account) to the extent necessary so that the
Total Utilization of Revolving Loan Commitments shall not at any time exceed the
Revolving Loan Commitment Amount then in effect. At such time as the Total
Utilization of Revolving Loan Commitments shall be equal to or less than the
Revolving Loan Commitment Amount if no Event of Default has occurred and is
continuing, to the extent any Cash collateral was provided by Company and has
not been applied to any Obligations as provided in the Pledge and Security
Agreement, such amount may, at the request of Company, be released to Company.



 
(I)
Prepayment Premium  Each prepayment of Loans required under Sections
2.4(b)(iii)(D) on or prior to the first anniversary of the Closing Date (other
than any prepayment arising as a result of a Change in Control) shall be
accompanied by a fee equal to 1% of the amount prepaid. Such fee shall be
apportioned among all outstanding Loans to which any such prepayment relates, in
each case proportionately to Lenders’ respective Pro Rata Shares.



 
(iv)
Application of Prepayments



 
(A)
Application of Voluntary Prepayments by Type of Loans and Order of Maturity  Any
voluntary prepayments pursuant to Section 2.4(b)(i) shall be applied to prepay
the Loans specified by Company in the applicable notice of prepayment; provided
that in the event Company fails to specify the Loans to which any such
prepayment shall be applied, such prepayment shall be applied first to repay
outstanding Revolving Loans to the full extent thereof, and second to repay
outstanding Term Loans to the full extent thereof. Any voluntary prepayments of
Revolving Loans pursuant to Section 2.4(b)(i) shall be applied as specified by
Company in the applicable notice of prepayment. Any voluntary prepayments of
Term Loans pursuant to Section 2.4(b)(i) shall be applied first, to reduce the
scheduled installments of principal of the Term Loan set forth in Section 2.4(a)
in direct order to the scheduled installments thereof due in the immediately
following two Fiscal Quarters, and second, to reduce the remaining scheduled
installments of the Term Loans set forth in Section 2.4(a) on a pro rata basis.


 
50

--------------------------------------------------------------------------------

 

 
(B)
Application of Mandatory Prepayments by Type of Loans  Except as provided in
Section 2.4(d), any amount required to be applied as a mandatory prepayment of
the Loans pursuant to Sections 2.4(b)(iii)(A)-(F) shall be applied first to
prepay the Term Loans to the full extent thereof, and second, to the extent of
any remaining portion of such amount, to prepay the Revolving Loans to the full
extent thereof (and, after prepaying all Revolving Loans, Cash Collateralize any
outstanding Letters of Credit by depositing the requisite amount in the
Collateral Account).



 
(C)
Application of Mandatory Prepayments of Term Loans and the Scheduled
Installments of Principal Thereof  Except as provided in Section 2.4(d), any
mandatory prepayments of the Term Loans pursuant to Section 2.4(b)(iii) shall be
applied to reduce the remaining scheduled installments of the Term Loans set
forth in Section 2.4(a) on a pro rata basis.



 
(D)
Application of Prepayments to Base Rate Loans and LIBOR Loans  Considering Term
Loans and Revolving Loans being prepaid separately, any prepayment thereof shall
be applied first to Base Rate Loans to the full extent thereof before
application to LIBOR Loans, in each case in a manner that minimizes the amount
of any payments required to be made by Company pursuant to Section 2.6(d);
provided that, in any event, any prepayment of a LIBOR Loan on any date other
than the expiration date at the Interest Period applicable thereto shall be
subject to the requirements of Section 2.6(d).



 
(E)
Application of Prepayments to LIBOR Loans  If the application of any payment
made in accordance with the provisions of this Section 2.4(b) would result in
termination of a LIBOR Loan prior to the last day of the Interest Period for
such LIBOR Loan, Company may elect to have the amount of such prepayment not
applied to such LIBOR Loan, but held by Administrative Agent in the Collateral
Account, in each case to be applied as such amount would otherwise have been
applied under this Section 2.4(b)(iv) as of the last day of the relevant
Interest Period; provided that any interest earned on such amount shall be paid
to Company (or as otherwise directed by Company) on the last day of the relevant
Interest Period if no Event of Default has occurred and is then continuing.
Notwithstanding the foregoing payment to the Collateral Account, the related
LIBOR Loan shall remain outstanding for all purposes of this Agreement,
including, without limitation, the accrual of interest and fees and the
calculation of the Financial Covenants, until such time as such LIBOR Loan has
been paid in full or converted or continued in accordance with the terms hereof.


 
51

--------------------------------------------------------------------------------

 

 
(b)
General Provisions Regarding Payments



 
(i)
Manner and Time of Payment  All payments by Company of principal, interest, fees
and other Obligations shall be made in Dollars in same day funds, without
defense, setoff or counterclaim, free of any restriction or condition, and
delivered to Administrative Agent not later than 12:00 Noon (New York City time)
on the date due at the Funding and Payment Office for the account of Lenders;
funds received by Administrative Agent after that time on such due date shall be
deemed to have been paid by Company on the next succeeding Business Day. Company
hereby authorizes Administrative Agent to charge its accounts with
Administrative Agent in order to cause timely payment to be made to
Administrative Agent of all principal, interest, fees and expenses due hereunder
(subject to sufficient funds being available in its accounts for that purpose).



 
(ii)
Application of Payments to Principal and Interest  Except as provided in Section
2.2(c), all payments in respect of the principal amount of any Loan shall
include payment of accrued interest on the principal amount being repaid or
prepaid, and all such payments shall be applied to the payment of interest
before application to principal.



 
(iii)
Apportionment of Payments  Aggregate payments of principal and interest shall be
apportioned among all outstanding Loans to which such payments relate, in each
case proportionately to Lenders’ respective Pro Rata Shares. Administrative
Agent shall promptly distribute to each Lender, at the account specified in the
payment instructions delivered to Administrative Agent by such Lender, its Pro
Rata Share of all such payments received by Administrative Agent and the
commitment fees, prepayment premiums and Letter of Credit fees of such Lender,
if any, when received by Administrative Agent pursuant to Sections 2.3,
2.4(b)(iii)(I) and 3.2, respectively. Notwithstanding the foregoing provisions
of this Section 2.4(c)(iii), if, pursuant to the provisions of Section 2.6(c),
any Notice of Conversion/Continuation is withdrawn as to any Affected Lender or
if any Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of
any LIBOR Loans, Administrative Agent shall give effect thereto in apportioning
interest payments received thereafter.



 
(iv)
Payments on Business Days  Whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day and such extension of time shall be included
in the computation of the payment of interest hereunder or of the commitment
fees hereunder, as the case may be.


 
52

--------------------------------------------------------------------------------

 

 
(v)
Notation of Payment  Each Lender agrees that before disposing of any Note held
by it, or any part thereof (other than by granting participations therein), that
Lender will make a notation thereon of all Loans evidenced by that Note and all
principal payments previously made thereon and of the date to which interest
thereon has been paid; provided that the failure to make (or any error in the
making of) a notation of any Loan made under such Note shall not limit or
otherwise affect the obligations of Company hereunder or under such Note with
respect to any Loan or any payments of principal or interest on such Note.



 
(c)
Application of Proceeds of Collateral and Payments after Event of Default  Upon
the occurrence and during the continuation of an Event of Default, if requested
by Requisite Lenders, or upon acceleration of the Obligations pursuant to
ARTICLE VIII, (a) all payments received by Administrative Agent, whether from
Company, Holdings or any Subsidiary Guarantor or otherwise and (b) all proceeds
received by Administrative Agent in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral under any Collateral
Document may, in the discretion of Administrative Agent, be held by
Administrative Agent as Collateral for, and/or (then or at any time thereafter)
applied in full or in part by Administrative Agent, in each case in the
following order of priority:



 
(i)
to the payment of all costs and expenses of such sale, collection or other
realization, all other expenses, liabilities and advances made or incurred by
Administrative Agent in connection therewith, and all amounts for which
Administrative Agent is entitled to compensation (including the fees described
in Section 2.3), reimbursement and indemnification under any Loan Document and
all advances made by Administrative Agent thereunder for the account of the
applicable Loan Party, and to the payment of all costs and expenses paid or
incurred by Administrative Agent in connection with the Loan Documents, all in
accordance with Sections 9.4, 10.2 and 10.3 and the other terms of this
Agreement and the Loan Documents;



 
(ii)
thereafter, to the payment of all other Obligations and obligations of Loan
Parties under any Hedge Agreement between a Loan Party and a Hedge Agreement
Counterparty for the ratable benefit of the holders thereof (subject to the
provisions of Section 2.4(c)(ii) hereof); and



 
(iii)
thereafter, to the payment to or upon the order of such Loan Party or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.



  Section 16.2
Use of Proceeds



 
(a)
Term Loans  The proceeds of the Term Loans, together with the proceeds of the
Equity Contribution, shall be applied by Company to fund the Closing Date
Financing Requirements. The proceeds of New Term Loans shall be used for general
corporate purposes of the Retail Business, which may include the financing of
Permitted Acquisitions, capital expenditures and investments permitted
hereunder.


 
53

--------------------------------------------------------------------------------

 

 
(b)
Revolving Loans The proceeds of any Revolving Loans (including any New Revolving
Loans) shall be applied by Company for working capital and other general
corporate purposes of the Retail Business, which may include the financing of
Permitted Acquisitions, capital expenditures and investments permitted
hereunder.



 
(c)
Margin Regulations  No portion of the proceeds of any borrowing under this
Agreement shall be used by Holdings or any of its Subsidiaries in any manner
that might cause the borrowing or the application of such proceeds to violate
Regulation U, Regulation T or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board or to violate the
Exchange Act, in each case as in effect on the date or dates of such borrowing
and such use of proceeds.



  Section 16.3
Special Provisions Governing LIBOR Loans



Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Loans as to the matters
covered:


 
(a)
Determination of Applicable Interest Rate  On each Interest Rate Determination
Date, Administrative Agent shall determine in accordance with the terms of this
Agreement (which determination shall, absent manifest error, be conclusive and
binding upon all parties) the interest rate that shall apply to the LIBOR Loans
for which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Company and each applicable Lender.



 
(b)
Inability to Determine Applicable Interest Rate  In the event that
Administrative Agent shall have determined (which determination shall be
conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of “LIBOR”, Administrative Agent shall on such date give notice (by
telefacsimile or by telephone confirmed in writing) to Company and each Lender
of such determination, whereupon (i) no Loans may be made as, or converted to,
LIBOR Loans until such time as Administrative Agent notifies Company and Lenders
that the circumstances giving rise to such notice no longer exist and (ii) any
Notice of Borrowing or Notice of Conversion/Continuation given by Company with
respect to the Loans in respect of which such determination was made shall be
deemed to be for a Base Rate Loan.



 
(c)
Illegality or Impracticability of LIBOR Loans  In the event that on any date any
Lender shall have determined (which determination shall be conclusive and
binding upon all parties hereto but shall be made only after consultation with
Company and Administrative Agent) that the making, maintaining or continuation
of its LIBOR Loans (i) has become unlawful as a result of compliance by such
Lender in good faith with any law, treaty, governmental rule, regulation,
guideline or order (or would conflict with any such treaty, governmental rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful) or (ii) has become
impracticable, or would cause such Lender material hardship, as a result of
contingencies occurring after the date of this Agreement which materially and
adversely affect the London interbank market or the position of such Lender in
that market, then, and in any such event, such Lender shall be an “Affected
Lender” and it shall on that day give notice (by telefacsimile or by telephone
confirmed in writing) to Company and Administrative Agent of such determination.
Administrative Agent shall promptly notify each other Lender of the receipt of
such notice. Thereafter (a) the obligation of the Affected Lender to make Loans
as, or to convert Loans to, LIBOR Loans shall be suspended until such notice
shall be withdrawn by the Affected Lender, (b) to the extent such determination
by the Affected Lender relates to a LIBOR Loan then being requested by Company
pursuant to a Notice of Borrowing or a Notice of Conversion/Continuation, the
Affected Lender shall make such Loan as (or convert such Loan to, as the case
may be) a Base Rate Loan, (c) the Affected Lender’s obligation to maintain its
outstanding LIBOR Loans (the “Affected Loans”) shall be terminated at the
earlier to occur of the expiration of the Interest Period then in effect with
respect to the Affected Loans or when required by law and (d) the Affected Loans
shall automatically convert into Base Rate Loans on the date of such
termination. Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a LIBOR Loan then being requested
by Company pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Company shall have the option, subject to the
provisions of Section 2.6(d), to rescind such Notice of Borrowing or Notice of
Conversion/Continuation as to all Lenders by giving notice (by telefacsimile or
by telephone confirmed in writing) to Administrative Agent of such rescission on
the date on which the Affected Lender gives notice of its determination as
described above. Administrative Agent shall promptly notify each other Lender of
the receipt of such notice. Except as provided in the immediately preceding
sentence, nothing in this Section 2.6(c) shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, LIBOR Loans in accordance with the terms of this Agreement.


 
54

--------------------------------------------------------------------------------

 

 
(d)
Compensation For Breakage or Non-Commencement of Interest Periods  Company shall
compensate each Lender, upon written request by that Lender pursuant to Section
2.8, for all reasonable documented losses, expenses and liabilities (including
any interest paid by that Lender to lenders of funds borrowed by it to make or
carry its LIBOR Loans and any loss, expense or liability sustained by that
Lender in connection with the liquidation or re-employment of such funds) which
that Lender may sustain: (i) if for any reason (other than a default by that
Lender) a borrowing of any LIBOR Loan does not occur on a date specified
therefor in a Notice of Borrowing or a telephonic request therefor, or a
conversion to or continuation of any LIBOR Loan does not occur on a date
specified therefor in a Notice of Conversion/Continuation or a telephonic
request therefor, (ii) if any prepayment or other principal payment or any
conversion of any of its LIBOR Loans (including any prepayment or conversion
occasioned by the circumstances described in Section 2.6(c)) occurs on a date
prior to the last day of an Interest Period applicable to that Loan, (iii) if
any prepayment of any of its LIBOR Loans is not made on any date specified in a
notice of prepayment given by Company or (iv) as a consequence of any other
default by Company in the repayment of its LIBOR Loans when required by the
terms of this Agreement.


 
55

--------------------------------------------------------------------------------

 

 
(e)
Booking of LIBOR Loans  Any Lender may make, carry or transfer LIBOR Loans at,
to, or for the account of any of its branch offices or the office of an
Affiliate of that Lender.



 
(f)
Assumptions Concerning Funding of LIBOR Loans  Calculation of all amounts
payable to a Lender under this Section 2.6 and under Section 2.7(a) shall be
made as though that Lender had funded each of its LIBOR Loans through the
purchase of a Eurodollar deposit bearing interest at the rate obtained pursuant
to clause (i) of the definition of “LIBOR” in an amount equal to the amount of
such LIBOR Loan and having a maturity comparable to the relevant Interest
Period, whether or not its LIBOR Loans had been funded in such manner.



 
(g)
LIBOR Loans After Default  After the occurrence and during the continuation of a
Potential Event of Default or an Event of Default and notification in writing to
Company by Administrative Agent (acting upon the instructions of Requisite
Lenders) that LIBOR is not available, (i) Company may not elect to have a Loan
be made or maintained as, or converted to, a LIBOR Loan after the expiration of
any Interest Period then in effect for that Loan and (ii) subject to the
provisions of Section 2.6(d), any Notice of Borrowing or Notice of
Conversion/Continuation given by Company with respect to a requested borrowing
or conversion/continuation that has not yet occurred shall be deemed to be for a
Base Rate Loan or, if the conditions to making a Loan set forth in Sections 4.1
and 4.2 cannot then be satisfied, to be rescinded by Company.



  Section 16.4
Increased Costs; Taxes; Capital Adequacy



 
(a)
Compensation for Increased Costs  Subject to the provisions of Section 2.7(b)
(which shall be controlling with respect to the matters covered thereby), in the
event that any Lender (including Issuing Lender) shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any Change in Law:



 
(i)
subjects such Lender to any additional Tax of any kind whatsoever with respect
to this Agreement or any of its obligations hereunder (including with respect to
issuing or maintaining any Letters of Credit or purchasing or maintaining any
participations therein or maintaining any Commitment hereunder) or any payments
to such Lender of principal, interest, fees or any other amount payable
hereunder (except for the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender);



 
(ii)
imposes, modifies or holds applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, or advances or loans by,
or other credit extended by, or any other acquisition of funds by, any office of
such Lender (other than any such reserve or other requirements with respect to
LIBOR Loans that are reflected in the definition of “LIBOR”); or



 
(iii)
imposes any other condition (other than with respect to Taxes) on or affecting
such Lender or its obligations hereunder or the London interbank market;


 
56

--------------------------------------------------------------------------------

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount such Lender reasonably deems is material, of agreeing to make,
making or maintaining its Loans or Commitments or agreeing to issue, issuing or
maintaining any Letter of Credit or agreeing to purchase, purchasing or
maintaining any participation therein or to reduce any amount received or
receivable by such Lender with respect thereto; then, in any such case, Company
shall promptly pay to such Lender, upon receipt of the statement referred to in
Section 2.8(a), such additional amount or amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its sole discretion shall determine) as may be necessary to compensate
such Lender on an after-tax basis for any such increased cost or reduction in
amounts received or receivable hereunder. Company shall not be required to
compensate a Lender pursuant to this Section 2.7(a) for any increased cost or
reduction in respect of a period occurring more than nine months prior to the
date on which such Lender notifies Company of such Change in Law and such
Lender’s intention to claim compensation therefor, except, if the Change in Law
giving rise to such increased cost or reduction is retroactive, no such time
limitation shall apply so long as such Lender requests compensation within nine
months from the date on which the applicable Government Authority informed such
Lender of such Change in Law.


 
(b)
Taxes



 
(i)
Payments to Be Free and Clear  Any and all payments by or on account of any
obligation of Company under this Agreement and the other Loan Documents shall be
made free and clear of, and without any deduction or withholding on account of,
any Indemnified Taxes or Other Taxes.



 
(ii)
Grossing-up of Payments  If Company or any other Person is required by law to
make any deduction or withholding on account of any Tax from any sum paid or
payable by Company to Administrative Agent or any Lender under any of the Loan
Documents:



 
(A)
Company shall notify Administrative Agent of any such requirement or any change
in any such requirement as soon as Company becomes aware of it;



 
(B)
Company shall timely pay any such Tax to the relevant Government Authority when
such Tax is due, in accordance with applicable law;



 
(C)
unless such Tax is an Excluded Tax, the sum payable by Company shall be
increased to the extent necessary to ensure that, after making the required
deductions (including deductions applicable to additional sums payable under
this Section 2.7(b)(ii)), Administrative Agent or such Lender, as the case may
be, receives on the due date a net sum equal to the sum it would have received
had no such deduction been required or made; and



 
(D)
within 30 days after paying any sum from which it is required by law to make any
such deduction, and within 30 days after the due date of payment of any Tax
which it is required by clause (B) above to pay, Company shall deliver to
Administrative Agent the original or a certified copy of an official receipt or
other document satisfactory to the other affected parties to evidence the
payment and its remittance to the relevant Government Authority.


 
57

--------------------------------------------------------------------------------

 

 
(iii)
Indemnification by Company  Company shall indemnify Administrative Agent and
each Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including for the full amount of any
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.7(b)(iii)) paid by Administrative Agent or
such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Government Authority. A certificate as to the amount of such
payment or liability delivered to Company by a Lender (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Lender, shall be conclusive absent manifest error.



 
(iv)
Tax Status of Lenders  Unless not legally entitled to do so:



 
(A)
any Lender, if requested by Company or Administrative Agent, shall deliver such
forms or other documentation prescribed by applicable law or reasonably
requested by Company or Administrative Agent as will enable Company or
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements;



 
(B)
any Foreign Lender that is entitled to an exemption from or reduction of any Tax
with respect to payments hereunder or under any other Loan Document shall
deliver to Company and Administrative Agent, on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter, as may be necessary in the determination of Company or
Administrative Agent, each in the reasonable exercise of its discretion), such
properly completed and duly executed forms or other documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding;



 
(C)
without limiting the generality of the foregoing, in the event that Company is
resident for Tax purposes in the United States, any Foreign Lender shall deliver
to Company and Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter, as may
be necessary in the determination of Company or Administrative Agent, each in
the reasonable exercise of its discretion), whichever of the following is
applicable:


 
58

--------------------------------------------------------------------------------

 

 
(1)
properly completed and duly executed copies of Internal Revenue Service Form
W-8BEN claiming eligibility for benefits of an income Tax treaty to which the
United States is a party,



 
(2)
properly completed and duly executed copies of Internal Revenue Service Form
W-8ECI,



 
(3)
in the case of a Foreign Lender claiming the benefits of the exemption for
“portfolio interest” under Section 881(c) of the Internal Revenue Code, (A) a
duly executed certificate to the effect that such Foreign Lender is not (i) a
“bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(ii) a ten-percent shareholder (within the meaning of Section 881(c)(3)(B) of
the Internal Revenue Code) of Company or Holdings or (iii) a controlled foreign
corporation described in Section 881(c)(3)(C) of the Internal Revenue Code and
(B) properly completed and duly executed copies of Internal Revenue Service Form
W-8BEN, and



 
(4)
properly completed and duly executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in any Tax,



in each case together with such supplementary documentation as may be prescribed
by applicable law to permit Company and Administrative Agent to determine the
withholding or deduction required to be made, if any;


 
(D)
without limiting the generality of the foregoing, in the event that Company is
resident for Tax purposes in the United States, any Foreign Lender that does not
act or ceases to act for its own account with respect to any portion of any sums
paid or payable to such Lender under any of the Loan Documents (for example, in
the case of a typical participation by such Lender) shall deliver to
Administrative Agent and Company (in such number of copies as shall be requested
by the recipient), on or prior to the date such Foreign Lender becomes a Lender,
or on such later date when such Foreign Lender ceases to act for its own account
with respect to any portion of any such sums paid or payable, and from time to
time thereafter, as may be necessary in the determination of Company or
Administrative Agent (each in the reasonable exercise of its discretion):



 
(1)
duly executed and properly completed copies of the forms and statements required
to be provided by such Foreign Lender under clause (C) of Section 2.7(b)(iv), to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account and may be entitled to an exemption from or
a reduction of the applicable Tax, and


 
59

--------------------------------------------------------------------------------

 

 
(2)
duly executed and properly completed copies of Internal Revenue Service Form
W-8IMY (or any successor forms) properly completed and duly executed by such
Foreign Lender, together with any information, if any, such Foreign Lender
chooses to transmit with such form, and any other certificate or statement of
exemption required under the Internal Revenue Code or the regulations
thereunder, to establish that such Foreign Lender is not acting for its own
account with respect to a portion of any such sums payable to such Foreign
Lender;



 
(E)
without limiting the generality of the foregoing, in the event that Company is
resident for tax purposes in the United States, any Lender that is not a Foreign
Lender and has not otherwise established to the reasonable satisfaction of
Company and Administrative Agent that it is an exempt recipient (as defined in
section 6049(b)(4) of the Internal Revenue Code and the United States Treasury
Regulations thereunder) shall deliver to Company and Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter as prescribed by applicable law or upon the request of
Company or Administrative Agent), duly executed and properly completed copies of
Internal Revenue Service Form W-9; and



 
(F)
without limiting the generality of the foregoing, each Lender hereby agrees,
from time to time after the initial delivery by such Lender of such forms,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence so delivered obsolete or inaccurate in any
material respect, that such Lender shall promptly (1) deliver to Administrative
Agent and Company two original copies of renewals, amendments or additional or
successor forms, properly completed and duly executed by such Lender, together
with any other certificate or statement of exemption required in order to
confirm or establish that such Lender is entitled to an exemption from or
reduction of any Tax with respect to payments to such Lender under the Loan
Documents and, if applicable, that such Lender does not act for its own account
with respect to any portion of such payment or (2) notify Administrative Agent
and Company of its inability to deliver any such forms, certificates or other
evidence;



provided that Company shall not be required to make any payments to
Administrative Agent or any Lender (x) to gross-up any sum paid or payable by
Company to Administrative Agent or any Lender pursuant to Section 2.7(b)(ii) or
(y) to indemnify Administrative Agent or any Lender pursuant to Sections
2.7(b)(iii), in each case in respect of any such obligation arising more than
nine months prior to the date on which Administrative Agent or the applicable
Lender notifies Company of such obligation.


 
(c)
Capital Adequacy Adjustment  If any Lender shall have determined that any Change
in Law regarding capital adequacy has or would have the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of, or with reference to, such Lender’s Loans or
Commitments or Letters of Credit or participations therein or other obligations
hereunder with respect to the Loans or the Letters of Credit to a level below
that which such Lender or such controlling corporation could have achieved but
for such Change in Law (taking into consideration the policies of such Lender or
such controlling corporation with regard to capital adequacy) by an amount
reasonably deemed by such Lender to be material, then from time to time, within
30 days after receipt by Company from such Lender of the statement referred to
in Section 2.8(a), Company shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after-tax basis for such reduction. Company shall not be required to compensate
a Lender pursuant to this Section 2.7(c) for any reduction in respect of a
period occurring more than nine months prior to the date on which such Lender
notifies Company of such Change in Law and such Lender’s intention to claim
compensation therefor, except, if the Change in Law giving rise to such
reduction is retroactive, no such time limitation shall apply so long as such
Lender requests compensation within nine months from the date on which the
applicable Government Authority informed such Lender of such Change in Law.


 
60

--------------------------------------------------------------------------------

 

  Section 16.5
Statement of Lenders; Obligation of Lenders and Issuing Lender to Mitigate



 
(a)
Statements  Each Lender claiming compensation or reimbursement pursuant to
Section 2.6(d), 2.7 or 2.8(b) shall deliver to Company (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis of the calculation of such compensation or reimbursement, which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.



 
(b)
Mitigation  Each Lender and Issuing Lender agrees that, as promptly as
practicable after the Officer of such Lender or Issuing Lender responsible for
administering the Loans or Letters of Credit of such Lender or Issuing Lender,
as the case may be, becomes aware of the occurrence of an event or the existence
of a condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender or Issuing Lender to receive payments under Section
2.7, it will use reasonable efforts to make, issue, fund or maintain the
Commitments of such Lender or the Loans or Letters of Credit of such Lender or
Issuing Lender through another lending or letter of credit office of such Lender
or Issuing Lender, if (i) as a result thereof the circumstances which would
cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
or Issuing Lender pursuant to Section 2.7 would be materially reduced and (ii)
as determined by such Lender or Issuing Lender in its sole discretion, such
action would not otherwise be disadvantageous to such Lender or Issuing Lender;
provided that such Lender or Issuing Lender will not be obligated to utilize
such other lending or letter of credit office pursuant to this Section 2.8(b)
unless Company agrees to pay all incremental expenses incurred by such Lender or
Issuing Lender as a result of utilizing such other lending or letter of credit
office as described above.


 
61

--------------------------------------------------------------------------------

 

  Section 16.6
Defaulting Lenders



 
(a)
Utilization of Revolving Loan Commitments  During any Default Period with
respect to a Defaulting Lender or any period during which there is a Potential
Defaulting Lender, the Total Utilization of Revolving Loan Commitments as at any
date of determination shall be calculated as if there were no Funding Defaults.



 
(b)
Letters of Credit



 
(i)
If any Revolving Lender becomes, and during the period it remains, a Defaulting
Lender or a Potential Defaulting Lender, if any Letter of Credit is requested or
is at the time outstanding, Issuing Lender (1) may by notice to Company and such
Defaulting Lender or Potential Defaulting Lender through Administrative Agent,
require Company to Cash Collateralize the obligations of Company to Issuing
Lender in respect of such Letter of Credit in amount at least equal to the
aggregate amount of the obligations (contingent or otherwise) of such Defaulting
Lender or such Potential Defaulting Lender, as the case may be, in respect
thereof, or to make other arrangements satisfactory to Administrative Agent and
Issuing Lender in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender or Potential Defaulting Lender, and (2)
will not be required to issue or amend, as applicable, such Letter of Credit
unless Issuing Lender is satisfied that any exposure that would result therefrom
is eliminated or fully covered, whether by Cash Collateralization or otherwise.



 
(ii)
Without limiting the foregoing, upon a Funding Default in respect of a Letter of
Credit, Issuing Lender may by notice to Company and the Defaulting Lender
through Administrative Agent, demand that Company pay to Administrative Agent
for the account of Issuing Lender an amount equal to such Defaulting Lender’s LC
Exposure, which amount shall be applied by Administrative Agent solely to
reimburse Issuing Lender; provided that no such payment by Company shall be
required if Company has previously Cash Collateralized such Defaulting Lender’s
LC Exposure (it being understood and agreed that in such case Administrative
Agent may apply all or any portion of such cash collateral to reimburse Issuing
Lender); provided, further, that no such payment by Company shall change the
status of a Defaulting Lender as such, or otherwise limit, reduce or qualify the
obligations of any Lender with respect to its obligations under this Agreement
or the other Loan Documents.



 
(c)
Default Waterfall  Any amount paid by Company for the account of a Defaulting
Lender under this Agreement with respect to any outstanding Letter of Credit
will not be paid or distributed to such Defaulting Lender, but will instead be
retained by Administrative Agent in a segregated account until the end of the
applicable Default Period and will be applied by Administrative Agent, to the
fullest extent permitted by law, to the making of payments from time to time in
the following order of priority:  first to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent under this Agreement, second to
the payment of any amounts owing by such Defaulting Lender to Issuing Lender
under this Agreement, third to the payment of post-default interest and then
current interest due and payable to Lenders hereunder other than Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them, fourth to the payment of fees then due and payable to
Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
unreimbursed drawings under Letters of Credit then due and payable to
Non-Defaulting Lenders hereunder ratably in accordance with the amounts thereof
then due and payable to them, sixth to the ratable payment of other amounts then
due and payable to Non-Defaulting Lenders, and seventh after the termination of
the Commitments and payment in full of all obligations of Company hereunder, to
pay amounts owing under this Agreement to such Defaulting Lender or as a court
of competent jurisdiction may otherwise direct.


 
62

--------------------------------------------------------------------------------

 

 
(d)
Voting  If any Lender becomes, and during the period it remains, a Defaulting
Lender, such Defaulting Lender shall be deemed not to be a “Lender” under this
Agreement, and the amount of such Defaulting Lender’s Commitments and Loans
shall be excluded for purposes of voting, and the calculation of voting, on any
matters (including the granting of any consents or waivers) with respect to any
of the Loan Documents (and the definition of “Requisite Lenders” will
automatically be deemed modified accordingly for the duration of such Default
Period).



 
(e)
Cure  If Company, Administrative Agent and Issuing Lender agree in writing in
their discretion that a Lender that is a Defaulting Lender or a Potential
Defaulting Lender should no longer be deemed to be a Defaulting Lender or
Potential Defaulting Lender, as the case may be, Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein such Lender will cease to
be a Defaulting Lender or Potential Defaulting Lender and will be a
Non-Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of Company while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender or Potential Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender or Potential Defaulting
Lender.



 
(f)
Authorization to Draw  In furtherance of the foregoing, if any Lender becomes,
and during the period it remains, a Defaulting Lender or a Potential Defaulting
Lender, Issuing Lender is hereby authorized by Company (which authorization is
irrevocable and coupled with an interest) to give, in its discretion, through
Administrative Agent, Notices of Borrowing pursuant to Section 2.1(b)(i) in such
amounts and in such times as may be required to reimburse an unreimbursed
drawing under any outstanding Letter of Credit or Cash Collateralize the
obligations of Company in respect of outstanding Letters of Credit, in each case
in an amount at least equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Lender or Potential Defaulting
Lender in respect of such Letters of Credit.



 
(g)
Remedies  No Commitment of any Non-Defaulting Lender shall be increased,
decreased or otherwise affected, and except as otherwise expressly provided in
this Agreement, performance by Company of its obligations under this Agreement
and the other Loan Documents shall not be excused or otherwise modified, as a
result of any Funding Default or the operation of this Section 2.9. The rights
and remedies against a Defaulting Lender or Potential Defaulting Lender under
this Section 2.9 are in addition to any other rights and remedies that Company,
Administrative Agent or any Lender may have against such Defaulting Lender or
Potential Defaulting Lender, as the case may be.


 
63

--------------------------------------------------------------------------------

 

  Section 16.7
Replacement of a Lender



IF:


(a)
Company receives a statement of amounts due pursuant to Section 2.8(a) from a
Lender;



(b)
a Lender is a Defaulting Lender;



(c)
a Lender (a “Non-Consenting Lender”) refuses to give timely consent to an
amendment, modification or waiver of this Agreement that, pursuant to Section
10.6, requires consent of 100% of the Lenders or 100% of the Lenders with
Obligations directly affected (and the consent of Requisite Lenders has been
given with respect thereto); or



(d)
a Lender becomes an Affected Lender (any such Lender described in clauses (a)
through (d), a “Subject Lender”);



THEN so long as (i) Company has obtained a commitment from another Lender or an
Eligible Assignee to purchase at par the Subject Lender’s Loans and assume the
Subject Lender’s Commitments and all other obligations of the Subject Lender
hereunder, (ii) such Lender is not Issuing Lender with respect to any Letters of
Credit outstanding (unless all such Letters of Credit are terminated or
arrangements acceptable to such Issuing Lender (such as a “back-to-back” letter
of credit) are made) and (iii), if applicable, the Subject Lender is unwilling
to withdraw the notice delivered to Company pursuant to Section 2.8 and/or is
unwilling to remedy its default upon 10 days prior written notice to the Subject
Lender and Administrative Agent, Company may require the Subject Lender to
assign all of its Loans and Commitments to such other Lender, Lenders, Eligible
Assignee or Eligible Assignees pursuant to the provisions of Section
10.1(b); provided that, prior to or concurrently with such replacement:


(A)
the Subject Lender shall have received payment in full of all principal,
interest, fees and other amounts (including all amounts under Section 2.6(d),
2.7 and/or 2.8(b) (if applicable)) through such date of replacement and a
release from its obligations under the Loan Documents;



(B)
the processing fee required to be paid by Section 10.1(b)(i) shall have been
paid to Administrative Agent;



(C)
all of the requirements for such assignment contained in Section 10.1(b),
including, without limitation, the consent of Administrative Agent (if required)
and the receipt by Administrative Agent of an executed Assignment Agreement
executed by the assignee (Administrative Agent being hereby authorized to
execute any Assignment Agreement on behalf of a Subject Lender relating to the
assignment of Loans and/or Commitments of such Subject Lender) and other
supporting documents, have been fulfilled; and



(D)
in the event such Subject Lender is a Non-Consenting Lender, each assignee shall
consent, at the time of such assignment, to each matter in respect of which such
Subject Lender was a Non-Consenting Lender and Company also requires each other
Subject Lender that is a Non-Consenting Lender to assign its Loans and
Commitments.


 
64

--------------------------------------------------------------------------------

 

  Section 16.8
Incremental Facilities



 
(a)
Increased Facilities  Company may by written notice to Administrative Agent
elect to request (1) prior to the Revolving Loan Commitment Termination Date, an
increase to the existing Revolving Loan Commitments (any such increase, the “New
Revolving Loan Commitments”) and/or (2) the establishment of new term loan
commitments (the “New Term Loan Commitments”); provided that the Revolving Loan
Commitments (including any New Revolving Loan Commitments) shall not exceed
$22,000,000 and the aggregate principal amount of the New Term Loan Commitments
shall not exceed $30,000,000. Each such notice shall specify (i) the date (each,
an “Increased Amount Date”) on which Company proposes that the New Revolving
Loan Commitments or the New Term Loan Commitments, as applicable, shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to Administrative Agent, (ii) the identity of
each Lender or other Person that is an Eligible Assignee and acceptable to
Administrative Agent (each, a “New Revolving Loan Lender” or “New Term Loan
Lender”, as applicable, and collectively “New Lenders”) to whom Company proposes
any portion of such New Revolving Loan Commitments or New Term Loan Commitments,
as applicable, be allocated and the amounts of such allocations; provided that
any Lender approached to provide all or a portion of the New Revolving Loan
Commitments or New Term Loan Commitments may elect to agree or to decline, in
its sole discretion, to provide a New Revolving Loan Commitment or a New Term
Loan Commitment and (iii) in the case of any such New Term Loans, the proposed
use of the proceeds of such New Term Loans. Such New Revolving Loan Commitments
or New Term Loan Commitments shall become effective, as of such Increased Amount
Date; provided that (A) no Potential Event of Default or Event of Default shall
exist on such Increased Amount Date before or after giving effect to such New
Revolving Loan Commitments or New Term Loan Commitments, as applicable; (B) both
before and after giving effect to the consummation of the New Term Loans and the
transactions related thereto, each of the representations and warranties
contained in this Agreement and in the other Loan Documents shall be true and
correct in all material respects on and as of such Increased Amount Date to the
same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that if a
representation and warranty is qualified as to materiality, the materiality
qualifier set forth above shall be disregarded with respect to such
representation and warranty for purposes of this condition; (C) the Consolidated
Leverage Ratio on such Increased Amount Date, determined on a Pro Forma Basis
after giving effect to the consummation of the New Term Loans and the
transactions related thereto, is less than the Permitted Ratio; (D) the New
Revolving Loan Commitments or New Term Loan Commitments, as applicable, shall be
effected pursuant to one or more joinder agreements in form and substance
satisfactory to Administrative Agent (a “JoinderAgreement”) executed and
delivered by Company, each other Loan Party, each applicable New Lender and
Administrative Agent, and each of which shall be recorded in the Register and
shall be subject to the requirements set forth in Section 2.7(b)(iv); (E)
Company shall make any payments required pursuant to Section 2.7(b)(iv) in
connection with the New Revolving Loan Commitments or New Term Loan Commitments,
as applicable; and (F) Company shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by Administrative Agent in
connection with any such transaction.


 
65

--------------------------------------------------------------------------------

 

 
(b)
Pro Rata Settlement of Revolving Loans  On any Increased Amount Date on which
New Revolving Loan Commitments are effected, subject to the satisfaction of the
foregoing terms and conditions, (i) each of the Revolving Lenders shall assign
to each of the New Revolving Loan Lenders, and each of the New Revolving Loan
Lenders shall purchase from each of the Revolving Loan Lenders, at the principal
amount thereof (together with accrued interest), such interests in the Revolving
Loans outstanding on such Increased Amount Date as shall be necessary in order
that, after giving effect to all such assignments and purchases, such Revolving
Loans will be held by existing Revolving Loan Lenders and New Revolving Loan
Lenders ratably in accordance with their Revolving Loan Commitments after giving
effect to the addition of such New Revolving Loan Commitments to the Revolving
Loan Commitments, (ii) each New Revolving Loan Commitment shall be deemed for
all purposes a Revolving Loan Commitment and each Loan made thereunder (a “New
Revolving Loan”) shall be deemed, for all purposes, a Revolving Loan and (c)
each New Revolving Loan Lender shall become a Lender with respect to the New
Revolving Loan Commitment and all matters relating thereto.



 
(c)
Funding of New Term Loans  On any Increased Amount Date on which any New Term
Loan Commitments are effective, subject to the satisfaction of the foregoing
terms and conditions, (i) each New Term Loan Lender shall make a Loan to Company
(a “New Term Loan”) in an amount equal to its New Term Loan Commitment and (ii)
each New Term Lender shall become a Lender hereunder with respect to the New
Term Loan Commitment and the New Term Loans made pursuant thereto.



 
(d)
Notice to Lenders  Administrative Agent shall notify the Lenders promptly upon
receipt of Company’s notice of each Increased Amount Date and in respect thereof
(i) the New Revolving Loan Commitments or the New Term Loan Commitments, as
applicable, and (ii) in the case of each notice to any Revolving Loan Lender,
the respective interests in such Revolving Loan Lender’s Revolving Loans, in
each case subject to the assignments contemplated by this Section 2.11.



 
(e)
Other Terms  The terms and provisions of the New Term Loans and New Term Loan
Commitments shall be, except as otherwise set forth herein or in the Joinder
Agreement, identical to the Term Loans and shall be treated as Term Loans for
all purposes hereunder and the other Loan Documents. The terms and provisions of
the New Revolving Loans shall be identical to the Revolving Loans. In any event
(i) the weighted average life to maturity of all New Term Loans shall be no
shorter than the weighted average life to maturity of the Terms Loans, (ii) the
New Term Loan Maturity Date shall be no earlier than the Term Loan Maturity Date
and (iii) the rate of interest applicable to the New Term Loans shall be
determined by Company and the applicable New Term Loan Lenders and shall be set
forth in each applicable Joinder Agreement; provided, however, that in the event
that interest rate margins for the New Term Loans are higher than the
corresponding interest rate margins for the existing Loans (on a yield basis
including any offered original issue discount) then the interest rate margins
for the existing Loans shall be increased to match the yield on the New Term
Loans. Each Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of Administrative Agent, to effect the
provision of this Section 2.11.


 
66

--------------------------------------------------------------------------------

 

 
(f)
Supersession  This Section 2.11 shall supersede any provisions in Section 10.5
or Section 10.6 to the contrary.



ARTICLE XVII
LETTERS OF CREDIT


  Section 17.1
Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein



 
(a)
Letters of Credit  Company may request, in accordance with the provisions of
this Section 3.1, from time to time during the period from the Closing Date up
to but excluding the 30th day prior to the Revolving Loan Commitment Termination
Date, that Issuing Lender issue Letters of Credit payable on a sight basis for
the account of Company for the general corporate purposes of Company or a
Subsidiary of Company. Subject to the terms and conditions of this Agreement and
in reliance upon the representations and warranties of Company herein set forth,
Issuing Lender shall issue such Letters of Credit in accordance with the
provisions of this Section 3.1; provided that Company shall not request that
Issuing Lender issue (and Issuing Lender shall not issue):



 
(i)
any Letter of Credit if, after giving effect to such issuance, the Total
Utilization of Revolving Loan Commitments would exceed the Revolving Loan
Commitment Amount then in effect;



 
(ii)
any Letter of Credit if, after giving effect to such issuance, the Letter of
Credit Usage would exceed $10,000,000;



 
(iii)
any Standby Letter of Credit having an expiration date later than the earlier of
(A) five days prior to the Revolving Loan Commitment Termination Date and (B)
the date which is one year from the date of issuance of such Standby Letter of
Credit; provided that the immediately preceding clause (B) shall not prevent any
Issuing Lender from agreeing that a Standby Letter of Credit will automatically
be extended for one or more successive periods not to exceed one year each
unless such Issuing Lender elects not to extend for any such additional period;
and provided, further that such Issuing Lender may elect not to extend such
Standby Letter of Credit if it has knowledge that an Event of Default has
occurred and is continuing (and has not been waived in accordance with Section
10.6) at the time such Issuing Lender must elect whether or not to allow such
extension;



 
(iv)
any Standby Letter of Credit issued for the purpose of supporting (A) trade
payables or (B) any Indebtedness constituting “antecedent debt” (as that term is
used in Section 547 of the Bankruptcy Code);


 
67

--------------------------------------------------------------------------------

 

 
(v)
any Commercial Letter of Credit having an expiration date (A) later than the
earlier of (1) the date which is five days prior to the Revolving Loan
Commitment Termination Date and (2) the date which is one year from the date of
issuance of such Commercial Letter of Credit or (B) that is otherwise
unacceptable to the applicable Issuing Lender in its reasonable discretion;



 
(vi)
any Letter of Credit denominated in a currency other than US Dollars;



 
(vii)
any Letter of Credit if the amount available to be drawn thereunder is less than
$50,000; or



 
(viii)
any Letter of Credit if, after giving effect to such issuance, more than ten
Letters of Credit would then be outstanding.



 
(b)
Mechanics of Issuance



 
(i)
Request for Issuance  Whenever Company desires the issuance of a Letter of
Credit, it shall deliver to Administrative Agent a Request for Issuance no later
than 2:00 P.M. (New York City time) at least three Business Days (in the case of
Standby Letters of Credit) or five Business Days (in the case of Commercial
Letters of Credit), or in each case such shorter period as may be agreed to by
Issuing Lender in any particular instance, in advance of the proposed date of
issuance. Issuing Lender, in its reasonable discretion, may require changes in
the text of the proposed Letter of Credit or any documents described in or
attached to the Request for Issuance. In furtherance of the provisions of
Section 10.8, and not in limitation thereof, Company may submit Requests for
Issuance by telefacsimile and Administrative Agent and Issuing Lender may rely
and act upon any such Request for Issuance without receiving an original signed
copy thereof. No Letter of Credit shall require payment against a conforming
demand for payment to be made thereunder on the same Business Day (under the
laws of the jurisdiction in which the office of Issuing Lender to which such
demand for payment is required to be presented is located) on which such demand
for payment is presented if such presentation is made after 11:00 A.M. (in the
time zone of such office of Issuing Lender) on such Business Day.



Company shall notify Issuing Lender (and Administrative Agent, if Administrative
Agent is not Issuing Lender) prior to the issuance of any Letter of Credit in
the event that any of the matters to which Company is required to certify in the
applicable Request for Issuance is no longer true, correct and complete as of
the proposed date of issuance of such Letter of Credit, and upon the issuance of
any Letter of Credit Company shall be deemed to have re-certified, as of the
date of such issuance, as to the matters to which Company is required to certify
in the applicable Request for Issuance.


 
(ii)
Determination of Issuing Lender  Upon receipt by Administrative Agent of a
Request for Issuance pursuant to Section 3.1(b)(i) requesting the issuance of a
Letter of Credit, in the event Administrative Agent elects to issue such Letter
of Credit, Administrative Agent shall promptly so notify Company, and
Administrative Agent shall be Issuing Lender with respect thereto. In the event
that Administrative Agent, in its sole discretion, elects not to issue such
Letter of Credit, Administrative Agent shall promptly so notify Company,
whereupon Company may request any other Revolving Lender to issue such Letter of
Credit by delivering to such Revolving Lender a copy of the applicable Request
for Issuance. Any Revolving Lender so requested to issue such Letter of Credit
shall promptly notify Company, Administrative Agent and the Revolving Lenders by
telefacsimile, whether or not, in its sole discretion, it has elected to issue
such Letter of Credit, and any such Revolving Lender that so elects to issue
such Letter of Credit shall be Issuing Lender with respect thereto. In the event
that all other Revolving Lenders shall have declined to issue such Letter of
Credit or shall not have responded to such request promptly, notwithstanding the
prior election of Administrative Agent not to issue such Letter of Credit,
Administrative Agent shall be obligated to issue such Letter of Credit and shall
be Issuing Lender with respect thereto, notwithstanding the fact that the Letter
of Credit Usage with respect to such Letter of Credit and with respect to all
other Letters of Credit issued by Administrative Agent, when aggregated with
Administrative Agent’s outstanding Revolving Loans, may exceed Administrative
Agent’s Revolving Loan Commitment then in effect.


 
68

--------------------------------------------------------------------------------

 

 
(iii)
Issuance of Letter of Credit  Upon satisfaction or waiver (in accordance with
Section 10.6) of the conditions set forth in Section 4.3, Issuing Lender shall
issue the requested Letter of Credit in accordance with Issuing Lender’s
standard operating procedures.



 
(iv)
Notification to Revolving Lenders Upon the issuance of or amendment to any
Standby Letter of Credit Issuing Lender shall promptly notify Administrative
Agent and Company of such issuance or amendment in writing and such notice shall
be accompanied by a copy of such Letter of Credit or amendment. Upon receipt of
such notice (or, if Administrative Agent is Issuing Lender, together with such
notice), Administrative Agent shall notify each Revolving Lender in writing of
such issuance or amendment and the amount of such Revolving Lender’s respective
participation in such Standby Letter of Credit or amendment, and, if so
requested by a Revolving Lender, Administrative Agent shall provide such Lender
with a copy of such Letter of Credit or amendment. In the case of Commercial
Letters of Credit, in the event that Issuing Lender is other than Administrative
Agent, such Issuing Lender will send by facsimile transmission to Administrative
Agent, promptly upon the first Business Day of each week, a report of its daily
aggregate maximum amount available for drawing under Commercial Letters of
Credit for the previous week. Upon receipt of such report, Administrative Agent
shall notify each Revolving Lender in writing of the contents thereof.



 
(c)
Revolving Lenders’ Purchase of Participations in Letters of Credit  Immediately
upon the issuance of each Letter of Credit, each Revolving Lender shall be
deemed to, and hereby agrees to, have irrevocably purchased from Issuing Lender
a participation in such Letter of Credit and any drawings honored thereunder in
an amount equal to such Revolving Lender’s Pro Rata Share of the maximum amount
that is or at any time may become available to be drawn thereunder.


 
69

--------------------------------------------------------------------------------

 

  Section 17.2
Letter of Credit Fees



Company agrees to pay the following amounts with respect to Letters of Credit
issued hereunder:


 
(a)
With respect to each Letter of Credit, (i) a fronting fee, payable directly to
Issuing Lender for its own account, equal to 0.25% per annum of the daily amount
available to be drawn under such Letter of Credit and (ii) a Letter of Credit
fee, payable to Administrative Agent for the account of Revolving Lenders in
accordance with their Pro Rata Shares, equal to a per annum rate of 6.75%
multiplied by the daily amount available to be drawn under such Letter of
Credit, each such fronting fee or Letter of Credit fee to be payable in arrears
on and to (but excluding) each March 31, June 30, September 30 and December 31
of each year and computed on the basis of a 360-day year for the actual number
of days elapsed; provided that, without prejudice to the rights of the Revolving
Lenders other than Defaulting Lenders in respect of such Letter of Credit fee,
the LC Exposure of any such Defaulting Lender shall be excluded for purposes of
calculating the fee payable to Revolving Lenders pursuant to clause (ii) of this
Section 3.2(a) in respect of any day during any Default Period with respect to
such Defaulting Lender, and such Defaulting Lender shall not be entitled to
receive any such fee in respect of such Default Period; and



 
(b)
With respect to the issuance, amendment or transfer of each Letter of Credit and
each payment of a drawing made thereunder (without duplication of the fees
payable under clause (a) of this Section 3.2, documentary and processing charges
payable directly to Issuing Lender for its own account in accordance with
Issuing Lender’s standard schedule for such charges in effect at the time of
such issuance, amendment, transfer or payment, as the case may be.



For purposes of calculating any fees payable under clause (a) of this Section
3.2, the daily amount available to be drawn under any Letter of Credit shall be
determined as of the close of business on any date of determination.


  Section 17.3
Drawings and Reimbursement of Amounts Paid Under Letters of Credit



 
(a)
Responsibility of Issuing Lender With Respect to Drawings In determining whether
to honor any drawing under any Letter of Credit by the beneficiary thereof,
Issuing Lender shall be responsible only to examine the documents delivered
under such Letter of Credit with reasonable care so as to ascertain whether they
appear on their face to be in accordance with the terms and conditions of such
Letter of Credit.



 
(b)
Reimbursement by Company of Amounts Paid Under Letters of Credit In the event
Issuing Lender has determined to honor a drawing under a Letter of Credit issued
by it, Issuing Lender shall immediately notify Company and Administrative Agent,
and Company shall reimburse Issuing Lender on or before the Business Day
immediately following the date on which such drawing is honored (the
“Reimbursement Date”) in an amount in Dollars or, at the option of Issuing
Lender, in the case of a Letter of Credit denominated in a currency other than
Dollars, in such other currency and in same day funds equal to the amount of
such payment; provided that, anything contained in this Agreement to the
contrary notwithstanding, (i) unless Company shall have notified Administrative
Agent and such Issuing Lender prior to 12:00 Noon (New York City time) on the
date such drawing is honored that Company intends to reimburse Issuing Lender
for the amount of such payment with funds other than the proceeds of Revolving
Loans, Company shall be deemed to have given a timely Notice of Borrowing to
Administrative Agent requesting Revolving Lenders to make Revolving Loans that
are Base Rate Loans on the Reimbursement Date in an amount in Dollars equal to
the amount of such payment and (ii) without requirement of satisfaction or
waiver of the conditions specified in Section 4.2(b), Revolving Lenders shall,
on the Reimbursement Date, make Revolving Loans that are Base Rate Loans in the
amount of such payment, the proceeds of which shall be applied directly by
Administrative Agent to reimburse Issuing Lender for the amount of such payment;
and provided, further that if for any reason proceeds of Revolving Loans are not
received by such Issuing Lender on the Reimbursement Date in an amount equal to
the amount of such payment, Company shall reimburse Issuing Lender, on demand,
in an amount in same day funds equal to the excess of the amount of such payment
over the aggregate amount of such Revolving Loans, if any, which are so
received. Nothing in this Section 3.3(b) shall be deemed to relieve any
Revolving Lender from its obligation to make Revolving Loans on the terms and
conditions set forth in this Agreement, and Company shall retain any and all
rights it may have against any Revolving Lender resulting from the failure of
such Revolving Lender to make such Revolving Loans under this Section 3.3(b).


 
70

--------------------------------------------------------------------------------

 

 
(c)
Payment by Lenders of Unreimbursed Amounts Paid Under Letters of Credit



 
(i)
Payment by Revolving Lenders  In the event that Company shall fail for any
reason to reimburse Issuing Lender as provided in Section 3.3(b) in an amount
equal to the amount of any payment by Issuing Lender under a Letter of Credit
issued by it, Issuing Lender shall promptly notify Administrative Agent, who
shall promptly notify each Revolving Lender of the unreimbursed amount of such
honored drawing and of such Revolving Lender’s respective participation therein
based on such Revolving Lender’s Pro Rata Share. Each Revolving Lender (other
than Issuing Lender) shall make available to Administrative Agent an amount
equal to its respective participation, in Dollars, in same day funds, at the
Funding and Payment Office, not later than 1:00 P.M. (New York City time) on the
first Business Day after the date notified by Administrative Agent, and
Administrative Agent shall make available to Issuing Lender in Dollars, in same
day funds, at the office of Issuing Lender on such Business Day the aggregate
amount of the payments so received by Administrative Agent. In the event that
any Revolving Lender fails to make available to Administrative Agent on such
Business Day the amount of such Revolving Lender’s participation in such Letter
of Credit as provided in this Section 3.3(c), Issuing Lender shall be entitled
to recover such amount on demand from such Revolving Lender together with
interest thereon at the rate customarily used by such Issuing Lender for the
correction of errors among banks for three Business Days and thereafter at the
Base Rate. Nothing in this Section 3.3(c) shall be deemed to prejudice the right
of Administrative Agent to recover, for the benefit of Revolving Lenders, from
Issuing Lender any amounts made available to Issuing Lender pursuant to this
Section 3.3(c) in the event that it is determined by the final judgment of a
court of competent jurisdiction that the payment with respect to a Letter of
Credit by Issuing Lender in respect of which payments were made by Revolving
Lenders constituted gross negligence or willful misconduct on the part of
Issuing Lender.


 
71

--------------------------------------------------------------------------------

 

 
(ii)
Distribution to Lenders of Reimbursements Received From Company  In the event
Issuing Lender shall have been reimbursed by other Revolving Lenders pursuant to
Section 3.3(c)(i) for all or any portion of any payment by Issuing Lender under
a Letter of Credit issued by it, and Administrative Agent or Issuing Lender
thereafter receives any payments from Company in reimbursement of payment under
the Letter of Credit, to the extent any such payment is received by such Issuing
Lender, it shall distribute such payment to Administrative Agent, and
Administrative Agent shall distribute to each other Revolving Lender that has
paid all amounts payable by it under Section 3.3(c)(i) with respect to such
payment such Revolving Lender’s Pro Rata Share of all payments subsequently
received by Administrative Agent or by such Issuing Lender from Company. Any
such distribution shall be made to a Revolving Lender at the account specified
in Section 2.4(c)(iii).



 
(d)
Interest on Amounts Paid Under Letters of Credit



 
(i)
Payment of Interest by Company Company agrees to pay to Administrative Agent,
with respect to payments under any Letters of Credit issued by Issuing Lender,
interest on the amount paid by Issuing Lender in respect of each such payment
from the date a drawing is honored to but excluding the date such amount is
reimbursed by Company (including any such reimbursement out of the proceeds of
Revolving Loans pursuant to Section 3.3(b)) at a rate equal to (A) for the
period from the date such drawing is honored to but excluding the Reimbursement
Date, the rate then in effect under this Agreement with respect to Revolving
Loans that are Base Rate Loans and (B) thereafter, a rate which is 2% per annum
in excess of the rate of interest otherwise payable under this Agreement with
respect to Revolving Loans that are Base Rate Loans. Interest payable pursuant
to this Section 3.3(d)(i) shall be computed on the basis of a 365-day or 366-day
year, as the case may be, for the actual number of days elapsed in the period
during which it accrues and shall be payable on demand or, if no demand is made,
on the date on which the related drawing under a Letter of Credit is reimbursed
in full.



 
(ii)
Distribution of Interest Payments by Administrative Agent Promptly upon receipt
by Administrative Agent of any payment of interest pursuant to Section 3.3(d)(i)
with respect to a payment under a Letter of Credit, (A) Administrative Agent
shall distribute to (1) each Revolving Lender (including Issuing Lender) out of
the interest received by Administrative Agent in respect of the period from the
date such drawing is honored to but excluding the date on which Issuing Lender
is reimbursed for the amount of such payment (including any such reimbursement
out of the proceeds of Revolving Loans pursuant to Section 3.3(b)), the amount
that such Revolving Lender would have been entitled to receive in respect of the
Letter of Credit fee that would have been payable in respect of such Letter of
Credit for such period pursuant to Section 3.2 if no drawing had been honored
under such Letter of Credit and (2) Issuing Lender the amount, if any, remaining
after payment of the amounts applied pursuant to clause (1) and (B) in the event
Issuing Lender shall have been reimbursed by other Revolving Lenders pursuant to
Section 3.3(c)(i) for all or any portion of such payment, Administrative Agent
shall distribute to each Revolving Lender (including Issuing Lender) that has
paid all amounts payable by it under Section 3.3(c)(i) with respect to such
payment such Revolving Lender’s Pro Rata Share of any interest received by
Administrative Agent in respect of that portion of such payment so made by
Revolving Lenders for the period from the date on which Issuing Lender was so
reimbursed to but excluding the date on which such portion of such payment is
reimbursed by Company. Any such distribution shall be made to a Revolving Lender
at the account specified in Section 2.4(c)(iii).


 
72

--------------------------------------------------------------------------------

 

  Section 17.4
Obligations Absolute



The obligation of Company to reimburse Issuing Lender for payments under the
Letters of Credit issued by it and to repay any Revolving Loans made by
Revolving Lenders pursuant to Section 3.3(b) and the obligations of Revolving
Lenders under Section 3.3(c)(i) shall be unconditional and irrevocable and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances including any of the following circumstances:


 
(a)
any lack of validity or enforceability of any Letter of Credit;



 
(b)
the existence of any claim, set-off, defense or other right which Company or any
Lender may have at any time against a beneficiary or any transferee of any
Letter of Credit (or any Persons for whom any such transferee may be acting),
Issuing Lender or other Revolving Lender or any other Person or, in the case of
a Revolving Lender, against Company, whether in connection with this Agreement,
the transactions contemplated herein or any unrelated transaction (including any
underlying transaction between Company or one of its Subsidiaries and the
beneficiary for which any Letter of Credit was procured);



 
(c)
any draft or other document presented under any Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;



 
(d)
payment by Issuing Lender under any Letter of Credit against presentation of a
draft or other document which does not substantially comply with the terms of
such Letter of Credit;



 
(e)
any adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Company or any of its Subsidiaries;



 
(f)
any breach of this Agreement or any other Loan Document by any party thereto;



 
(g)
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing; or



 
(h)
the fact that an Event of Default or a Potential Event of Default shall have
occurred and be continuing;


 
73

--------------------------------------------------------------------------------

 

provided, in each case, that payment by Issuing Lender under the applicable
Letter of Credit shall not have constituted gross negligence, bad faith or
willful misconduct of Issuing Lender under the circumstances in question (as
determined by a final judgment of a court of competent jurisdiction).


  Section 17.5
Nature of Issuing Lenders’ Duties



 
(a)
As between Company and Issuing Lender, Company assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit issued by Issuing Lender by,
the respective beneficiaries of such Letters of Credit. In furtherance and not
in limitation of the foregoing, Issuing Lender shall not be responsible for: (i)
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged,
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason, (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit, (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher, (v) errors in
interpretation of technical terms, (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof, (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit, or (viii) any consequences arising from causes beyond the
control of such Issuing Lender, including any act or omission by a Government
Authority, and none of the above shall affect or impair, or prevent the vesting
of, any of such Issuing Lender’s rights or powers hereunder.



 
(b)
In furtherance and extension and not in limitation of the specific provisions
set forth in Section 3.5(a), any action taken or omitted by Issuing Lender under
or in connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
put Issuing Lender under any resulting liability to Company.



 
(c)
Notwithstanding anything to the contrary contained in this Section 3.5, Company
shall retain any and all rights it may have against Issuing Lender for any
liability arising solely out of the gross negligence or willful misconduct of
Issuing Lender, as determined by a final judgment of a court of competent
jurisdiction.


 
74

--------------------------------------------------------------------------------

 

ARTICLE XVIII
CONDITIONS TO LOANS AND LETTERS OF CREDIT


  Section 18.1
Conditions to Initial Loans



The obligations of Lenders to make the Term Loans and initial Revolving Loans to
be made on the Closing Date are, in addition to the conditions precedent
specified in Section 4.2, subject to prior or concurrent satisfaction of each of
the following conditions:


 
(a)
Loan Party Documents On or before the Closing Date, Company shall, and shall
cause each other Loan Party to, deliver to Administrative Agent the following
with respect to Company or such Loan Party, as the case may be, each, unless
otherwise noted, dated the Closing Date:



 
(i)
Copies of the Organizational Documents of such Person, certified by the
Secretary of State of its jurisdiction of organization or, if such document is
of a type that may not be so certified, certified by the secretary or similar
Officer of the applicable Loan Party, together with a good standing certificate
from the Secretary of State of its jurisdiction of organization and each other
state in which such Person is qualified to do business and, to the extent
generally available, a certificate or other evidence of good standing as to
payment of any applicable franchise or similar Taxes from the appropriate taxing
authority of each of such jurisdictions, each dated a recent date prior to the
Closing Date;



 
(ii)
Resolutions of the Governing Body of such Person approving and authorizing the
execution, delivery and performance of the Loan Documents to which it is a
party, certified as of the Closing Date by the secretary or similar Officer of
such Person as being in full force and effect without modification or amendment;



 
(iii)
Signature and incumbency certificates of the Officers of such Person executing
the Loan Documents to which it is a party;



 
(iv)
Executed originals of the Loan Documents to which such Person is a party
(including the Subsidiary Guaranty executed and delivered by each Subsidiary of
Company); and



 
(v)
Such other documents as Administrative Agent may reasonably request.



 
(b)
Fees Company shall have paid to Administrative Agent, for distribution (as
appropriate) to Administrative Agent and Lenders, the fees payable on the
Closing Date referred to in Section 2.3.



 
(c)
Corporate and Capital Structure; Ownership The corporate organizational
structure, capital structure and ownership of Holdings and its Subsidiaries
before and after the Recapitalization shall be as set forth on Schedule 5.1
annexed hereto.



 
(d)
Representations and Warranties Company shall have delivered to Administrative
Agent an Officer’s Certificate, in form and substance reasonably satisfactory to
Administrative Agent, to the effect that (i) the representations made by Company
and Seller in the Recapitalization Agreement, except to the extent any breach of
such representations shall not give any Loan Party the right to terminate any
Loan Party’s obligations under the Recapitalization Agreement, and (ii) each of
the representations and warranties in ARTICLE V (other than Sections 5.1(c),
5.1(d), 5.2(c), 5.3, 5.4, 5.5, 5.6, 5.7, 5.9, 5.10, 5.11, 5.12, 5.13, 5.15,
5.16, 5.18, 5.19 and 5.20), in each case are true, correct and complete in all
material respects on and as of the Closing Date to the same extent as though
made on and as of that date (or, to the extent such representations and
warranties specifically relate to an earlier date, that such representations and
warranties were true, correct and complete in all material respects on and as of
such earlier date).


 
75

--------------------------------------------------------------------------------

 

 
(e)
Financial Statements; Pro Forma Financial Statements On or before the Closing
Date, Company shall have delivered to Administrative Agent on behalf of the
Lenders (i) audited consolidated financial statements of Company and its
Subsidiaries for Fiscal Years 2007 and 2008, consisting of consolidated balance
sheets and the related consolidated statements of income, stockholders’ equity
and cash flows for such Fiscal Years, (ii) carveout pro forma financial
statements for the Retail Business for Fiscal Year 2008 in a form reasonably
satisfactory to Arrangers, (iii) unaudited consolidated financial statements for
the Retail Business for the most recently ended 12-month period for which
financial statements are available, consisting of a consolidated balance sheet
and the related consolidated statements of income and cash flows for the 3-month
period ending on such date, all in reasonable detail and certified by an
authorized officer that they fairly present the financial condition of Company
and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments, (iv) pro forma
consolidated balance sheets of Company and its Subsidiaries as at the Closing
Date, reflecting the consummation of the Recapitalization, the related
financings and the other transactions contemplated by the Transaction Documents
(including the Wholesale Contributions), which pro forma financial statements
shall be in form reasonably satisfactory to Administrative Agent, and (v) a
business plan and projected financial statements (including balance sheets and
income and cash flow statements) for the Retail Business for the period from the
Closing Date through Fiscal Year 2013, including forecasted consolidated
statements of income of Company and the Subsidiary Guarantors on a quarterly
basis for Fiscal Years 2009 and 2010 and on an annual basis for each Fiscal Year
thereafter during such period, together with an explanation of the assumptions
on which such forecasts are based.



 
(f)
Opinions of Counsel to Loan Parties  Administrative Agent shall have received on
behalf of the Secured Parties an originally executed copies of a favorable
written opinion of Kirkland & Ellis LLP, counsel for Loan Parties, in form and
substance reasonably satisfactory to Administrative Agent and its counsel, dated
as of the Closing Date and substantially in the form of Exhibit VII annexed
hereto (this Agreement constituting a written request by Holdings to such
counsel to deliver such opinions to Lenders).



 
(g)
Solvency Assurances On the Closing Date, Administrative Agent shall have
received an Officer’s Certificate of Holdings dated the Closing Date,
substantially in the form of Exhibit IX annexed hereto certifying that, after
giving effect to the consummation of the transactions contemplated by the Loan
Documents, the Loan Parties on a consolidated basis will be Solvent.


 
76

--------------------------------------------------------------------------------

 

 
(h)
Evidence of Insurance  Administrative Agent shall have received a certificate
from Loan Parties’ insurance broker or other evidence reasonably satisfactory to
it that all insurance required to be maintained pursuant to Section 6.4 is in
full force and effect and that Administrative Agent on behalf of Secured Parties
has been named as additional insured and/or loss payee thereunder to the extent
required under Section 6.4.



 
(i)
Necessary Governmental Authorizations and Consents; Expiration of Waiting
Periods, Etc.  All of the conditions to the closing of the transactions
contemplated by the Recapitalization Agreement relating to Governmental
Authorizations and consents of other Persons set forth in the Recapitalization
Agreement shall have been satisfied in all material respects (subject to any
waiver of such obligations under the Recapitalization Agreement, other than any
such waiver which has or could reasonably be expected to have a Material Adverse
Effect). Notwithstanding the foregoing, all the consents, approvals, waivers and
notices set forth on Section 8.2(i) of the Grande Disclosure Schedules attached
to the Recapitalization Agreement shall be in full force and effect in each case
to the extent contemplated by the terms of the Recapitalization Agreement.



 
(j)
Environmental Reports Administrative Agent shall have received copies of all
environmental reports and assessments relating to Real Property Assets prepared
for Holdings in connection with the Recapitalization and/or delivered to
Holdings under the Recapitalization Agreement.



 
(k)
Security Interests in Personal and Mixed Property  Administrative Agent shall
have received evidence reasonably satisfactory to it that each Loan Party shall
have taken or caused to be taken all such actions, executed and delivered or
caused to be executed and delivered all such agreements, documents and
instruments, and made or caused to be made all such filings and recordings
(other than the filing or recording of items described in clauses (iii), (iv)
and (v) below) that may be necessary, or in the reasonable opinion of
Administrative Agent, desirable in order to create in favor of Administrative
Agent, for the benefit of Lenders, a valid and (upon such filing and recording)
perfected First Priority security interest in the United States in the entire
personal and mixed property Collateral. Such actions shall include the
following:



 
(i)
Stock Certificates and Instruments Delivery to Administrative Agent of (A)
certificates (which certificates shall be accompanied by irrevocable undated
stock powers, duly endorsed in blank and otherwise in form and substance
reasonably satisfactory to Administrative Agent) representing all Capital Stock
pledged pursuant to the Pledge and Security Agreement and (B) all promissory
notes or other instruments with an individual value in excess of $150,000 (duly
endorsed, where appropriate, in a manner reasonably satisfactory to
Administrative Agent) evidencing any Collateral;



 
(ii)
Lien Searches and UCC Termination Statements Delivery to Administrative Agent of
(A) the results of a recent search, by a Person reasonably satisfactory to
Administrative Agent, of all effective UCC financing statements and fixture
filings and all judgment and Tax Lien filings which may have been made with
respect to any personal or mixed property of any Loan Party, together with
copies of all such filings disclosed by such search and (B) duly completed UCC
termination statements, and authorization of the filing thereof from the
applicable secured party, as may be necessary to terminate any effective UCC
financing statements or fixture filings disclosed in such search (other than any
such financing statements or fixture filings in respect of Liens permitted to
remain outstanding pursuant to the terms of this Agreement);


 
77

--------------------------------------------------------------------------------

 

 
(iii)
UCC Financing Statements and Fixture Filings Delivery to Administrative Agent of
duly completed UCC financing statements and, where appropriate, fixture filings
with respect to all personal and mixed property Collateral of such Loan Party,
for filing in all jurisdictions as may be necessary or, in the reasonable
opinion of Administrative Agent, desirable to perfect the security interests
created in such Collateral pursuant to the Collateral Documents;



 
(iv)
IP Filings  Delivery to Administrative Agent of documents or instruments
required to be filed with any IP Filing Office and reasonably requested by
Administrative Agent in order to create or perfect Liens in respect of any IP
Collateral in the United States, together with releases duly executed (if
necessary) of security interests by all applicable Persons for filing in the
United States as may be necessary to terminate any effective filings in any IP
Filing Office in respect of any IP Collateral (other than any such filings in
respect of Liens permitted to remain outstanding pursuant to the terms of this
Agreement);



 
(v)
Control Agreements  Delivery to Administrative Agent of Control Agreements with
financial institutions and other Persons in order to perfect Liens in respect of
Deposit Accounts, Securities Accounts and other Collateral pursuant to the
Collateral Documents; provided that to the extent any such Control Agreement is
not provided on the Closing Date after the Loan Parties’ use of commercially
reasonable efforts to do so, the delivery of such Control Agreement shall not
constitute a condition precedent to the availability of the Commitments, but
shall be required to be delivered within 30 days following the Closing Date (or
such other time period as reasonably agreed by Collateral Agent), it being
understood that the applicable opinions referred to in Section 4.1(f) will be
delivered on each date on which any such Control Agreement is provided; and



 
(vi)
Opinions of Local Counsel  Delivery to Administrative Agent of an opinion of
counsel (which counsel shall be reasonably satisfactory to Administrative Agent)
under the laws of each jurisdiction in which any Loan Party or any personal or
mixed property Collateral is located with respect to the creation and perfection
of the security interests in favor of Administrative Agent in such Collateral
and such other matters governed by the laws of such jurisdiction regarding such
security interests as Administrative Agent may reasonably request, in each case
in form and substance reasonably satisfactory to Administrative Agent.



Failure to take any additional actions, execute and deliver any additional
agreements, documents or instruments, or make any additional filings or
recordings (in each case other than as described above in this Section 4.1(k))
that may be necessary, or in the reasonable opinion of Administrative Agent,
desirable in order to create in favor of Administrative Agent, for the benefit
of Lenders, a valid and perfected First Priority security interest in the United
States in the entire personal and mixed property Collateral on or before the
Closing Date shall not constitute a condition precedent to the availability of
the Commitments, but shall be required to be delivered within 30 days following
the Closing Date (or such other time period as reasonably agreed by Collateral
Agent), it being understood that the applicable opinions referred to in Section
4.1(f) will be delivered in connection therewith.

 
78

--------------------------------------------------------------------------------

 

 
(l)
Closing Date Mortgages; Landlord Consents and Estoppels; Etc. Administrative
Agent shall have received from each applicable Loan Party:



 
(i)
Closing Date Mortgages Fully executed and notarized Mortgages (each a “Closing
Date Mortgage” and, collectively, the “Closing Date Mortgages”), in proper form
for recording in all appropriate places in all applicable jurisdictions,
encumbering each Material Owned Real Property (each a “Closing Date Mortgaged
Property” and, collectively, the “Closing Date Mortgaged Properties”);



 
(ii)
Opinions of Local Counsel An opinion of counsel (which counsel shall be
reasonably satisfactory to Administrative Agent) in each state in which a
Closing Date Mortgaged Property is located with respect to the enforceability of
the form(s) of Closing Date Mortgages to be recorded in such state and such
other matters as Administrative Agent may reasonably request, in each case in
form and substance reasonably satisfactory to Administrative Agent;



 
(iii)
Landlord Consents and Estoppels  A Landlord Consent and Estoppel with respect to
each Material Leased Real Property; provided that to the extent a Landlord
Consent and Estoppel with respect to any such Material Leased Real Property is
not provided on or before the Closing Date after the Loan Parties’ use of
commercially reasonable efforts to do so, the delivery of such Landlord Consent
and Estoppel shall not constitute a condition precedent to the availability of
the Commitments;



 
(iv)
Title Insurance (A) TLTA (Texas Land Title Association) mortgagee title
insurance policies or unconditional commitments therefor (the “Closing Date
Mortgage Policies”) issued by the Title Company with respect to each of the
Closing Date Mortgaged Properties, in such amount as Administrative Agent
reasonably determines to be the value of any particular Closing Date Mortgaged
Property, insuring fee simple title or a valid leasehold interest to each such
Closing Date Mortgaged Property, as the case may be, vested in such Loan Party
and assuring Administrative Agent that the applicable Closing Date Mortgages
create valid and enforceable First Priority mortgage Liens on the respective
Closing Date Mortgaged Properties encumbered thereby, subject to Permitted
Encumbrances, which Closing Date Mortgage Policies (1) shall include an
endorsement for mechanics’ liens, for future advances under this Agreement and
for any other matters reasonably requested by Administrative Agent and (2) shall
provide for affirmative insurance and such reinsurance as Administrative Agent
may reasonably request, all of the foregoing in form and substance reasonably
satisfactory to Administrative Agent; and (B) evidence reasonably satisfactory
to Administrative Agent that such Loan Party has (x) delivered to the Title
Company all certificates and affidavits required by the Title Company in
connection with the issuance of the Closing Date Mortgage Policies and (y) paid
to the Title Company or to the appropriate Government Authorities all expenses
and premiums of the Title Company in connection with the issuance of the Closing
Date Mortgage Policies and all recording and stamp taxes (including mortgage
recording and intangible taxes) payable in connection with recording the Closing
Date Mortgages in the appropriate real estate records;


 
79

--------------------------------------------------------------------------------

 

 
(v)
Intentionally omitted;



 
(vi)
Copies of Documents Relating to Title Exceptions Copies of all recorded
documents listed as exceptions to title or otherwise referred to in the Closing
Date Mortgage Policies; and



 
(vii)
Matters Relating to Flood Hazard Properties (A) Evidence, which may be in the
form of a Standard Flood Hazard Determination Form or a letter from an insurance
broker or a municipal engineer, as to whether (1) any Closing Date Mortgaged
Property is a Flood Hazard Property and (2) the community in which any such
Flood Hazard Property is located is participating in the National Flood
Insurance Program, (B) if there are any such Flood Hazard Properties, such Loan
Party’s written acknowledgement of receipt of written notification from
Administrative Agent (1) as to the existence of each such Flood Hazard Property
and (2) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program and (C) in the
event any such Flood Hazard Property is located in a community that participates
in the National Flood Insurance Program, evidence that Company has obtained
flood insurance in respect of such Flood Hazard Property to the extent required
under the applicable regulations of the Board of Governors of the Federal
Reserve System.



 
(m)
Closing Date Indebtedness  Administrative Agent shall have received (i) an
Officer’s Certificate from each Loan Party stating that following the
Recapitalization, the Loan Parties shall not be obligors with respect to any
Indebtedness or Contingent Obligations outstanding except for Indebtedness and
Contingent Obligations permitted under Sections 7.1 and 7.4, respectively, and
(ii) all pay off letters, documents or instruments reasonably necessary to
release all Liens securing Indebtedness or other obligations of the Loan Parties
required to be released as of the Closing Date.



 
(n)
Equity Contribution On or before the Closing Date, Administrative Agent shall
have received reasonably satisfactory evidence that the Equity Contribution has
been made, the proceeds of which shall be applied in accordance with the sources
and uses for the Transactions as set forth in the Funds Flow Memorandum.



 
(o)
Related Agreements  On the Closing Date, Administrative Agent shall have
received final copies (by email) of each Related Agreement and each Related
Agreement shall be in form and substance satisfactory to Administrative Agent
and Requisite Lenders and in full force and effect and no provision thereof
shall have been modified or waived in any material respect in a manner
materially adverse to the Lenders, in each case without the written consent of
Administrative Agent and Requisite Lenders (such consent not to be unreasonably
withheld or delayed); such consent to be deemed granted as to the final form of
such Related Agreements upon the initial funding of the Loans on the Closing
Date.1


__________________________________
 
1
It is understood and agreed that the final drafts of the Related Agreements
posted on IntraLinks prior to the signing of the Commitment Letter shall be
deemed satisfactory.

 

 
80

--------------------------------------------------------------------------------

 

 
(p)
Consummation of Recapitalization



 
(i)
The Recapitalization shall be consummated concurrently with the making of the
initial Loans hereunder in accordance in all material respects with the terms of
the Recapitalization Agreement, as it may be amended, modified or waived in a
manner not materially adverse to the Lenders, unless Administrative Agent has
consented to such amendment, modification or waiver (such consent not to be
unreasonably withheld or delayed); and



 
(ii)
Administrative Agent shall have received an Officer’s Certificate of Sponsor,
Seller, Holdings and Company setting forth the sources and uses of funds for the
Closing Date transactions and stating that such Persons will proceed to
consummate the Recapitalization immediately upon the making of the initial
Loans.



 
(q)
Closing Date Officer’s Certificate  Administrative Agent shall have received a
certificate of the Chief Financial Officer of Company, together with appropriate
financial statements of the Loan Parties and the Retail Business, demonstrating
and certifying that (i) there is at least $15,000,000 of unrestricted cash on
hand on the balance sheet of Company and its Subsidiaries after giving effect to
the Transactions, (ii) the ratio of (1) the Retail Business’s pro forma total
funded debt as of the Closing Date (including all obligations of the Loan
Parties with respect to Capital Leases and Letters of Credit) to (2)
Consolidated EBITDA for the most recent four-Fiscal Quarter period ending more
than 45 days prior to the Closing Date (calculated on a Pro Forma Basis to
reflect the consummation of the Wholesale Contributions and otherwise reasonably
acceptable to Arrangers) is no more than 2.9:1.0, and (iii) the number of Active
Customers (as defined in and determined pursuant to the Recapitalization
Agreement) is no less than 96,500.



 
(r)
Total Utilization of Revolving Loan Commitments  The aggregate principal amount
of all Revolving Loans made on the Closing Date shall not exceed $1,000,000 and
the Letter of Credit Usage on the Closing Date, after giving effect to the
Financing Transactions, shall not exceed $3,500,000.



 
(s)
Material Adverse Effect  Since December 31, 2008, there shall have been no
event, circumstance, occurrence or change which has had, or is reasonably likely
to have, individually or in the aggregate, a “Grande Material Adverse Effect”
(as defined in the Recapitalization Agreement).


 
81

--------------------------------------------------------------------------------

 

 
(t)
Required Documentation  Lenders shall have received, to the extent requested,
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act.



  Section 18.2
Conditions to All Loans



The obligation of each Lender to make its Loans on each Funding Date are subject
to the following further conditions precedent:


 
(a)
Administrative Agent shall have received before that Funding Date, in accordance
with the provisions of Section 2.1(b), a duly executed Notice of Borrowing, in
each case signed by a duly authorized Officer of Company.



 
(b)
As of that Funding Date:



 
(i)
the representations and warranties contained herein and in the other Loan
Documents (other than on the Closing Date) shall be true and correct in all
material respects on and as of that Funding Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date;



 
(ii)
No event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Notice of Borrowing that
would constitute an Event of Default or a Potential Event of Default; and



 
(iii)
Administrative Agent shall have received a certificate of the chief financial
officer of Company dated as of the Funding Date certifying that the Consolidated
Leverage Ratio as of such date, determined on a Pro Forma Basis after giving
effect to the requested Loan and the application of the proceeds thereof, does
not exceed the Maximum Leverage Ratio in effect as of that Funding Date.



  Section 18.3
Conditions to Letters of Credit



The issuance of any Letter of Credit hereunder is subject to the following
conditions precedent:


 
(a)
On or before the date of issuance of the initial Letter of Credit pursuant to
this Agreement, the Term Loans and the initial Revolving Loans shall have been
made;



 
(b)
On or before the date of issuance of such Letter of Credit, Administrative Agent
shall have received, in accordance with the provisions of Section 3.1(b)(i), an
originally executed Request for Issuance (or a facsimile copy thereof) in each
case signed by a duly authorized Officer of Company, together with all other
information specified in Section 3.1(b) and such other documents or information
as Issuing Lender may reasonably require in connection with the issuance of such
Letter of Credit; and



 
(c)
On the date of issuance of such Letter of Credit, all conditions precedent
described in Section 4.2(b) shall be satisfied to the same extent as if the
issuance of such Letter of Credit were the making of a Loan and the date of
issuance of such Letter of Credit were a Funding Date.


 
82

--------------------------------------------------------------------------------

 

ARTICLE XIX
REPRESENTATIONS AND WARRANTIES


In order to induce Lenders to enter into this Agreement and to make the Loans,
to induce Issuing Lender to issue Letters of Credit and to induce Revolving
Lenders to purchase participations therein, each Loan Party, jointly and
severally, represents and warrants to each Lender:


  Section 19.1        Organization, Powers, Qualification, Good Standing,
Business and Subsidiaries


 
(a)
Organization and Powers Each Loan Party is a corporation, partnership, trust or
limited liability company duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation, organization or formation
as specified in Schedule 5.1 annexed hereto (to the extent such concept is
applicable in the relevant jurisdiction). Each Loan Party has all requisite
power and authority own and operate its properties and to carry on its business
as now conducted and as proposed to be conducted, to enter into the Transaction
Documents to which it is a party and to carry out the Transactions.



 
(b)
Qualification and Good Standing Each Loan Party is qualified to do business and
is in good standing in each jurisdiction where the ownership, leasing or
operation of property or conduct of its business requires such qualification,
except in jurisdictions where the failure to be so qualified or in good standing
has not had and could not reasonably be expected to result in a Material Adverse
Effect.



 
(c)
Conduct of Business Holdings has no other assets other than the Capital Stock of
Company. The Loan Parties are engaged only in the businesses permitted to be
engaged in pursuant to Section 7.11.



 
(d)
Subsidiaries As of the Closing Date, (i) all of the Subsidiaries of Holdings and
their jurisdictions of incorporation, organization or formation are identified
in Schedule 5.1; (ii) the Capital Stock of each of Holdings and its Subsidiaries
identified in Schedule 5.1 is duly authorized, validly issued, fully paid and
non-assessable and none of such Capital Stock constitutes Margin Stock and (iii)
Schedule 5.1 correctly sets forth the ownership interest of Company and each of
its Subsidiaries in each of the Subsidiaries of Company identified therein. As
of the Closing Date, each of the Subsidiaries of Holdings identified in Schedule
5.1 is a corporation, partnership, trust or limited liability company duly
organized, validly existing and in good standing under the laws of its
respective jurisdiction of organization set forth therein, has all requisite
power and authority to own and operate its properties and to carry on its
business as now conducted and as proposed to be conducted, and is qualified to
do business and in good standing in every jurisdiction where the ownership,
leasing or operation of property or the conduct of its business requires such
qualification (to the extent such concept is applicable in the relevant
jurisdiction) necessary to carry out its business and operations, in each case
except where failure to be so qualified or in good standing or a lack of such
power and authority has not had and could not reasonably be expected to result
in a Material Adverse Effect.


 
83

--------------------------------------------------------------------------------

 

  Section 19.2
Authorization of Transactions



 
(a)
Authorization of Transactions The execution, delivery and performance of the
Transaction Documents have been duly authorized by all necessary action on the
part of each Loan Party that is a party thereto.



 
(b)
No Conflict The execution, delivery and performance by each Loan Party of the
Transaction Documents to which it is a party and the consummation of the
Transactions do not and will not (i) violate any provision of any law or any
governmental rule or regulation applicable to such Loan Party or any of its
Subsidiaries, the Organizational Documents of such Loan Party or any of its
Subsidiaries or any order, judgment, decree or order of any court or other
Government Authority binding on such Loan Party or any of its Subsidiaries, (ii)
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any Contractual Obligation of such Loan Party or
any of its Subsidiaries, (iii) result in or require the creation or imposition
of any Lien upon any of the properties or assets of such Loan Party or any of
its Subsidiaries (other than any Liens created or permitted under any of the
Loan Documents), or (iv) require any approval of stockholders or any approval or
consent of any Person under any Contractual Obligation of such Loan Party or any
of its Subsidiaries, except for such approvals or consents which will be
obtained on or before the Closing Date and, in each case, to the extent such
violation, conflict, breach, default, Lien or failure to obtain such approval or
consent could not reasonably be expected to result in a Material Adverse Effect.



 
(c)
Governmental Consents  The execution, delivery and performance by each
applicable Loan Party of the Transaction Documents to which it is a party and
the consummation of the Transactions do not and will not require any
Governmental Authorization except for (i) such approvals which have been
obtained and are in full force and effect, (ii) with respect to the
Recapitalization, such approvals as may lawfully be obtained after consummation
of the Recapitalization, provided that such approvals are obtained as promptly
as practicable after the Closing Date but in any event within the time period
required by applicable laws, (iii) approvals with respect to any Wholesale
Contribution, provided that such approvals must be obtained prior and as a
condition to the consummation of such Wholesale Contribution or, to the extent
that such approvals may be lawfully obtained after consummation of the Wholesale
Contribution, as promptly as practicable after the consummation of such
Wholesale Contribution but in any event within the time period required by
applicable law, (iv) filings in connection with the Liens created by or pursuant
to the Loan Documents, and (v) filings which customarily are required in
connection with the exercise of remedies in respect of the Collateral.



 
(d)
Binding Obligation Each of the Transaction Documents has been duly executed and
delivered by each Loan Party that is a party thereto and is the legally valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.


 
84

--------------------------------------------------------------------------------

 

  Section 19.3
Financial Condition



Company has heretofore delivered to Administrative Agent, on behalf of the
Lenders, the financial statements and information set forth in Section 4.1(e).
All such statements other than pro forma financial statements were prepared in
conformity with GAAP, except as otherwise expressly noted therein, and fairly
present, in all material respects, the financial position (on a consolidated
basis) of the entities described in such financial statements as at the
respective dates thereof and the results of operations and cash flows (on a
consolidated basis) of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments and the absence of
footnote disclosures. As of the Closing Date, neither Company nor any of its
Subsidiaries has (and will not have following the funding of the initial Loans)
any Contingent Obligation, contingent liability or liability for taxes,
long-term lease or unusual forward or long-term commitment that is not reflected
in the foregoing financial statements or the notes thereto and that, in any such
case, is material in relation to the Retail Business, operations, properties,
assets or financial condition of Company or any of its Subsidiaries other than
(a) liabilities arising in the ordinary course of business since the date of
such financial statements or (b) liabilities that individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.


  Section 19.4
No Material Adverse Change; No Restricted Junior Payments



Since December 31, 2008, no event, change, development, condition or
circumstance has occurred which, individually or in the aggregate (with any
other events, changes, developments, conditions or circumstances), has had or
could reasonably be expected to have a Material Adverse Effect. On the Closing
Date, none of Holdings, Company or any of their respective Subsidiaries has
directly or indirectly declared, ordered, paid or made, or set apart any sum or
property for, any Restricted Junior Payment or agreed to do so except as
permitted by Section 7.5.


  Section 19.5
Title to Properties; Liens; Real Property Assets; Intellectual Property



 
(a)
Title to Properties; Liens  Company or one of its Subsidiaries, as applicable,
has (i) good and marketable legal title to (in the case of the Owned Real
Property), (ii) valid leasehold interests in or licenses or other rights to use
(in the case of the Leased Real Property or personal property) or (iii) good
title to (in the case of all other personal property), all of their respective
properties and assets reflected in the financial statements referred to in
Section 5.3 or in the most recent financial statements delivered pursuant to
Section 6.1, in each case except for assets disposed of since the date of such
financial statements in the ordinary course of business or as otherwise
permitted under Section 7.7. All such properties and assets are free and clear
of Liens, except (i) for the Permitted Encumbrances and (ii) as otherwise
permitted by this Agreement.



 
(b)
Owned Real Property Schedule 5.5(b) annexed hereto contains a true, accurate and
complete list of all Owned Real Property. With respect to each Owned Real
Property, except as set forth on Schedule 5.5(b) annexed hereto, neither Company
nor any of its Subsidiaries has leased or otherwise granted to any Person the
right to use or occupy such Owned Real Property.



 
(c)
Leased Real Property Schedule 5.5(c) sets forth the address of each Leased Real
Property, and a true and complete list of all Leases for each such Leased Real
Property. All Leases are valid and in full force and effect in accordance with
their respective terms, and there is not, under any of the Leases, any existing
default or event which with notice or lapse of time or both would become a
default that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.


 
85

--------------------------------------------------------------------------------

 

 
(d)
Intellectual Property Company and its Subsidiaries own or have the right to use,
all Intellectual Property used in the conduct of their business, except where
the failure to own or have such right to use in the aggregate has not had and
could not reasonably be expected to have a Material Adverse Effect. No claim has
been asserted and is pending by any Person challenging the use of any such
Intellectual Property by any Loan Party or the validity or effectiveness of any
such Intellectual Property, except for such claims that in the aggregate could
not reasonably be expected to result in a Material Adverse Effect. To the
knowledge of Company, the use of such Intellectual Property by Company and its
Subsidiaries does not infringe on the rights of any Person, except for such
claims and infringements that, in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. All federal, state and foreign
registrations of and applications for Intellectual Property are identified on
Schedule 5.5(d) annexed hereto.



  Section 19.6
Litigation; Adverse Facts



Except as disclosed on Schedule 5.6 annexed hereto, there are no Proceedings
(whether or not purportedly on behalf of any Loan Party or any of its
Subsidiaries) at law or in equity, or before or by any court or other Government
Authority (including any Environmental Claims) that are pending or, to the
knowledge of any Loan Party, threatened against any Loan Party or any of its
Subsidiaries and that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No Loan Party nor any of its
Subsidiaries (a) is in violation of any applicable laws (including Environmental
Laws) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect or (b) is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or other Government Authority that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.


  Section 19.7
Payment of Taxes



Except to the extent permitted by Section 6.3, all federal or other material Tax
returns and reports of each Loan Party and its Subsidiaries required to be filed
by any of them have been timely filed, and all federal or other material Taxes
shown on such Tax returns to be due and payable and all material assessments,
fees and other governmental charges upon such Loan Party and its Subsidiaries
and upon their respective properties, assets, income, businesses and franchises
that are due and payable have been paid when due and payable and all material
assessments, fees and other governmental charges upon each Loan Party and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises that are due and payable have been paid when due and payable, in
each case, other than taxes, assessments and other governmental charges which
are being contested in good faith and by appropriate proceedings. Company knows
of no proposed tax assessment against any Loan Party or its Subsidiaries that is
not being actively contested by such Loan Party or such Subsidiary in good faith
and by appropriate proceedings; provided that such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

 
86

--------------------------------------------------------------------------------

 

  Section 19.8
Federal Regulations



 
(a)
Federal Power Act; Etc. No Loan Party nor any of its Subsidiaries is subject to
regulation under the Federal Power Act, the Interstate Commerce Act or the
Investment Company Act of 1940 or, to the knowledge of Company, under any other
federal or state statute or regulation which would limit its ability to incur
Indebtedness or which would otherwise render all or any of the Obligations
unenforceable.



 
(b)
Terrorism Laws  Neither the making of the Loans to, or issuance of Letters of
Credit on behalf of, Company nor the Loan Parties’ use of the proceeds thereof
will violate the Trading with the Enemy Act, as amended, or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto. Without limiting the foregoing, neither Holdings nor any
of its Subsidiaries or Affiliates (a) is or will become a Person whose property
or interests in property are blocked pursuant to Section 1 of Executive Order
13224 of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such Person. Holdings, Company and their
respective Subsidiaries and Affiliates are in compliance, in all material
respects, with the USA Patriot Act.



 
(c)
Anti-Money Laundering Laws  Neither the Loan Parties nor any of their respective
Subsidiaries nor, to Company’s knowledge, any holder of a direct or indirect
interest in Holdings or any of its Subsidiaries (i) is under investigation by
any Government Authority for, or has been charged with, or convicted of, money
laundering under 18 U.S.C. §§ 1956 and 1957, drug trafficking, terrorist-related
activities or other money laundering predicate crimes, or any violation of the
Bank Secrecy Act, 31 U.S.C. §§5311 et. seq. (all of the foregoing, collectively,
the “Anti-Money Laundering Laws”), (ii) has been assessed civil penalties under
any Anti-Money Laundering Laws or (iii) has had any of its funds seized or
forfeited in an action under any Anti-Money Laundering Laws.



 
(d)
Federal Reserve Regulations  No part of the proceeds of any Loans will be used
for “buying” or “carrying” any Margin Stock or for any purpose which violates
the provisions of the Regulations of the Federal Reserve Board. Following the
application of the proceeds of Loans, not more than 25% of the value of the
assets of the Loan Parties (on a consolidated basis) will be invested in Margin
Stock.



  Section 19.9
ERISA



 
(a)
Other than the National Rural Electric Cooperative Association Retirement and
Security Program, a multiple employer Employee Plan with respect to which
participation and benefit accruals of employees of Company are frozen but with
respect to which Company could have a termination liability obligation and
ongoing funding obligations (which obligations could not reasonably be expected
to have a Material Adverse Effect), no Loan Party or, except as could not
reasonably be expected to have a Material Adverse Effect, ERISA Affiliate, has
during the past six years maintained, contributed to or had an obligation to
contribute to any Employee Plan or Multiemployer Plan or has any present
intention to do so.


 
87

--------------------------------------------------------------------------------

 

 
(b)
Except as would not reasonably be expected to have a Material Adverse Effect, no
Loan Party or ERISA Affiliate has incurred or would be reasonably expected to
incur any liability to, or on account of, a Multiemployer Plan as a result of a
violation of Section 515 of ERISA or pursuant to Section 4201, 4204 or 4212(c)
of ERISA.



 
(c)
Except as would not reasonably be expected to have a Material Adverse Effect,
each Employee Plan complies in form and operation with ERISA, the Internal
Revenue Code and all other applicable laws and regulations.



 
(d)
Except as would not reasonably be expected to have a Material Adverse Effect,
each Employee Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code has been determined by the Internal Revenue Service to be so
qualified.



 
(e)
Except as would not reasonably be expected to have a Material Adverse Effect,
the present value of the "benefit liabilities" (within the meaning of Section
4001(a)(16) of ERISA) of each Employee Plan subject to Title IV of ERISA (using
the actuarial assumptions and methods used by the actuary to that Employee Plan
in its most recent valuation of that Employee Plan) do not exceed the fair
market value of the assets of each such Employee Plan.



 
(f)
There is no litigation, arbitration, administrative proceeding or claim pending
or (to the knowledge of each Loan Party and ERISA Affiliate) threatened against
or with respect to any Employee Plan (other than routine claims for benefits)
which has or, if adversely determined, would reasonably be expected to have a
Material Adverse Effect.



 
(g)
Except as would not reasonably be expected to have a Material Adverse Effect,
Loan Party and each ERISA Affiliate has made all material contributions to each
Employee Plan and Multiemployer Plan required by law within the applicable time
limits prescribed by law, the terms of that plan and any contract or agreement
requiring contributions to that plan.



 
(h)
Except as would not reasonably be expected to have a Material Adverse Effect: no
Loan Party or ERISA Affiliate has ceased operations at a facility so as to
become subject to the provisions of Section 4062(e) of ERISA; withdrawn as a
substantial employer so as to become subject to the provisions of Section 4063
of ERISA; or ceased making contributions to any Employee Plan subject to Section
4064(a) of ERISA to which it made contributions.



 
(i)
Except to the extent required under Section 4980B of the Internal Revenue Code
or as would not reasonably be expected to have a Material Adverse Effect, no
Employee Welfare Plan provides health or welfare benefits (through the purchase
of insurance or otherwise) for any retired or former employee of any Loan Party.


 
88

--------------------------------------------------------------------------------

 

 
(j)
Except as would not reasonably be expected to have a Material Adverse Effect, no
Loan Party or ERISA Affiliate has incurred or could reasonably be expected to
incur any liability to the PBGC.



 
(k)
Except as would not reasonably be expected to have a Material Adverse Effect, no
ERISA Event has occurred or is reasonably likely to occur.



  Section 19.10
Certain Fees



No broker’s or finder’s fee or commission will be payable with respect to this
Agreement or any of the transactions contemplated hereby, and Company hereby
indemnifies Lenders against, and agrees that it will hold Lenders harmless from,
any claim, demand or liability for any such broker’s or finder’s fees alleged to
have been incurred in connection herewith or therewith and any expenses
(including reasonable fees, expenses and disbursements of counsel) arising in
connection with any such claim, demand or liability.


  Section 19.11
Environmental Protection



Except as set forth in Schedule 5.11 annexed hereto:


 
(a)
to Company’s knowledge, no Loan Party or any of their respective Real Property
Assets or operations are subject to any outstanding written order, consent
decree or settlement agreement with any Person relating to (i) any Environmental
Law, (ii) any Environmental Claim or (iii) any Hazardous Materials Activity, in
each case of clauses (i) to (iii) above that, individually or in the aggregate,
have had or could reasonably be expected to have a Material Adverse Effect;



 
(b)
no Loan Party has received any letter or request for information under Section
104 of the Comprehensive Environmental Response, Compensation, and Liability Act
(42 U.S.C. § 9604) or any comparable state law, the subject matter of which has
had or could reasonably be expected to have a Material Adverse Effect;



 
(c)
to Company’s knowledge, there are and have been no conditions, occurrences, or
Hazardous Materials Activities that could reasonably be expected to form the
basis of an Environmental Claim against any Loan Party or any of its
Subsidiaries that, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect;



 
(d)
to Company’s knowledge, each Loan Party has complied and is in compliance with
all Environmental Laws, except for such noncompliance which could not,
individually or in the aggregate, be reasonably expected to result in a Material
Adverse Effect; and



 
(e)
to Company’s knowledge, none of the Loan Parties’ or any of their Subsidiaries’
operations involves the generation, transportation, treatment, storage or
disposal of hazardous waste as defined under 40 C.F.R. Parts 260-270 or any
state equivalent, except as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.



This Section 5.11 contains the sole and exclusive representations and warranties
of the Loan Parties with respect to any environmental, health, or safety
matters, including any arising under Environmental Laws or with respect to any
Environmental Claims or Hazardous Materials Activities.

 
89

--------------------------------------------------------------------------------

 

  Section 19.12
Employee Matters



There is no strike or work stoppage in existence or, to the knowledge of
Holdings, threatened involving Company or any of its Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect.


  Section 19.13
Solvency



Immediately after giving effect to the Transactions, the Loan Parties, taken as
a whole and on a consolidated basis, are Solvent.


  Section 19.14
Matters Relating to Collateral



 
(a)
Governmental Authorizations  No authorization, approval or other action by, and
no notice to or filing with, any Government Authority is required for either (i)
the pledge or grant by any Loan Party of the Liens purported to be created in
favor of Administrative Agent pursuant to any of the Collateral Documents or
(ii) the exercise by Administrative Agent of any rights or remedies in respect
of any Collateral (whether specifically granted or created pursuant to any of
the Collateral Documents or created or provided for by applicable law), except
for filings or recordings contemplated by the Collateral Documents, except as
may be required, in connection with the disposition of any Pledged Collateral,
by laws generally affecting the offering and sale of Securities, and except for
laws and requirements addressing the transfer of control of Governmental
Authorizations.



 
(b)
Absence of Third-Party Filings Except such as may have been filed in favor of
Administrative Agent as contemplated by the Collateral Documents, or to evidence
permitted lease obligations and other Liens permitted pursuant to Section 7.2,
(i) no effective UCC financing statement, fixture filing or other instrument
similar in effect covering all or any part of the Collateral is on file in any
filing or recording office and (ii) no effective filing creating a Lien in all
or any part of the IP Collateral for which a release has not been recorded is on
file in any IP Filing Office.



 
(c)
Information Regarding Collateral All information supplied to Administrative
Agent by or on behalf of any Loan Party in writing with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects on the Closing
Date.



 
(d)
Company Capital Stock  All Capital Stock issued by Company is represented by a
certificate and is a “security” within the meaning of Article 8 of the UCC and
is governed by Article 8 of the UCC.



  Section 19.15
Insurance



Loan Parties maintain insurance, to such extent and against such risks,
including fire and other risks insured against by extended coverage, as is
customary with companies in the same or similar businesses, including public
liability insurance against claims for personal injury or death or property
damage occurring upon, in, about or in connection with the use of any Properties
owned, occupied or controlled by them.

 
90

--------------------------------------------------------------------------------

 

  Section 19.16
Common Enterprise



Each Loan Party expects to derive benefit, directly and indirectly, from (a)
successful operations of each of the other Loan Parties and (b) the credit
extended by the Lenders to Company hereunder, both in their separate capacities
and as members of the group of companies. Each Loan Party has determined that
execution, delivery, and performance of this Agreement, any other Loan Documents
and any Related Agreements to be executed by such Loan Party is within its
purpose, will be of direct and indirect benefit to such Loan Party, and is in
its best interest.


  Section 19.17
First Priority Security Interest



This Agreement and the other Loan Documents, when executed and delivered and,
upon the making of the initial Loans hereunder, will create and grant to
Administrative Agent for the benefit of Secured Parties (upon (i) the filing of
the appropriate UCC-1 financing statements with the filing offices listed on
Schedule 5.17, (ii) the filing of a copyright security agreement with the U.S.
Copyright Office, within 30 days of the Closing Date, (iii) the filing of a
trademark security agreement with the U.S. Patent and Trademark Office within 90
days of the Closing Date, and (iv) the delivery of the pledged Securities with
(in the case of pledged Securities comprising Capital Stock) appropriate stock
powers to Administrative Agent and Administrative Agent taking possession or
control of such pledged Securities) valid and First Priority perfected security
interests in the United States in the Collateral (in each case to the extent
security interests can be perfected in the applicable Collateral by the taking
of such actions and subject only to Permitted Encumbrances and other Liens
permitted under Section 7.2(a)) including in the pledged Securities, if and to
the extent perfection may be achieved by the foregoing filings; provided,
however, that additional filings may be required in the applicable IP Filing
Office to perfect the security interest in IP Collateral acquired after the
Closing Date.


  Section 19.18
No Default.



No Event of Default or Potential Event of Default has occurred and is
continuing.


  Section 19.19
Material Contracts



No Loan Party is in breach or violation of any of the terms, conditions or
provisions of any Material Contracts, except for such breaches and violations
thereof as in the aggregate do not and could not reasonably be expected to have
a Material Adverse Effect.


  Section 19.20
Disclosure



No representation or warranty of any Loan Party contained in the Confidential
Information Memorandum or in any Loan Document or in any other document,
certificate or written statement furnished to Lenders by or on behalf of such
Loan Party for use in connection with the transactions contemplated by this
Agreement (excluding projections, pro forma financial information and
information of a general economic nature), contains any untrue statement of a
material fact or omits to state a material fact (known to such Loan Party, in
the case of any document not furnished by it) necessary in order to make the
statements contained herein or therein, taken as a whole, not materially
misleading in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by the Loan Parties to
be reasonable at the time made, it being recognized by Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results and such difference may be material.

 
91

--------------------------------------------------------------------------------

 

ARTICLE XX
AFFIRMATIVE COVENANTS


Each Loan Party covenants and agrees, jointly and severally, that, so long as
any of the Commitments hereunder shall remain in effect and until payment in
full of all of the Loans and other Obligations (other than Unasserted
Obligations) and the cancellation, Cash Collateralization or expiration of all
Letters of Credit, unless Requisite Lenders shall otherwise give prior written
consent, it shall perform, and shall cause each of its Subsidiaries to perform,
all covenants in this ARTICLE VI.


  Section 20.1
Financial Statements and Other Reports



Company will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with GAAP,
it being understood and agreed that all of the financial information required to
be delivered under this Section 6.1 for any period during which Company or any
its Subsidiaries owns any Wholesale Business shall be prepared and reported on a
separate basis for the Retail Business and the Wholesale Businesses. Company
will deliver to Administrative Agent for distribution to Lenders:


 
(a)
Events of Default, Etc. promptly upon any Officer of a Loan Party obtaining
knowledge (i) of any condition or event that constitutes an Event of Default or
Potential Event of Default, (ii) that any Person has given any notice to any
Loan Party or taken any other material action against any Loan Party or their
respective assets with respect to a claimed default or event or condition of the
type referred to in Section 8.2 or (iii) of the occurrence of any event or
change that caused or evidences either in any case or in the aggregate, a
Material Adverse Effect, an Officer’s Certificate specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given or action taken by any such Person and the nature of such claimed Event of
Default, Potential Event of Default, default, event or condition, and what
action the Loan Parties have taken, are taking and propose to take with respect
thereto;



 
(b)
Quarterly Financials as soon as available and in any event within 45 days after
the end of each of the first three Fiscal Quarters of each Fiscal Year, the
consolidated balance sheets of Company and its Subsidiaries as at the end of
such fiscal period and the related consolidated statements of income,
stockholders’ equity and cash flows of Company and its Subsidiaries for such
fiscal period and for the period from the beginning of the then current Fiscal
Year to the end of such fiscal period, setting forth in each case in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year and the corresponding figures from the Financial Plan for the
current Fiscal Year (it being understood that for the first full Fiscal Year
following the Closing Date, such comparisons shall be with respect to figures
set forth in the allocation model prepared by Holdings and delivered to the
Lenders prior to the Closing Date), to the extent prepared for such fiscal
period, all in reasonable detail and certified by the chief financial officer of
Company that they fairly present, in all material respects, the financial
condition of Company and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments;


 
92

--------------------------------------------------------------------------------

 

 
(c)
Year-End Financials as soon as available and in any event within 120 days after
the end of each Fiscal Year, (i) the consolidated balance sheet of Company and
its Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows of Company and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year and the
corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, all in reasonable detail and certified by the chief
financial officer of Company that they fairly present, in all material respects,
the financial condition of Company and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated, (ii) a narrative report describing the operations of Company
and its Subsidiaries in the form prepared for presentation to senior management
for such Fiscal Year, and (iii) in the case of such consolidated financial
statements, a report thereon of PricewaterhouseCoopers or other independent
certified public accountants of recognized national standing selected by Company
and reasonably satisfactory to Administrative Agent, which report shall be
unqualified as to scope of audit or going concern, shall express no doubts,
assumptions or qualifications concerning the ability of Company and its
Subsidiaries to continue as a going concern, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of Company and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards; provided that, notwithstanding anything to the contrary set
forth in this Section 6.1, in the event that there is a reasonable expectation
that the Wholesale Spinoff will be consummated prior to delivery of the Fiscal
Year 2009 financial statements and reports required to be delivered pursuant to
this Section 6.1(c), Company may deliver to Administrative Agent, for
distribution to Lenders, such financial statements and reports prepared and
reported on a separate basis for the Retail Business rather than on a
consolidated basis for Company and its Subsidiaries;



 
(d)
Compliance Certificate together with each delivery of quarterly and annual
financial statements pursuant to paragraphs (b) and (c) above, (i) an Officer’s
Certificate of Company (1) stating that the signers have reviewed the terms of
this Agreement and have made, or caused to be made under their supervision, a
review in reasonable detail of the transactions and condition of Company and its
Subsidiaries during the accounting period covered by such financial statements
and that such review has not disclosed the existence during or at the end of
such accounting period, and that the signers do not have knowledge of the
existence as at the date of such Officer’s Certificate, of any condition or
event that constitutes an Event of Default or Potential Event of Default, or, if
any such condition or event existed or exists, specifying the nature and period
of existence thereof and what action Company has taken, is taking and proposes
to take with respect thereto and (2) setting forth the number of basic video,
high speed data and telephone subscribers of the Retail Business as of the
cutoff day for billing for the accounting period covered by such financial
statements, compiled in a manner consistent with the reporting of such
information to the Governing Body of Company, and (ii) a Compliance Certificate
demonstrating in reasonable detail compliance during and at the end of the
applicable accounting periods with the restrictions contained in ARTICLE VII
(including a description of any Consolidated Capital Expenditures categorized
under clause (b) of the definition of “Adjusted Capital Expenditures”), in each
case to the extent compliance with such restrictions is required to be tested at
the end of the applicable accounting period;


 
93

--------------------------------------------------------------------------------

 

 
(e)
Reconciliation Statements  if, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in Section 5.3, the consolidated financial
statements of Company and its Subsidiaries delivered pursuant to paragraphs (b),
(c) or (g) of this Section 6.1 will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such paragraphs had no such change in accounting principles and policies been
made and such change affects the calculation of the Financial Covenants, then
(i) together within 30 days of the first delivery of financial statements
pursuant to paragraph (b), (c) or (g) of this Section 6.1 following such change,
consolidated financial statements of Company and its Subsidiaries for the
current Fiscal Year to the effective date of such change, in each case prepared
on a pro forma basis as if such change had been in effect during such periods
and (ii)  within 30 days of each delivery of financial statements pursuant to
paragraphs (b), (c) or (g) of this Section 6.1 following such change, if
required pursuant to Section 1.2, a written statement of the chief accounting
officer or chief financial officer of Company setting forth the differences
(including any differences that would affect any calculations relating to the
Financial Covenants) which would have resulted if such financial statements had
been prepared without giving effect to such change;



 
(f)
Accountants’ Reports promptly upon receipt thereof (unless restricted by
applicable professional standards), copies of all final reports submitted to
Company by independent certified public accountants in connection with each
annual, interim or special audit of the financial statements of Company and its
Subsidiaries made by such accountants, including any final comment letter
submitted by such accountants to management in connection with their annual
audit;



 
(g)
SEC Filings and Press Releases promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Holdings or Company to its Securities holders generally
or by any Subsidiary of Company to its security holders other than Company or
another Subsidiary of Company, (ii) all regular and periodic reports and all
registration statements (other than on Form S-8 or a similar form) and
prospectuses, if any, filed by Holdings or Company with any securities exchange
or with the Securities and Exchange Commission or any Government Authority or
private regulatory authority;



 
(h)
Litigation or Other Proceedings promptly upon any Officer of any Loan Party
obtaining knowledge of (i) the institution or threat of any Proceeding against
or affecting any Loan Party or any of its Subsidiaries or any property of any
Loan Party or any of its Subsidiaries not previously disclosed in writing by
Company to Lenders or (ii) any material development in any Proceeding that, in
any case:


 
94

--------------------------------------------------------------------------------

 

 
(A)
if adversely determined, could reasonably be expected to have a Material Adverse
Effect; or



 
(B)
seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby;



written notice thereof together with such other information as may be reasonably
available to Company to enable Lenders and their counsel to evaluate such
matters;


 
(i)
ERISA



 
(A)
promptly upon a request by Administrative Agent or a Lender, copies of (i)
Schedule B (Actuarial Information) to the Annual Report (IRS Form 5500 Series)
with respect to each Employee Plan to the extent provided to a Loan Party by
such Employee Plan upon request, and (ii) such other documents or governmental
reports or filings relating to any Employee Plan as Administrative Agent shall
reasonably request to the extent provided to a Loan Party by such Employee Plan
upon request;



 
(B)
within seven days after it or any ERISA Affiliate becomes aware that any ERISA
Event that would reasonably be expected to have a Material Adverse Effect has
occurred or is forthcoming, a statement signed by an Officer, director or other
authorized signatory of a Loan Party or ERISA Affiliate describing that ERISA
Event and the action, if any, taken or proposed to be taken with respect to that
ERISA Event;



 
(C)
within seven days after receipt by it or any ERISA Affiliate or any
administrator of an Employee Plan, to the extent provided to a Loan Party by
such Employee Plan upon request, copies of each notice from the PBGC stating its
intention to terminate any Employee Plan or to have a trustee appointed to
administer any Employee Plan;



 
(D)
within seven days after it or any ERISA Affiliate becomes aware of any event or
circumstance which would reasonably be expected to constitute grounds for the
termination of (or the appointment of a trustee to administer) any Employee Plan
or Multiemployer Plan, an explanation of that event or circumstance by an
Officer of the Loan Party or ERISA Affiliate affected by that event or
circumstance; and



 
(E)
with reasonable promptness, copies of all notices received by any Loan Party or
any ERISA Affiliate from a Multiemployer Plan sponsor concerning an ERISA Event.



 
(j)
Financial Plans as soon as practicable and in any event no later than 45 days
after the beginning of each Fiscal Year, a consolidated plan and financial
forecast for such Fiscal Year (the “Financial Plan” for such Fiscal Year),
including (i) a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of Company and its Subsidiaries
for such Fiscal Year and an explanation of the assumptions on which such
forecasts are based, and (ii) forecasted consolidated statements of income and
cash flows of Company and its Subsidiaries for each month of such Fiscal Year,
together with an explanation of the assumptions on which such forecasts are
based;


 
95

--------------------------------------------------------------------------------

 

 
(k)
Insurance as soon as practicable after any material change in insurance coverage
maintained by any Loan Party, notice thereof to Administrative Agent specifying
the changes and reasons therefor;



 
(l)
Notices from Holders of Subordinated Indebtedness promptly, upon receipt, copies
of all notices of default from holders of any Subordinated Indebtedness with an
outstanding principal amount in excess of $500,000 or a trustee, agent or other
representative of such a holder;



 
(m)
FCC Notices  promptly upon Company's or any Subsidiary's receipt thereof, copies
of all notices received from the FCC regarding the termination, cancellation,
revocation or taking of any other materially adverse action with respect to any
Material FCC Licenses;



 
(n)
Other Information with reasonable promptness, such other information and data
with respect to any Loan Party or any of its Subsidiaries as from time to time
may be reasonably requested by any Lender; and



 
(o)
Electronic Posting information required to be delivered pursuant to paragraph
(b), sub-clauses (c)(i) and (c)(iii) and paragraph (g) of this Section 6.1 shall
be deemed to have been delivered on the date on which any Loan Party provides
notice to Administrative Agent that such information has been posted on such
Loan Party’s Internet website, at http://www.sec.gov/, at the website address
listed on the signature page hereof or at another website identified in such
notice and accessible to Lenders without charge; provided that such Loan Party
shall deliver paper copies of such information to any Lender or Agent that
requests such delivery.



  Section 20.2
Existence, Etc.



Except as permitted under Section 7.7, each Loan Party will at all times take
commercially reasonable efforts to preserve and keep in full force and effect
its legal existence in the jurisdiction of incorporation, organization or
formation specified on Schedule 5.1 and all rights, qualifications, licenses,
permits, Governmental Authorizations, intellectual property rights and
franchises material to its business; provided, however, that no Loan Party shall
be required to preserve any such rights, qualifications, licenses, permits,
governmental authorizations, intellectual property rights and franchises or
franchises if the Governing Body of such Loan Party shall determine that the
preservation thereof is no longer desirable in, or with respect to intellectual
property rights, such rights are no longer material to, the conduct of the
business of such Loan Party and that the loss could not reasonably be expected
to have a Material Adverse Effect.


  Section 20.3
Payment of Taxes and Claims; Tax



 
(a)
Company will, and will cause each of its Subsidiaries to, pay all material
federal and other material Taxes, assessments and other governmental charges
imposed upon it or any of its properties or assets or in respect of any of its
income, businesses or franchises before any penalty accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided that no such material Tax,
assessment, charge or claim need be paid if it is being contested in good faith
by appropriate Proceedings promptly instituted and diligently conducted, so long
as (i) such reserve or other appropriate provision, if any, as shall be required
in conformity with GAAP shall have been made therefor and (ii) in the case of a
material Tax, assessment, charge or claim which has or may become a Lien against
any of the Collateral, such Proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such charge or claim.


 
96

--------------------------------------------------------------------------------

 

 
(b)
Holdings will not, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
other than Holdings and its Subsidiaries.



  Section 20.4
Maintenance of Properties; Insurance; Business Interruption Insurance



 
(a)
Maintenance of Properties  Except for dispositions permitted under Section 7.7
and other than the cancellation, abandonment, termination or other disposition
of Intellectual Property in the ordinary course of business, Company will, and
will cause each of its Subsidiaries to, maintain or cause to be maintained in
reasonably good repair, working order and condition, ordinary wear and tear and
damage by casualty excepted, all of its material Properties used or useful in
the conduct of the business of Company and its Subsidiaries (including all
Intellectual Property) and from time to time will make or cause to be made all
reasonable and necessary repairs, renewals and replacements thereof.



 
(b)
Insurance  Company will, and will cause each of its Subsidiaries to, maintain or
cause to be maintained, with financially sound and reputable insurers, such
public liability insurance, third party property damage insurance, business
interruption insurance and casualty insurance with respect to liabilities,
losses or damage in respect of the assets, properties and businesses of any Loan
Party as may customarily be carried or maintained under similar circumstances by
corporations of established reputation engaged in similar businesses in the same
general area, in each case in such amounts (giving effect to self-insurance),
with such deductibles, covering such risks and otherwise on such terms and
conditions as shall be customary for corporations similarly situated in the
industry in the same general area. Without limiting the generality of the
foregoing, Company will, and will cause each of its Subsidiaries to, maintain or
cause to be maintained (i) flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System and (ii) replacement value
casualty insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times reasonably satisfactory to Administrative Agent in its
commercially reasonable judgment. Each such policy of insurance shall (A) name
Administrative Agent for the benefit of Lenders as an additional insured
thereunder as its interests may appear and (B) in the case of each business
interruption and casualty insurance policy, contain a loss payable clause or
endorsement, reasonably satisfactory in form and substance to Administrative
Agent, that names Administrative Agent for the benefit of Lenders as loss payee
thereunder for any covered loss in excess of $300,000 and provides for at least
30 days prior written notice to Administrative Agent of any modification or
cancellation of such policy. In connection with the renewal of each such policy
of insurance, Company promptly shall deliver to Administrative Agent a
certificate from Company’s insurance broker or other evidence reasonably
satisfactory to Administrative Agent that Administrative Agent on behalf of
Secured Parties has been named as additional insured and/or loss payee
thereunder.


 
97

--------------------------------------------------------------------------------

 

 
(c)
Business Interruption Insurance  Upon receipt by any Loan Party of any business
interruption insurance proceeds constituting Net Insurance/Condemnation
Proceeds, (a) so long as no Event of Default shall have occurred and be
continuing, such Loan Party may retain and apply such Net Insurance/Condemnation
Proceeds for working capital purposes, and (b) if an Event of Default shall have
occurred and be continuing, Company shall apply an amount equal to such Net
Insurance/Condemnation Proceeds to prepay the Loans as provided in Section
2.4(b)(iii)(B).



  Section 20.5
Inspection Rights; Lender Meeting



 
(a)
Inspection Rights Each Loan Party shall permit Administrative Agent (who, during
the occurrence of an Event of Default or with prior written notice to such Loan
Party, may be accompanied by any authorized representatives designated by any
Lender (at no cost to the Loan Parties)) to visit and inspect any of the
properties of such Loan Party, to inspect, copy and take extracts from its and
their financial and accounting records, and to discuss its and their affairs,
finances and accounts with its and their Officers and independent public
accountants (provided that any Loan Party may, if it so chooses, be present at
or participate in any such discussion), all upon written reasonable notice of at
least three Business Days and at such reasonable times during normal business
hours not more than one time each calendar year or at any time or from time to
time following the occurrence and during the continuation of an Event of
Default.



 
(b)
Lender Meeting Appropriate Officers of Company shall, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting or
conference call (determined by Company in consultation with Administrative
Agent) with Administrative Agent and Lenders once during each Fiscal Year to be
held at Company’s principal offices (or at such other location as may be agreed
to by Company and Administrative Agent) at such time as may be agreed to by
Company and Administrative Agent.



 
(c)
Maintenance of Books and Records Each Loan Party shall, and shall cause each of
its Subsidiaries to, keep books and records which accurately reflect in all
material respects its business affairs and all material transactions related
thereto.



  Section 20.6
Compliance with Laws, Etc.



Each Loan Party shall comply and all other Persons on or occupying any Real
Property Asset to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Government Authority (including all Environmental
Laws), noncompliance with which could reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect.

 
98

--------------------------------------------------------------------------------

 

  Section 20.7
Environmental Matters



 
(a)
Environmental Disclosure  Company will deliver to Administrative Agent (for
distribution to Lenders) as soon as practicable following the receipt of
knowledge thereof, written notice describing in reasonable detail:



 
(i)
any Hazardous Materials Activities the existence of which have resulted or could
reasonably be expected to result in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect;



 
(ii)
any Environmental Claims that, individually or in the aggregate, have had or
could reasonably be expected to have a Material Adverse Effect;



 
(iii)
any written request for information from any Government Authority that is
investigating whether a Loan Party or any of its Subsidiaries may be potentially
responsible for any Release or threat of Release of Hazardous Materials, the
subject matter of which could reasonably be expected to have a Material Adverse
Effect; and



 
(iv)
(A) any proposed acquisition of stock, assets, or property by any Loan Party or
any of its Subsidiaries that could reasonably be expected to expose such Loan
Party or any of its Subsidiaries to, or result in, Environmental Claims that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and (B) any proposed action to be taken by any Loan
Party or any of its Subsidiaries to modify current operations in a manner that
could reasonably be expected to subject any Loan Party or any of its
Subsidiaries to any material additional obligations or requirements under any
Environmental Laws that could reasonably be expected to result in, individually
or in the aggregate, a Material Adverse Effect.



 
(b)
Actions Regarding Hazardous Materials Activities, Environmental Claims and
Violations of Environmental Laws  Company shall, and shall cause each of its
Subsidiaries to comply with applicable Environmental Laws, except for any such
noncompliance which could not reasonably be expected to have a Material Adverse
Effect and, without limiting the foregoing, Company shall take, and shall cause
each of its Subsidiaries to take, any and all actions appropriate and consistent
with good business practice to (i) cure any violations of applicable
Environmental Laws by Company or any of its Subsidiaries that could reasonably
be expected to result in, individually or in the aggregate, a Material Adverse
Effect and (ii) respond to any Environmental Claim against Company or any of its
Subsidiaries and discharge any obligations it may have to any Person thereunder
where failure to so respond or discharge could reasonably be expected to result
in, individually or in the aggregate, a Material Adverse Effect.



  Section 20.8
Execution of Loan Documents After the Closing Date



 
(a)
Execution of Subsidiary Guaranty and Personal Property Collateral Documents  In
the event that any Person becomes a Subsidiary of Company after the Closing
Date, Company will promptly notify Administrative Agent of that fact and cause
such Subsidiary to execute and deliver to Administrative Agent a counterpart of
the Subsidiary Guaranty and Pledge and Security Agreement and to take all such
further actions and execute all such further documents and instruments
(including actions, documents and instruments comparable to those described in
Section 4.1(k)) as may be necessary or, in the reasonable opinion of
Administrative Agent, desirable to create in favor of Administrative Agent, for
the benefit of Lenders, a valid and perfected First Priority Lien in the United
States on all of the personal and mixed property assets of such Subsidiary
described in the applicable forms of Collateral Documents to the extent required
thereunder. In addition, as provided in the Pledge and Security Agreement,
Company shall, or shall cause the Loan Party that owns the Capital Stock of such
Person to, execute and deliver to Administrative Agent a supplement to the
Pledge and Security Agreement and deliver to Administrative Agent all
certificates representing such Capital Stock of such Person (accompanied by
irrevocable undated stock powers, duly endorsed in blank).


 
99

--------------------------------------------------------------------------------

 

 
(b)
Intentionally omitted



 
(c)
Execution of this Agreement In the event that any Person becomes a Subsidiary of
Company, Company will promptly notify Administrative Agent of that fact and
cause such Subsidiary to execute and deliver to Administrative Agent a
counterpart of the Subsidiary Guaranty and to take all such further actions and
execute all such further documents and instruments as may be necessary or, in
the reasonable opinion of Administrative Agent, desirable to create in favor of
Administrative Agent, for the benefit of Lenders, a valid and perfected First
Priority Lien in the United States on all of the personal and mixed property
assets of such Subsidiary described in the applicable forms of Collateral
Documents to the extent required hereunder. In addition, Company shall, or shall
cause the Loan Party that owns the Capital Stock of such Person to, execute and
deliver to Administrative Agent all certificates representing such Capital Stock
(accompanied by irrevocable undated stock powers, duly endorsed in blank).



 
(d)
Subsidiary Organizational Documents, Legal Opinions, Etc. Company shall deliver
to Administrative Agent, together with any Loan Documents delivered pursuant to
this Section 6.8, (i) certified copies of the Subsidiary’s Organizational
Documents, together with a good standing certificate (to the extent such concept
is applicable in the relevant jurisdiction) from the Secretary of State or
similar Government Authority of the jurisdiction of its incorporation,
organization or formation and, to the extent generally available, a certificate
or other evidence of good standing as to payment of any applicable franchise or
similar Taxes from the appropriate taxing authority of such jurisdiction, each
to be dated a recent date prior to their delivery to Administrative Agent, (ii)
a certificate executed by the secretary or similar Officer of such Subsidiary as
to (A) the fact that the attached resolutions of the Governing Body of such
Subsidiary approving and authorizing the execution, delivery and performance of
such Loan Documents are in full force and effect and have not been modified or
amended and (B) the incumbency and signatures of the Officers of such Subsidiary
executing such Loan Documents and (iii)  a favorable opinion of counsel to such
Subsidiary, in form and substance reasonably satisfactory to Administrative
Agent and its counsel, as to (A) the due organization and good standing of such
Subsidiary, (B) the due authorization, execution and delivery by such Subsidiary
of such Loan Documents, (C) the enforceability of such Loan Documents against
such Subsidiary and (D) such other matters (including matters relating to the
creation and perfection of Liens in any Collateral pursuant to such Loan
Documents) as Administrative Agent may reasonably request, all of the foregoing
to be satisfactory in form and substance to Administrative Agent and its
counsel.


 
100

--------------------------------------------------------------------------------

 

  Section 20.9
Matters Relating to Additional Real Property Collateral



 
(a)
Additional Mortgages, Etc. From and after the Closing Date, in the event that
(i) Company or any Subsidiary Guarantor acquires any Material Owned Real
Property or (ii) at the time any Person becomes a Subsidiary Guarantor, such
Person owns or holds any Material Owned Real Property (any such Material Owned
Real Property being an “Additional Mortgaged Property”), Company or such
Subsidiary Guarantor shall deliver to Administrative Agent, as soon as
practicable after such Person acquires such Additional Mortgaged Property or
becomes a Subsidiary Guarantor, as the case may be, (A) a fully executed and
notarized Mortgage (an “Additional Mortgage”), in proper form for recording in
all appropriate places in all applicable jurisdictions, encumbering the interest
of such Loan Party in such Additional Mortgaged Property; and such opinions,
appraisal, documents, title insurance, environmental reports that would have
been delivered on the Closing Date if such Additional Mortgaged Property were a
Closing Date Mortgaged Property or that may otherwise be reasonably required by
Administrative Agent (in each case, other than real property the encumbrancing
of which requires the consent of any applicable senior Lien holder (to the
extent such Lien is permitted under Section 7.2(a)(ii) or Section 7.2(a)(v))
where Company and its Subsidiaries have attempted in good faith, but are unable
to, obtain such senior Lien holder’s consent).



 
(b)
Landlord Consents and Estoppels  From and after the Closing Date, in the event
that (i) Company or any Subsidiary Guarantor acquires any leasehold or
subleasehold estate or any other right to use or occupy land, buildings,
structures, improvements, fixtures or other interest in real property as lessee
under any Material Leased Real Property or (ii) at the time any Person becomes a
Subsidiary Guarantor, such Person holds any leasehold or subleasehold estate or
any other right to use or occupy land, buildings, structures, improvements,
fixtures or other interest in real property as lessee under any Material Leased
Real Property, Company or such Subsidiary Guarantor shall, as soon as
practicable, deliver to Administrative Agent a Landlord Consent and Estoppel
with respect to such Material Leased Real Property; provided that such Landlord
Consent and Estoppel shall not be required to be delivered to the extent that
the Loan Parties are unable to do so despite using commercially reasonable
efforts. For the avoidance of doubt, none of Company or any of its Subsidiaries
shall be required to make any concessions or the payment of any money to obtain
any such Landlord Consent and Estoppel.



 
(c)
Real Estate Appraisals Company shall, and shall cause each of its Subsidiaries
to, permit an independent real estate appraiser reasonably satisfactory to
Administrative Agent, upon reasonable advance written notice to visit and
inspect any Additional Mortgaged Property for the purpose of preparing an
appraisal of such Additional Mortgaged Property satisfying the requirements of
any applicable laws and regulations (in each case to the extent required under
such laws and regulations as reasonably determined by Administrative Agent in
its discretion).


 
101

--------------------------------------------------------------------------------

 

  Section 20.10
Interest Rate Protection



On or before the date which is 90 days after the Closing Date, Company shall
enter into, and maintain in effect for a period of 18 consecutive months, one or
more Interest Rate Agreements on such terms as shall be reasonably satisfactory
to Administrative Agent, the effect of which is that at least 50% of the then
outstanding principal amount of the Term Loans would bear interest at, or be
hedged (including pursuant to a cap) so far as to effectively bear interest at,
a fixed rate of interest.


  Section 20.11
Payment of Obligations



Each Loan Party will pay or discharge all material liabilities and obligations
(other than material Taxes, which shall be paid and discharged in accordance
with Section 6.3) before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) such Loan Party or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP or (c)
failure to make such payment could not reasonably be expected to have a Material
Adverse Effect.


  Section 20.12
Anti-Terrorism Laws



 
(a)
No Loan Party shall engage in any transaction that violates any of the
applicable prohibitions set forth in any terrorism law described in Section
5.8(b).



 
(b)
None of the funds or assets of any Loan Party that are used to repay the Loans
shall constitute property of, or shall be beneficially owned directly or
indirectly by, any Designated Person.



 
(c)
No Designated Person shall have any direct or indirect interest in such Loan
Party that would constitute a violation of any terrorism laws described in
Section 5.8(b).



 
(d)
No Loan Party shall, and each Loan Party shall procure that none of its
Subsidiaries will, fund all or part of any payment under this Agreement out of
proceeds derived from transactions that violate the prohibitions set forth in
any terrorism law described in Section 5.8(b).



  Section 20.13
Federal Regulation



Each Loan Party shall ensure that it will not, by act or omission, become
subject to regulation under any of the laws or regulations described in Sections
5.8(a), (c) and (d).


  Section 20.14
Deposit Accounts, Securities Accounts and Cash Management Systems



The Loan Parties shall not maintain any Deposit Accounts and Securities Accounts
(other than Excluded Accounts as such term is defined in the Pledge and Security
Agreement) unless each applicable Loan Party has (i) executed and delivered to
Administrative Agent a Control Agreement covering such account, and (ii) taken
all other steps necessary or, in the reasonable opinion of Administrative Agent,
desirable to ensure that Secured Parties have a perfected security interest in
such account; provided that, if any Loan Party is unable to obtain a Control
Agreement from the financial institution at which the Deposit Account or
Securities Account is maintained, such Loan Party shall transfer all amounts in
the applicable account to an account maintained at a financial institution from
which the Loan Parties have obtained a Control Agreement.

 
102

--------------------------------------------------------------------------------

 

  Section 20.15
ERISA



Each Loan Party shall:


 
(a)
except as would not reasonably be expected to have a Material Adverse Effect,
ensure that neither it nor any ERISA Affiliate engages in a complete or partial
withdrawal, within the meaning of Sections 4203 and 4205 of ERISA, from any
Multiemployer Plan;



 
(b)
except as would not reasonably be expected to have a Material Adverse Effect,
ensure that any liability imposed on it or any ERISA Affiliate pursuant to Title
IV of ERISA is paid and discharged when due; and



 
(c)
ensure that neither it nor any ERISA Affiliate adopts an amendment to an
Employee Plan requiring the provision of security by a Loan Party under ERISA or
the Internal Revenue Code without the prior consent of Requisite Lenders.



No Loan Party or, except as could not reasonably be expected to have a Material
Adverse Effect, any ERISA Affiliate shall establish, or agree to contribute to,
any Employee Plan or Multiemployer Plan (other than contributions by Company not
to exceed $450,000 in the aggregate to settle obligations in respect of the
National Rural Electric Cooperative Association Retirement and Security Program,
a multiple employer Employee Plan with respect to which participation and
benefit accruals of employees of Company are frozen) without the prior consent
of Requisite Lenders.


  Section 20.16
Wholesale Businesses



 
(a)
Company shall cause the Wholesale Contributions to be consummated in accordance
with the Wholesale Contribution Documents as promptly as practicable (as
determined in Company’s good faith business judgment taking into account any
potential disposition) but in any event prior to the first anniversary of the
Closing Date.



 
(b)
At all times during the period from the Closing Date through the date on which
the BBT Contribution is consummated, Company shall operate the Retail Business
and the BBT Business in accordance with the Wholesale Shared Services Agreement
and as otherwise expressly permitted hereunder (assuming for this purpose as if
the BBT Contribution had occurred and the BBT Business was an Affiliate of
Holdings).



 
(c)
At all times during the period from the Closing Date through the date on which
the NWS Contribution is consummated, Company shall operate the Retail Business
and the NWS Business in accordance with the Wholesale Shared Services Agreement
and as otherwise expressly permitted hereunder (assuming for this purpose as if
the NWS Contribution had occurred and the NWS Business was an Affiliate of
Holdings).



 
(d)
At all times during the period from the date of the BBT Contribution through the
date on which all of the assets of the BBT Business are sold pursuant to a
Wholesale Asset Sale, Company shall ensure that the Retail Business is operated
separate and distinct from the BBT Business in accordance with the Wholesale
Shared Services Agreement and as otherwise expressly permitted hereunder.


 
103

--------------------------------------------------------------------------------

 

 
(e)
At all times during the period from the date of the NWS Contribution through the
date on which all of the assets of the NWS Business are sold pursuant to a
Wholesale Asset Sale, Company shall ensure that the Retail Business is operated
separate and distinct from the NWS Business in accordance with the Wholesale
Shared Services Agreement and as otherwise expressly permitted hereunder.



  Section 20.17
Further Assurances



 
(a)
Upon the reasonable request of Administrative Agent, duly execute and deliver,
or cause to be duly executed and delivered, at the cost and expense of the Loan
Parties, such further instruments as may be necessary or desirable in the
reasonable judgment of Administrative Agent to carry out the provisions and
purposes of this Credit Agreement and the other Loan Documents.



 
(b)
Upon the reasonable request of Administrative Agent, promptly execute and
deliver or cause to be executed and delivered, at the cost and expense of the
Loan Parties, such further instruments as may be appropriate in the reasonable
judgment of Administrative Agent, to provide Administrative Agent for the
benefit of Administrative Agent, Issuing Lender and the Lenders a First Priority
Lien in the Collateral and any and all documents (including, without limitation,
the execution, amendment or supplementation of any financing statement and
continuation statement or other statement) for filing under the provisions of
the UCC and the rules and regulations thereunder, or any other applicable law,
and perform or cause to be performed such other ministerial acts which are
reasonably necessary or advisable, from time to time, in order to grant and
maintain in favor of Administrative Agent for the benefit of itself, Issuing
Lender and the Lenders the security interest in the Collateral contemplated
hereunder and under the other Loan Documents.



 
(c)
Promptly undertake to deliver or cause to be delivered to Administrative Agent,
Issuing Lender and the Lenders from time to time such other documentation,
consents, authorizations and approvals in form and substance reasonably
satisfactory to Administrative Agent, as Administrative Agent shall deem
reasonably necessary or advisable to perfect or maintain in the United States
the Liens of Administrative Agent for the benefit of itself, Issuing Lender and
the Lenders.



ARTICLE XXI
NEGATIVE COVENANTS


Each Loan Party covenants and agrees, jointly and severally, that, so long as
any of the Commitments hereunder shall remain in effect and until payment in
full of all of the Loans and other Obligations (other than Unasserted
Obligations) and the cancellation, Cash Collateralization or expiration of all
Letters of Credit, unless Requisite Lenders shall otherwise give prior written
consent, it shall perform, and shall cause each of its Subsidiaries to perform,
all covenants in this ARTICLE VII.


  Section 21.1
Indebtedness



Company will not, nor will it permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except:

 
104

--------------------------------------------------------------------------------

 

 
(a)
Loan Parties may become and remain liable with respect to the Obligations;



 
(b)
Contingent Obligations permitted by Section 7.4 and, upon any matured
obligations actually arising pursuant thereto, the Indebtedness corresponding to
the Contingent Obligations so extinguished;



 
(c)
Company and its Subsidiaries may become and remain liable with respect to (i)
Indebtedness incurred within 180 days of the acquisition, construction or
improvement of fixed or capital assets to finance the acquisition, construction
or improvement of such fixed or capital assets and Indebtedness attributable to
Capital Leases; provided that the aggregate amount of all such Indebtedness
shall not exceed $15,000,000 at any time outstanding, and (ii) Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness;



 
(d)
Company may become and remain liable with respect to Indebtedness to any of its
wholly-owned Subsidiaries, and any Subsidiary of Company may become and remain
liable with respect to Indebtedness to Company or any wholly-owned Subsidiary of
Company; provided that (i) if such intercompany Indebtedness shall be evidenced
by promissory notes, such notes shall be pledged and delivered to Administrative
Agent, (ii) all such intercompany Indebtedness owed by Company shall be
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the applicable promissory notes or an intercompany
subordination agreement, and (iii) any payment by any Subsidiary of Company
under the Subsidiary Guaranty shall result in a pro tanto reduction of the
amount of any intercompany Indebtedness owed by such Subsidiary to Company or to
any of its Subsidiaries for whose benefit such payment is made;



 
(e)
Indebtedness (other than Indebtedness attributed to Capital Leases) existing on
the Closing Date and described in Schedule 7.1 and Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness (other than Indebtedness in
respect of working capital facilities);



 
(f)
Indebtedness of any Person assumed in connection with a Permitted Acquisition
and a Person that becomes a Subsidiary of Company as a result of a Permitted
Acquisition may remain liable with respect to Indebtedness existing on the date
of such acquisition and Indebtedness may be issued to the seller in connection
with any Permitted Acquisition; provided that (i) such Indebtedness (other than
Indebtedness issued to a seller) is not created in anticipation of such
acquisition and (ii) the aggregate principal amount of Indebtedness permitted by
this Section 7.1(f) (and Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness) shall not exceed $15,000,000 in the aggregate at
any one time outstanding;



 
(g)
Indebtedness in the form of purchase price adjustments, indemnification,
“earn-out” obligations or other similar obligations in connection with any
Permitted Acquisition and asset dispositions permitted hereunder;;



 
(h)
Indebtedness incurred pursuant to (i) any Hedge Agreements entered into with any
Hedge Agreement Counterparty pursuant to Section 6.10 and (ii) any Hedge
Agreements entered into to manage risk and not for speculative purposes;


 
105

--------------------------------------------------------------------------------

 

 
(i)
other Indebtedness of Company or any of its Subsidiaries (and Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness) in an
aggregate principal amount not to exceed $10,000,000, in each case, at any one
time outstanding;



 
(j)
Indebtedness incurred in respect of workers' compensation claims, self-insurance
obligations, performance, bid and surety bonds and completion guaranties, in
each case in the ordinary course of business;



 
(k)
cash management obligations and other Indebtedness in respect of netting
services, overdraft protection and similar arrangements, in each case, in
connection with cash management and deposit accounts;



 
(l)
Indebtedness consisting of the financing of insurance premiums in each case in
the ordinary course of business in an amount not to exceed at any time
$1,000,000 in the aggregate;



 
(m)
without duplication of any other Indebtedness, non-cash accruals of interest,
accretion or amortization of original issue discount and/or pay-in-kind interest
to the extent such Indebtedness is permitted hereunder; and



 
(n)
Existing Notes in an aggregate principal amount not to exceed $4,000,000 may
remain outstanding until the earlier of (i) the date on which such Existing
Notes are redeemed in accordance with the Indenture or (ii) the date that is 30
days after the Closing Date.



  Section 21.2
Liens and Related Matters



 
(a)
Prohibition on Liens  Company will not, nor will it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of any Loan Party, whether now owned or hereafter acquired, or any
income or profits therefrom, or file or permit the filing of, or permit to
remain in effect, any financing statement or other similar notice of any Lien
with respect to any such property, asset, income or profits under the UCC or
under any similar recording or notice statute, except:



 
(i)
Permitted Encumbrances and Liens arising under the Loan Documents;



 
(ii)
Liens securing Indebtedness incurred pursuant to Section 7.1(c); provided that
(A) such Liens do not encumber any property other than the property financed by
such Indebtedness and (B) the principal amount of Indebtedness secured thereby
is not increased (except (1) to the extent of interest accrued thereon and any
fees or expenses incurred in connection therewith and (2) for any extensions,
renewals, refinancings or replacements of such Indebtedness, in any such case,
without any increase in the principal amount thereof other than for fees,
expenses, premiums and accrued amounts paid in connection therewith);



 
(iii)
Liens evidencing Capital Leases to the extent permitted under Section 7.1;



 
(iv)
Liens existing on the Closing Date and described in Schedule 7.2 annexed hereto
and continuations or extensions thereof; provided that the principal amount of
Indebtedness secured thereby is not increased; and


 
106

--------------------------------------------------------------------------------

 

 
(v)
Liens assumed in connection with a Permitted Acquisition and Liens on assets of
a Person that becomes a Subsidiary of Company after the date of this Agreement
in a Permitted Acquisition, provided, however, that such Liens exist at the time
such Person becomes a Subsidiary and are not created in anticipation of such
acquisition and, in any event, do not in the aggregate secure Indebtedness in
excess of $15,000,000 at any time or attach to or encumber the assets of any
other Loan Party.



Notwithstanding the foregoing, Company will not, nor will it permit any of its
Subsidiaries to, enter into, or suffer to exist, any control agreements (other
than in connection with permitted deposits pursuant to this Section 7.2(a)) (as
such term is defined in the UCC) other than Control Agreements entered into
pursuant to Section 6.14 or the Pledge and Security Agreement.


 
(b)
No Further Negative Pledges Company will not, nor will it permit any of its
Subsidiaries to, enter into any agreement prohibiting the creation or assumption
of any Lien upon any of its properties or assets, whether now owned or hereafter
acquired, to secure Indebtedness under any senior credit facility, including
this Agreement, other than (i) an agreement prohibiting only the creation of
Liens securing Subordinated Indebtedness, (ii) any agreement evidencing
Indebtedness secured by Liens permitted by Section 7.2(a)(ii) or (v), as to the
assets securing such Indebtedness, (iii) any agreement evidencing an asset sale,
as to the assets being sold, (iv) restrictions and conditions existing on the
date hereof identified on Schedule 7.2 (but this exception shall not apply to
any extension or renewal of, or any amendment or modification, expanding the
scope of any such restriction or condition); (v) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary of
Company or any assets pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary or assets that are to be sold and such
sale is permitted hereunder, (vii) restrictions in joint venture agreements,
(viii) customary anti-assignment provisions in contracts restricting the
assignment thereof, (ix) pursuant to any Hedge Agreement entered into pursuant
to Section 6.10, (x) restrictions which are not more restrictive than those
contained in this Agreement contained in any documents governing any
Indebtedness incurred after the Closing Date in accordance with this Agreement,
(xi) pursuant to any agreement in effect at the time any Person becomes a
Subsidiary of Company, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of Company, and (xii)
customary restrictions entered into in the ordinary course of business with
respect to Intellectual Property that limit the ability to grant a security
interest in such Intellectual Property.



 
(c)
No Restrictions on Subsidiary Distributions to Company or Other
Subsidiaries  Company will not, nor will it permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind, whether, direct or indirect, on the
ability of any Subsidiary of Company to (i) pay dividends or make any other
distributions on any of such Subsidiary’s Capital Stock, (ii) repay or prepay
any Indebtedness owed by such Subsidiary to any Loan Party (other than
Holdings), (iii) make loans or advances to any Loan Party (other than Holdings),
or (iv) transfer any of its property or assets to any Loan Party (other than
Holdings), except (A) as provided in this Agreement, (B) as to transfers of
assets as may be provided in an agreement with respect to a sale of such assets,
(C) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary of Company pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary to be sold and such
sale is permitted hereunder, (D) restrictions and conditions existing on the
date hereof identified on Schedule 7.2 (but this exception shall not apply to
any extension or renewal of, or any amendment or modification, expanding the
scope of any such restriction or condition); (E) customary provisions in leases
restricting the assignment thereof; (F) restrictions in joint venture
agreements; (G) customary anti-assignment provisions in contracts restricting
the assignment thereof; (H) pursuant to any Hedge Agreement entered into
pursuant to Section 6.10; (I) restrictions which are not more restrictive than
those contained in this Agreement contained in any documents governing any
Indebtedness incurred after the Closing Date in accordance with this Agreement;
and (J) pursuant to any agreement in effect at the time any Person becomes a
Subsidiary of Company after the date of this Agreement in a Permitted
Acquisition, provided that such agreement exists at the time such Person becomes
a Subsidiary and is not created in anticipation of such Permitted Acquisition.


 
107

--------------------------------------------------------------------------------

 

  Section 21.3
Investments; Acquisitions



Company will not, nor will it permit any of its Subsidiaries to, directly or
indirectly make or own any Investment in any Person, including any Joint
Venture, or acquire, by purchase or otherwise, all or substantially all the
business, property or fixed assets of, or Capital Stock of any Person, or any
division or line of business of any Person, except:


 
(a)
Cash and Cash Equivalents;

 
 

 
(b)
Investments in Company and Subsidiary Guarantors;



 
(c)
Loan Parties may make intercompany loans to other Loan Parties to the extent
permitted under ‎Section 7.1(d);



 
(d)
Hedge Agreements and Currency Agreements permitted under Section 7.1(h) to the
extent such agreements constitute Investments;



 
(e)
loans, advances or Indebtedness to the extent permitted by Section 7.4;



 
(f)
Investments effected in accordance with Section 7.7 and any non-cash
consideration received in connection with any asset sale to the extent permitted
under Section 7.7;



 
(g)
Consolidated Capital Expenditures permitted by Section 7.8;



 
(h)
the Investments owned by Company and its Subsidiaries on the Closing Date and
described in Schedule 7.3;



 
(i)
Company and its Subsidiaries may acquire (by way of acquisition, merger,
consolidation or otherwise) assets (including Business Lines, divisions, and
Capital Stock (including Capital Stock of Subsidiaries formed in connection with
any such acquisition)) for an aggregate purchase price (determined at the time
of purchase thereof) not in excess of $50,000,000 in the aggregate during the
term of this Agreement (less, in each case, Cash and Cash Equivalents of the
target being acquired and any Capital Stock or proceeds of Capital Stock issued
or used as purchase price), and continue to own such assets after the
acquisition thereof; provided that (A) no Potential Event of Default or Event of
Default shall have occurred and be continuing at the time such acquisition is
consummated or immediately after giving effect thereto, (B) where applicable,
Company shall, and shall cause its Subsidiaries to, comply (as soon as
practicable or within such other longer time period as Administrative Agent may
permit in its sole discretion) with the requirements of Sections 6.8 and 6.9
with respect to each such acquisition that results in a Person becoming a
Subsidiary of Company, (C) the acquired assets or Business Line is in a business
permitted by Section 7.11, (D) for any such acquisitions Company shall have
provided (1) to the extent available, financial statements for any Person or
Business Line acquired in any such acquisition for the last Fiscal Year of such
Person or Business Line, audited or reviewed by independent certified public
accountants of nationally recognized standing reasonably satisfactory to
Administrative Agent and (2) a pro-forma Compliance Certificate certified by the
chief financial officer or other financial Officer of Company and demonstrating
(x) after giving effect to such acquisition (including any incurrence of
Indebtedness in connection therewith), Company and its Subsidiaries shall be in
Pro Forma Compliance with the Consolidated Leverage Ratio then in effect
pursuant to Section 7.6(b) and (E) the amount by which (x) the Revolving Loan
Commitment Amount exceeds (y) the Total Utilization of Revolving Loan
Commitments, immediately after giving pro forma effect to such acquisition and
any related transactions, is not less than $10,000,000;


 
108

--------------------------------------------------------------------------------

 

 
(j)
Holdings may acquire and hold obligations of one or more Officers or other
employees of Holdings or any of its Subsidiaries in connection with such
Officers’ or employees’ acquisition of shares of Holdings’ Capital Stock, so
long as no Cash is actually advanced by Holdings or any of its Subsidiaries to
such Officers or employees in connection with the acquisition of any such
obligations;



 
(k)
Company and its Subsidiaries may make payroll advances in the ordinary course of
business;



 
(l)
Company and its Subsidiaries may acquire and hold receivables owing to it, if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided that nothing in
this clause shall prevent Company or any of its Subsidiaries from offering such
concessionary trade terms, or from receiving such Investments, in connection
with the bankruptcy or reorganization of their respective suppliers or customers
or the settlement of disputes with such customers or suppliers arising in the
ordinary course of business, as management deems reasonable under the
circumstances;



 
(m)
Company or any of its Subsidiaries may make travel and entertainment advances
and relocation and other loans to Officers and employees of such Person in the
ordinary course of business; provided that the aggregate principal amount of all
such loans and advances outstanding at any one time shall not exceed $500,000;



 
(n)
other Investments by Company and its Subsidiaries not exceeding in the aggregate
outstanding at any one time the greater of $5,000,000 and 5.0% of Total Assets
at such time (net of any cash returns of capital, cash dividends and cash
distributions received by Company or any its Subsidiaries in respect thereof);


 
109

--------------------------------------------------------------------------------

 

 
(o)
Investments incurred in the ordinary course of business to purchase D&O
insurance or to cover indemnification obligations due and owing to such
director, Officer or manager as long as such indemnification is related to the
Retail Business;



 
(p)
Investments funded solely with equity (other than Disqualified Stock) in
businesses permitted under Section 7.11;



 
(q)
loans by Company or any of its Subsidiaries to Holdings or its parent company to
the extent a distribution could otherwise be made under Section 7.5(b) or (c);



 
(r)
pledges and deposits permitted under this Agreement and prepaid expenses made in
the ordinary course of business;



 
(s)
capitalization or forgiveness of any Indebtedness permitted hereunder to be owed
to Holdings or any of its Subsidiaries by any of its Subsidiaries; and



 
(t)
until the Wholesale Spinoff, any Wholesale Shortfall; provided that in the event
as of any date the Payments Amount exceeds the Payments Basket, then Sponsor
(and/or its Affiliates) shall, within 30 days of delivery by Company to
Administrative Agent of the financial statements or other reports required
pursuant to Section 6.1 first disclosing such excess, make a cash equity
contribution to Company in an amount necessary so that the Payments Amount does
not exceed the Payments Basket.



  Section 21.4
Contingent Obligations



Company will not, nor will it permit any of its Subsidiaries to, directly or
indirectly, create or become or remain liable with respect to any Contingent
Obligations except:


 
(a)
Contingent Obligations in respect of Letters of Credit;



 
(b)
Contingent Obligations under Hedge Agreements or any acquisition or Investment
expressly permitted by Section 7.3;



 
(c)
Contingent Obligations in respect of customary indemnification and purchase
price adjustment obligations incurred in connection with Asset Sales or other
sales of assets of the Retail Business or Permitted Acquisitions;



 
(d)
Contingent Obligations under guarantees in the ordinary course of business of
the obligations of suppliers, customers, franchisees and licensees of Loan
Parties and the Retail Business in an aggregate amount not to exceed $5,000,000
at any time;



 
(e)
Contingent Obligations described in Schedule 7.4 on the Closing Date;



 
(f)
guarantees of obligations to third parties in connection with relocation of
employees of Company or any of its Subsidiaries, in an amount not exceeding
$500,000 at any one time outstanding;



 
(g)
Contingent Obligations in connection with workers' compensation obligations, and
in connection with performance, surety and appeal bonds, and similar obligations
(including with respect to franchises) incurred in the ordinary course of
business;


 
110

--------------------------------------------------------------------------------

 

 
(h)
endorsement for collection in the ordinary course of business;



 
(i)
Contingent Obligations under guarantees by Company or any of its Subsidiaries of
obligations of Company or any of its Subsidiaries otherwise permitted hereunder;
provided that, in each case, if the primary obligation being guaranteed is
subordinated to the Loans or the Obligations hereunder, such guarantees are
subordinated to the Loans or Obligations on substantially the same basis as such
primary obligation is subordinated;



 
(j)
Contingent Obligations in respect of Indebtedness otherwise permitted hereunder
or other obligations not prohibited hereunder of Company or any of its
Subsidiaries; and



 
(k)
other Contingent Obligations; provided that the maximum aggregate liability,
contingent or otherwise, of Loan Parties in respect of all such Contingent
Obligations shall at no time exceed $5,000,000.



  Section 21.5
Restricted Junior Payments



Company will not, nor will it permit any of its Subsidiaries to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Junior Payment, except:


 
(a)
on the Closing Date, the funding of the Closing Date Financing Requirements;



 
(b)
Restricted Junior Payments when and to the extent necessary to permit any
holders of Capital Stock of TopCo to pay franchise, income or other Taxes owing
by such holders (to the extent solely relating to the operations of any Loan
Party), in each case so long as Holdings, Company and/or such holders of TopCo
Capital Stock (as applicable) apply the amount of any such Restricted Junior
Payment for such purpose;



 
(c)
Restricted Junior Payments to Holdings or its parent company:



 
(i)
so long as no Event of Default has occurred and is continuing, in an aggregate
amount not to exceed $1,000,000 in any Fiscal Year plus the amount of any cash
equity contribution other than in connection with Disqualified Stock received by
Company for the purpose of making such payments and used for such purpose, to
the extent necessary to permit TopCo or Holdings to purchase Capital Stock or
Capital Stock options from present or former Officers or employees of any Loan
Party upon the death, disability or termination of employment of such Officer or
employee;



 
(ii)
to pay Holdings’ or its parent company’s general administrative costs and
expenses, including legal and accounting fees and expenses and overhead of
Holdings or its parent company; or



 
(iii)
to pay customary directors’ fees, indemnities and out-of-pocket expenses owing
to directors of Holdings or its parent company;



 
(d)
dividends and distributions to any Loan Party other than Holdings;



 
(e)
Holdings may accrue dividends on any of its Capital Stock other than
Disqualified Stock; provided that such dividends may not be paid in cash or
otherwise (other than in shares of Capital Stock but not Disqualified Stock);


 
111

--------------------------------------------------------------------------------

 

 
(f)
Company may pay Management Fees pursuant to and in accordance with the ABB
Management Agreement and the Sponsor Management Agreement (each as in effect on
the Closing Date and as may be modified or amended from time to time subject to
the terms hereunder);



 
(g)
Company may make additional Restricted Junior Payments to Holdings in an
aggregate amount not to exceed the Payments Basket (less any Wholesale Shortfall
at such time) as long as (x) on a Pro Forma Basis, after giving effect to such
Restricted Junior Payments, Company would have been in compliance with Section
7.6 and (y) no Potential Event of Default or Event of Default exists and is
continuing at the time of such Restricted Junior Payments or would result
therefrom; and



 
(h)
as long as the Obligations have not automatically become, or been declared, due
as a result of any Event of Default, Restricted Junior Payments to Holdings or
its parent company of consideration from Wholesale Asset Sales not constituting
Wholesale Excess Proceeds or Wholesale Contribution Proceeds.



  Section 21.6
Financial Covenants



 
(a)
Minimum Fixed Charge Coverage Ratio  Company shall not permit the ratio of (i)
Consolidated EBITDA to (ii) Consolidated Fixed Charges for any four-Fiscal
Quarter period ending during any of the periods set forth below to be less than
the correlative ratio indicated:



ARTICLE XXIIPeriod
ARTICLE XXIIIMinimum
Fixed Charge
Coverage Ratio
   
ARTICLE XXIVFiscal Quarter ended December 31, 2009 through Fiscal Quarter ended
June 30, 2012
ARTICLE XXV1.00:1.00
   
ARTICLE XXVIFiscal Quarter ended September 30, 2012 through Fiscal Quarter ended
December 31, 2012
ARTICLE XXVII1.05:1.00
   
ARTICLE XXVIIIFiscal Quarter ended March 31, 2013 and thereafter
ARTICLE XXIX1.10:1.00



 
(a)
Maximum Leverage Ratio  Company shall not permit the Consolidated Leverage Ratio
as of the last day of any Fiscal Quarter during any of the periods set forth
below to exceed the correlative ratio indicated (the “Maximum Leverage Ratio”):


 
112

--------------------------------------------------------------------------------

 
 
ARTICLE XXXPeriod
ARTICLE XXXIMaximum
Leverage Ratio
   
ARTICLE XXXIIFiscal Quarter ended December 31, 2009 through Fiscal Quarter ended
June 30, 2010
ARTICLE XXXIII3.10:1.00
   
ARTICLE XXXIVFiscal Quarter ended September 30, 2010 through Fiscal Quarter
ended June 30, 2011
ARTICLE XXXV3.00:1.00
   
ARTICLE XXXVIFiscal Quarter ended September 30, 2011 through Fiscal Quarter
ended December 31, 2011
ARTICLE XXXVII2.75:1.00
   
ARTICLE XXXVIIIFiscal Quarter ended March 31, 2012 through Fiscal Quarter ended
December 31, 2012
ARTICLE XXXIX2.50:1.00
   
ARTICLE XLFiscal Quarter ended March 31, 2013 and thereafter
ARTICLE XLI2.25:1.00



  Section 41.1
Restriction on Fundamental Changes; Asset Sales



Company will not, nor will it permit any of its Subsidiaries to enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution) or convey, sell, lease or sub-lease
(as lessor or sublessor), transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its business, property or assets
(including its notes or receivables and Capital Stock of a Subsidiary, whether
newly issued or outstanding), whether now owned or hereafter acquired, except:


 
(a)
any Subsidiary of Company may be merged with or into Company or any wholly-owned
Subsidiary Guarantor, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any wholly-owned Subsidiary Guarantor; provided
that, in the case of such a merger, Company or such wholly-owned Subsidiary
Guarantor shall be the continuing or surviving Person;



 
(b)
any Subsidiary of Company with a net book value not greater than $100,000 may be
dissolved;



 
(c)
the sale or other disposition of assets in transactions that do not constitute
Asset Sales; provided that in the case of such sales or dispositions other than
sales or dispositions solely among Company and its Subsidiaries the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof;



 
(d)
Asset Sales (other than Wholesale Asset Sales) of assets having a fair market
value not in excess of $10,000,000 in any Fiscal Year and $20,000,000 in the
aggregate for all such Asset Sales during the term of this Agreement; provided
that (i) the consideration received for such assets shall be at least 85% Cash
and in an aggregate amount at least equal to the fair market value thereof; (ii)
no Potential Event of Default or Event of Default shall have occurred and be
continuing or result therefrom; and (iii) the proceeds of such Asset Sales shall
be applied as required by Section 2.4(b)(iii)(A) or Section 2.4(d);


 
113

--------------------------------------------------------------------------------

 

 
(e)
Loan Parties may dispose of obsolete, worn out or surplus property or may
abandon, fail to maintain or otherwise dispose of assets (including Intellectual
Property) that are no longer material to the Retail Business, in each case in
the ordinary course of business;



 
(f)
in order to resolve disputes that occur in the ordinary course of business,
Company and its Subsidiaries may discount or otherwise compromise for less than
the face value thereof, notes or accounts receivable;



 
(g)
Company or any of its Subsidiaries may sell or dispose of shares of Capital
Stock of any Subsidiary of Company in order to qualify members of the Governing
Body of such Subsidiary if required by applicable law; and



 
(h)
any Person may be merged with or into Company or any of its Subsidiaries if the
acquisition of the Capital Stock of such Person by Company or such Subsidiary is
permitted under Section 7.3; provided that (i) in the case of Company, Company
shall be the continuing or surviving Person, (ii) if a Subsidiary of Company is
not the surviving or continuing Person, the surviving Person becomes a
Subsidiary of Company and complies with the provisions of Section 6.8 and (iii)
no Potential Event of Default or Event of Default shall have occurred or be
continuing after giving effect thereto;



 
(i)
the Recapitalization may occur in accordance with the terms and conditions of
the Recapitalization Documents;



 
(j)
transfers of condemned real property to the respective Government Authority that
has condemned the same (whether by deed in lieu of condemnation or otherwise),
and transfers of personal properties that have been subject to a casualty to the
respective insurer of such property or its designee as part of an insurance
settlement;



 
(k)
cancellations of any intercompany Indebtedness solely among Loan Parties;



 
(l)
the sale or exchange of real property or specific items of equipment so long as
the purpose of such sale or exchange is to acquire replacement real property or
items or equipment, as the case may be, having reasonably equivalent value
(taking into consideration the amount of any Cash paid in connection with the
acquisition of such replacement real property or equipment); provided that the
aggregate fair market value of real property and equipment disposed of by Loan
Parties in connection with such sales and exchanges shall not exceed $5,000,000
during the term of this Agreement; provided, further, that any Cash received by
Company or any of its Subsidiaries in connection with such a sale or exchange
(net of all costs and expenses incurred in connection with such transaction or
with the commencement of operation of real property received in such exchange
and net of any other amounts described in clauses (i) through (iii) of the
definition of “Net Asset Sale Proceeds”) shall be deemed to be Net Asset Sale
Proceeds and shall be applied in accordance with Section 2.4(b)(iii)(A) and, to
the extent the real property or equipment subject to such sale or exchange
constituted Collateral under the Collateral Documents, then the property
exchanged therefor shall be mortgaged or pledged contemporaneously with such
sale or exchange, as the case may be, for the benefit of the Secured Parties in
accordance with Section 6.17;


 
114

--------------------------------------------------------------------------------

 

 
(m)
licenses or sublicenses by Company or any of its Subsidiaries of software,
Intellectual Property and general intangibles and leases, licenses or subleases,
or rights of use of other property in the ordinary course of business (including
any indefeasible right of use agreements entered into between any Wholesale
Business and the Retail Business) and which do not materially interfere with the
business of Company or any of its Subsidiaries;



 
(n)
Liens expressly permitted by Section 7.2;



 
(o)
Investments expressly permitted by Section 7.3;



 
(p)
Restricted Junior Payments expressly permitted by Section 7.5; and



 
(q)
the Wholesale Contributions may occur in accordance with the terms of this
Agreement and the Wholesale Contribution Documents or, alternatively, Company
and its Subsidiaries may sell or dispose of all or substantially all of the
assets of any Wholesale Business pursuant to a Wholesale Asset Sale; provided
that (i) neither any Wholesale Contribution nor any such Wholesale Asset Sale
shall be permitted if any of the Obligations shall have automatically become, or
been declared, due and payable as a result of an Event of Default or an Event of
Default has occurred and is continuing as a result of the failure of any Loan
Party to perform or comply with any term or condition contained in Sections
6.1(b), (c) or (d), (ii) any such Wholesale Asset Sale must be for fair market
value consideration, (iii) as condition precedents to any Wholesale Contribution
or any such Wholesale Asset Sale, (1) Company and each applicable Wholesale
Company shall have entered into one or more IRU agreements, each in the form
attached to the Wholesale Shared Services Agreement and (2) Company shall have
delivered an Officer’s Certificate to Administrative Agent dated as of the date
thereof demonstrating in reasonable detail and certifying (A) the net capital
accounts of the Wholesale Businesses and the Retail Business, in each case for
the period from the Closing Date through such date, (B) the Wholesale Shortfall
as of such date, and (C) whether (and, if applicable, the amount by which) the
Payments Amount as of such date exceeds the Payment Basket, (iv) Company shall,
within five Business Days after any Wholesale Asset Sale, prepay the Loans in an
amount determined pursuant to Section 3(b) of Schedule A to the Wholesale Shared
Services Agreement (as in effect on the Closing Date) and (v) Wholesale Net Sale
Proceeds from any such Wholesale Asset Sale shall be applied first to prepay
Loans as required under clause (iv) above and to reduce the Wholesale Shortfall
(and, if as a result of such application the Wholesale Shortfall is reduced to
zero, to terminate the Wholesale Shortfall) before being applied to any other
Person or in any other manner and shall also be applied as required by Section
2.4(b)(iii)(F); provided, further, that in any event, before the first
anniversary of the Closing Date, Company shall have consummated the Wholesale
Spinoff.



  Section 41.2
Consolidated Capital Expenditures



Company will not, nor will it permit any of its Subsidiaries to, make or incur
Consolidated Capital Expenditures, in any Fiscal Year indicated below, in an
aggregate amount in excess of the corresponding amount set forth below opposite
such Fiscal Year; provided, however, that the aggregate amount of Consolidated
Capital Expenditures permitted to be made in respect of any Fiscal Year shall be
increased by the unused amount of Consolidated Capital Expenditures that were
permitted to be made during the immediately preceding Fiscal Year (without
giving effect to any adjustments in accordance with this proviso) (the “CapEx
Carryforward Amount”); provided further that, with respect to any Fiscal Year,
Consolidated Capital Expenditures made during such Fiscal Year shall be deemed
to be made first with respect to any CapEx Carryforward Amount to the extent
applicable and then with respect to the applicable limitation for such Fiscal
Year:

 
115

--------------------------------------------------------------------------------

 
 
Fiscal Year
Amount
   
Fiscal Year 2009
$21,000,000
   
Fiscal Year 2010
$44,500,000
   
Fiscal Year 2011
$43,000,000
   
Fiscal Year 2012
$36,500,000
   
Fiscal Year 2013
$28,000,000
   
Fiscal Year 2014
$28,000,000
   
Fiscal Year 2015
$28,000,000



  Section 41.3
Transactions with Shareholders and Affiliates



Notwithstanding anything contained herein to the contrary, Company will not, nor
will it permit any of its Subsidiaries to, directly or indirectly


 
(a)
make any loan or advance to, or any capital contribution to or other Investment
in, or enter into or permit to exist any transaction (including the purchase,
sale, lease or exchange of any property or the rendering of any service) with,
any Wholesale Business unless (i) in the case of an Investment, such Investment
is permitted under Section 7.3(t), (ii) in the case of a transaction, such
transaction is on terms which are no less favorable to such Loan Party than
those that might be obtained at the time in a comparable arm's-length
transaction with a Person who is not such an Affiliate of any Loan Party, and
(iii) no Potential Event of Default or Default or Event of Default shall have
occurred and be continuing or would arise therefrom; or



 
(b)
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
holder of 10% or more of any class of equity Securities of Holdings or with any
Affiliate of Holdings or any such holder, on terms that when taken as a whole
are less favorable to such Loan Party than those that might be obtained at the
time in a comparable arm's-length transaction with a Person who is not such a
holder or Affiliate;



provided that the foregoing restrictions in this Section 7.9 shall not apply to
(i) any transaction solely among Loan Parties (excluding for this purpose
transactions among the Retail Business and any Wholesale Business), (ii)
reasonable and customary fees paid to members of the Governing Bodies of Loan
Parties, (iii) the consummation of the Transactions or the payment of Closing
Date Financing Requirements, (iv) transactions pursuant to and in accordance
with the Wholesale Shared Services Agreement, (v) transactions between Company
and Atlantic Broadband pursuant to and in accordance with the ABB Management
Agreement, (vi) transactions between Company and Sponsor pursuant to and in
accordance with the Sponsor Management Agreement, (vii) performance under any
employment contract, collective bargaining agreement, employee benefit plan,
related trust agreement or similar arrangement in the ordinary course of
business, (viii) fees, compensation and other benefits to, and customary
indemnity and reimbursement provided on behalf of employees, officers or
consultants in the ordinary course of business, (ix) the maintenance of benefit
programs or arrangements for employees in the ordinary course of business, (x)
Investments expressly permitted under Section 7.3(a) through Section 7.3(s), and
(xi) Restricted Junior Payments expressly permitted under Section 7.5.

 
116

--------------------------------------------------------------------------------

 

  Section 41.4
Sale and Leaseback Transactions



Company will not, nor will it permit any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any Capital Lease of any property (whether real, personal or
mixed), whether now owned or hereafter acquired, (a) that Company or any of its
Subsidiaries has sold or transferred or is to sell or transfer to any other
Person (other than Holdings or any of its Subsidiaries) or (b) that Company or
any of its Subsidiaries intends to use for substantially the same purpose as any
other property that has been or is to be sold or transferred by Company or any
of its Subsidiaries to any Person (other than Company or any of its
Subsidiaries) in connection with such lease; provided that Company and its
Subsidiaries may become and remain liable as lessee, guarantor or other surety
with respect to any such Capital Lease if and to the extent that Company or any
of its Subsidiaries would be permitted to enter into, and remain liable under,
such lease under Section 7.1 assuming the sale and lease-back transaction
constituted Indebtedness in a principal amount equal to the gross proceeds of
the sale.


  Section 41.5
Conduct of Business



 
(a)
No Loan Party will engage in any business other than (i) prior to the Wholesale
Contributions, the Retail Business, the Wholesale Businesses (as permitted
hereunder) and similar or related businesses, (ii) at all times after the
Wholesale Contributions, the Retail Business and similar or related businesses
(but, in any event, neither of the Wholesale Businesses), and (iii) such other
lines of business as may be consented to by Requisite Lenders.



 
(b)
Each Subsidiary of Company shall be incorporated or organized under the laws of
the United States of America, any state thereof or in the District of Columbia.



 
(c)
Holdings shall not (a) engage in any business other than (i) entering into and
performing its obligations under and in accordance with the Transaction
Documents to which it is a party (including, without limitation, the payment of
Transaction Costs), (ii) owning the Capital Stock of Company and engaging in
activities directly related thereto, (iii) issuing Capital Stock and options,
warrants or similar equivalents in respect thereof, and (iv) taking actions
required by law to maintain its corporate existence, (b) incur any Indebtedness
(other than as expressly permitted herein) or (c) issue any Capital Stock that
constitutes Disqualified Stock.


 
117

--------------------------------------------------------------------------------

 

  Section 41.6        Amendments or Waivers of Certain Agreements; Amendments of
Documents Relating to Subordinated Indebtedness


 
(a)
Amendments or Waivers of Certain Agreements Company will not, nor will it permit
any of its Subsidiaries to, agree to any amendment to, or waive any of its
rights under, any Related Agreement in a manner that could reasonably be
expected to materially and adversely affect the Lenders after the Closing Date
without in each case obtaining the prior written consent of Administrative Agent
(acting at the instruction of the Requisite Lenders) to such amendment or
waiver.



 
(b)
Amendments of Documents Relating to Subordinated Indebtedness Company will not,
nor will it permit any of its Subsidiaries to, amend or otherwise change the
terms of any Subordinated Indebtedness (other than any intercompany Indebtedness
solely among Loan Parties), or make any payment consistent with an amendment
thereof or change thereto, if the effect of such amendment or change is to
increase the interest rate on such Subordinated Indebtedness, change (to earlier
dates) any dates upon which payments of principal or interest are due thereon,
change any event of default or condition to an event of default with respect
thereto (other than to eliminate any such event of default or increase any grace
period related thereto), change the redemption, prepayment or defeasance
provisions thereof, change the subordination provisions thereof (or of any
guaranty thereof), or change any collateral therefor (other than to release such
collateral), or if the effect of such amendment or change, together with all
other amendments or changes made, is to increase materially the obligations of
the obligor thereunder or to confer any additional rights on the holders of such
Subordinated Indebtedness (or a trustee or other representative on their behalf)
which would be adverse to Company or Lenders.



  Section 41.7
Fiscal Year



Company will not, nor will it permit any of its Subsidiaries to, change its
Fiscal Year-end from December 31 without the prior written consent of
Administrative Agent.


ARTICLE XLII
EVENTS OF DEFAULT


If any of the following conditions or events (“Events of Default”) shall occur:


  Section 42.1
Failure to Make Payments When Due



 
(a)
Failure by Company to pay any installment of principal of any Loan when due,
whether at stated maturity, by acceleration, by notice of voluntary prepayment,
by mandatory prepayment (except as provided in Section 2.4(b)(ii) with respect
to an incorrect calculation of prepayment amounts) or otherwise;



 
(b)
failure by Company to pay when due any amount payable to Issuing Lender in
reimbursement of any drawing under a Letter of Credit; or



 
(c)
failure by Company to pay any interest on any Loan, any fee or any other amount
due under this Agreement within five days after the date due; or


 
118

--------------------------------------------------------------------------------

 

  Section 42.2
Default in Other Agreements



 
(a)
Failure of any Loan Party to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1) or Contingent Obligations for
Indebtedness in an individual principal amount of $2,500,000 or more or with an
aggregate principal amount of $5,000,000 or more, in each case beyond the end of
any grace period provided therefor; or



 
(b)
breach or default by any Loan Party with respect to any other material term of
(i) one or more items of Indebtedness or Contingent Obligations for Indebtedness
in the individual or aggregate principal amounts referred to in clause (a) above
or (ii) any loan agreement, mortgage, indenture or other agreement relating to
such item(s) of Indebtedness or Contingent Obligation(s), if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness or Contingent Obligation(s) (or a trustee on behalf of such holder
or holders) to cause, that Indebtedness or Contingent Obligation(s) to become or
be declared due and payable prior to its stated maturity or the stated maturity
of any underlying obligation, as the case may be (upon the giving or receiving
of notice, lapse of time, both, or otherwise), in each case beyond the end of
any grace period provided thereafter; or



  Section 42.3
Breach of Certain Covenants



Failure of any Loan Party to perform or comply with any term or condition
contained in Section 2.5, Sections 6.1(b), (c) and (d), Section 6.2 (in respect
of the existence of Company and Holdings) or ARTICLE VII of this Agreement; or


  Section 42.4
Breach of Warranty



Any representation, warranty, or certification made by Holdings or any of its
Subsidiaries in any Loan Document or in any statement or certificate at any time
given by Holdings or any of its Subsidiaries in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false in any material
respect on the date as of which made; or


  Section 42.5
Other Defaults Under Loan Documents



Any Loan Party shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other Section of this ARTICLE VIII, and such
default shall not have been remedied or waived within 30 days after the earlier
of (a) an Officer of Company or such Loan Party becoming aware of such default
or (b) receipt by Company and such Loan Party of notice from Administrative
Agent or any Lender of such default; or


  Section 42.6
Involuntary Bankruptcy; Appointment of Receiver, Etc.



 
(a)
A court having jurisdiction in the premises shall enter a decree or order for
relief in respect of any Holdings, Company or any of its Subsidiaries in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or


 
119

--------------------------------------------------------------------------------

 

 
(b)
an involuntary case shall be commenced against Holdings, Company or any of its
Subsidiaries under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other Officer having similar
powers over Holdings, Company or any of its Subsidiaries, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of Holdings, Company or any of its Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of Holdings, Company or any of its Subsidiaries, and any such event
described in this clause (b) shall continue for 60 days unless dismissed, bonded
or discharged; or



  Section 42.7
Voluntary Bankruptcy; Appointment of Receiver, Etc.



 
(a)
Holdings, Company or any of its Subsidiaries shall have an order for relief
entered with respect to it or commence a voluntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or Holdings, Company or any of its Subsidiaries shall make
any assignment for the benefit of creditors; or



 
(b)
Holdings, Company or any of its Subsidiaries shall be unable, or shall fail
generally, or shall admit in writing its inability, generally, to pay its debts
as such debts become due; or the Governing Body of any Loan Party (or any
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to in Section 8.7(a) or this Section
8.7(b); or



  Section 42.8
Judgments and Attachments



Any money judgment, writ or warrant of attachment or similar process involving
(a) in any individual case an amount in excess of $2,500,000 or (b) in the
aggregate at any time an amount in excess of $5,000,000, in either case to the
extent not adequately covered by insurance as to which a Solvent and
unaffiliated insurance company has not disputed coverage, shall be entered or
filed against Holdings, Company or any of its Subsidiaries or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of 60 days (or in any event later than five days prior to the date
of any proposed sale thereunder); or


  Section 42.9
Dissolution



Any order, judgment or decree shall be entered against Holdings, Company or any
of its Subsidiaries decreeing the dissolution or split up of Holdings, Company
or any of its Subsidiaries and such order shall remain undischarged or unstayed
for a period in excess of 30 days (except for any transaction permitted under
Section 7.7(b)); or

 
120

--------------------------------------------------------------------------------

 

  Section 42.10
ERISA



Any of the following events occurs and results or would reasonably be expected
to result in a Material Adverse Effect:


 
(a)
any ERISA Event;



 
(b)
any Loan Party or ERISA Affiliate incurs a liability to or on account of a
Multiemployer Plan as a result of a violation of Section 515 of ERISA or under
Section 4201, 4204 or 4212(c) of ERISA; or



 
(c)
any Loan Party or ERISA Affiliate incurs a liability to or on account of an
Employee Plan under Section 409, 502(i) or 502(I) of ERISA or Section 4971 or
4975 of the Internal Revenue Code; or



  Section 42.11
Change in Control



A Change in Control shall have occurred; or


  Section 42.12
Invalidity of Loan Documents; Failure of Security; Repudiation of Obligations



At any time after the execution and delivery thereof, (a) any Loan Document or
any provision thereof, for any reason other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void, (b)
Administrative Agent shall not have or shall cease to have a valid and perfected
(subject to the qualifications with respect to perfection contained in the Loan
Documents) First Priority Lien in any Collateral purported to be covered by the
Collateral Documents, to the extent required by the Collateral Documents, having
a fair market value, individually or in the aggregate, exceeding $5,000,000, in
each case for any reason other than the failure of Administrative Agent or any
Lender to take any action within its control or (c) any Loan Party shall contest
the validity or enforceability of any Loan Document or any provision thereof in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Loan Document or any provision
thereof to which it is a party;


THEN:


 
(a)
Acceleration  (i) upon the occurrence of any Event of Default described in
Section 8.6 or 8.7, each of (A) the unpaid principal amount of and accrued
interest on the Loans, (B) an amount equal to the maximum amount that may at any
time be drawn under all Letters of Credit then outstanding (whether or not any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letter of Credit), and (C) all other Obligations
shall automatically become immediately due and payable, without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by Company, and the obligation of each Lender to make any Loan,
the obligation of Issuing Lender to issue any Letter of Credit hereunder shall
thereupon terminate, and (ii) upon the occurrence and during the continuation of
any other Event of Default, Administrative Agent shall, upon the written request
or with the written consent of Requisite Lenders, by written notice to Company,
declare all or any portion of the amounts described in clauses (A) and (C) above
to be, and the same shall forthwith become, immediately due and payable, and the
obligation of each Lender to make any Loan, and the obligation of Issuing Lender
to issue any Letter of Credit hereunder shall thereupon terminate, and
thereafter, Administrative Agent may, upon the written request or with the
written consent of Requisite Lenders, by written notice to Company, declare all
or any portion of the amounts described in clause (B) above to be, and the same
shall forthwith become, immediately due and payable; provided that the foregoing
shall not affect in any way the obligations of Revolving Lenders under Section
3.3(c)(i).


 
121

--------------------------------------------------------------------------------

 

 
(b)
Letters of Credit Amounts  Any amounts described in clause (a)(i)(B) above, when
received by Administrative Agent, shall be held by Administrative Agent pursuant
to the terms of the Pledge and Security Agreement and shall be applied as
therein provided.



 
(c)
Rescission of Acceleration  Notwithstanding anything contained in paragraph (a)
above, if at any time within 60 days after an acceleration of the Loans pursuant
to clause (ii) of such paragraph Company shall pay all arrears of interest and
all payments on account of principal which shall have become due otherwise than
as a result of such acceleration (with interest on principal and, to the extent
permitted by law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Potential Events of Default (other than
non-payment of the principal of and accrued interest on the Loans, in each case
which is due and payable solely by virtue of acceleration) shall be remedied or
waived pursuant to Section 10.6, then Requisite Lenders, by written notice to
Company, may at their option rescind and annul such acceleration and its
consequences; but such action shall not affect any subsequent Event of Default
or Potential Event of Default or impair any right consequent thereon and, if the
commitments of the Lenders to make Loans and issue Letters of Credit have been
terminated pursuant to clause (ii) of paragraph (a) above, such commitments
shall be reinstated only with the approval of each Lender directly affected. The
provisions of this paragraph are intended merely to bind Lenders to a decision
which may be made at the election of Requisite Lenders and are not intended,
directly or indirectly, to benefit Company, and such provisions shall not at any
time be construed so as to grant Company the right to require Lenders to rescind
or annul any acceleration hereunder or to preclude Administrative Agent or
Lenders from exercising any of the rights or remedies available to them under
any of the Loan Documents, even if the conditions set forth in this paragraph
are met.



ARTICLE XLIII
ADMINISTRATIVE AGENT


  Section 43.1
Appointment



 
(a)
Appointment of Administrative Agent SG is hereby appointed Administrative Agent
hereunder and under the other Loan Documents.



 
(i)
Authorization  Each Lender hereby authorizes Administrative Agent to act as its
agent in accordance with the terms of this Agreement and the other Loan
Documents. Administrative Agent agrees to act upon the express conditions
contained in this Agreement and the other Loan Documents, as applicable. The
provisions of this ARTICLE IX are solely for the benefit of Agents and Lenders
and no Loan Party or other Person shall have rights as a third party beneficiary
of any of the provisions thereof. In performing its functions and duties under
this Agreement, Administrative Agent (other than as provided in Section 2.1(d))
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for Company or any other Loan Party.


 
122

--------------------------------------------------------------------------------

 

 
(ii)
Exercise of Duties  Administrative Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact appointed by Administrative Agent in its sole discretion.
Administrative Agent and any such sub-agent may perform any and all of the
duties of Administrative Agent and exercise the rights and powers of
Administrative Agent by or through their respective Affiliates and the partners,
directors, officers, employees, agents and advisors of such Person and of such
Person’s Affiliates (“Related Parties”). The exculpatory provisions of this
ARTICLE IX shall apply to any such sub-agent and to the Related Parties of
Administrative Agent and any such sub-agent.



 
(b)
Appointment of Supplemental Collateral Agents  It is the purpose of this
Agreement and the other Loan Documents that there shall be no violation of any
law of any jurisdiction denying or restricting the right of banking corporations
or associations to transact business as agent or trustee in such jurisdiction.
It is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case Administrative Agent deems that by reason of any
present or future law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith, it
may be necessary that Administrative Agent appoint an additional individual or
institution as a separate trustee, co-trustee, collateral agent or collateral
co-agent (any such additional individual or institution being referred to herein
individually as a “Supplemental Collateral Agent” and collectively as
“Supplemental Collateral Agents”).



 
(i)
Duties  In the event that Administrative Agent appoints a Supplemental
Collateral Agent with respect to any Collateral, (A) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Collateral Agent to the extent, and only to the
extent, necessary to enable such Supplemental Collateral Agent to exercise such
rights, powers and privileges with respect to such Collateral and to perform
such duties with respect to such Collateral, and every covenant and obligation
contained in the Loan Documents and necessary to the exercise or performance
thereof by such Supplemental Collateral Agent shall run to and be enforceable by
either Administrative Agent or such Supplemental Collateral Agent and (B) the
provisions of this ARTICLE IX and of Sections 10.2 and 10.3 that refer to
Administrative Agent shall inure to the benefit of such Supplemental Collateral
Agent and all references therein to Administrative Agent shall be deemed to be
references to Administrative Agent and/or such Supplemental Collateral Agent, as
the context may require.


 
123

--------------------------------------------------------------------------------

 

 
(ii)
Acknowledgement by Company  Should any instrument in writing from Company or any
other Loan Party be required by any Supplemental Collateral Agent so appointed
by Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, Company shall, or shall
cause such Loan Party to, execute, acknowledge and deliver any and all such
instruments promptly upon request by Administrative Agent. In case any
Supplemental Collateral Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Collateral Agent, to the extent permitted by
law, shall vest in and be exercised by Administrative Agent until the
appointment of a new Supplemental Collateral Agent.



 
(c)
Control Under UCC Each Lender and Administrative Agent hereby appoints each
other Lender as agent for the purpose of perfecting Administrative Agent’s
security interest in assets that, in accordance with the UCC, can be perfected
by possession or control.



  Section 43.2
Powers and Duties; General Immunity



 
(a)
Powers; Duties Specified Each Lender irrevocably authorizes Administrative Agent
to take such action on such Lender’s behalf and to exercise such powers, rights
and remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to Administrative Agent by the terms hereof and thereof,
together with such powers, rights and remedies as are reasonably incidental
thereto. Administrative Agent shall have only those duties and responsibilities
that are expressly specified in this Agreement and the other Loan Documents.
Administrative Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. Administrative Agent shall
not have, by reason of this Agreement or any of the other Loan Documents, a
fiduciary relationship in respect of any Lender or Company; and nothing in this
Agreement or any of the other Loan Documents, expressed or implied, is intended
to or shall be so construed as to impose upon Administrative Agent any
obligations in respect of this Agreement or any of the other Loan Documents
except as expressly set forth herein or therein.



 
(b)
No Responsibility for Certain Matters No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any other Loan Document or
for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by such Agent to Lenders or by or on behalf of Company to such
Agent or any Lender in connection with the Loan Documents and the transactions
contemplated thereby or for the financial condition or business affairs of
Company or any other Person liable for the payment of any Obligations, nor shall
such Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Loan Documents or as to the use of the proceeds of the
Loans or the use of the Letters of Credit or as to the existence or possible
existence of any Event of Default or Potential Event of Default. Anything
contained in this Agreement to the contrary notwithstanding, Administrative
Agent shall not have any liability arising from confirmations of the amount of
outstanding Loans or the Letter of Credit Usage or the component amounts
thereof.


 
124

--------------------------------------------------------------------------------

 

 
(c)
Exculpatory Provisions No Agent or any of its Officers, directors, employees or
agents shall be liable to Lenders for any action taken or omitted by such Agent
under or in connection with any of the Loan Documents except to the extent
caused by such Agent’s gross negligence or willful misconduct. An Agent shall be
entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection with this Agreement or any of the other
Loan Documents or from the exercise of any power, discretion or authority vested
in it hereunder or thereunder unless and until such Agent shall have received
instructions in respect thereof from Requisite Lenders (or such other Lenders as
may be required to give such instructions under Section 10.6) and, upon receipt
of such instructions from Requisite Lenders (or such other Lenders, as the case
may be), such Agent shall be entitled to act or (where so instructed) refrain
from acting, or to exercise such power, discretion or authority, in accordance
with such instructions; provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law. Without
prejudice to the generality of the foregoing, (i) each Agent shall be entitled
to rely, and shall be fully protected in relying, upon any communication
(including any electronic message, Internet or intranet website posting or other
distribution), instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Company and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against an Agent as a result of such Agent
acting or (where so instructed) refraining from acting under this Agreement or
any of the other Loan Documents in accordance with the instructions of Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.6).



 
(d)
Agents Entitled to Act as Lender The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, an Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, an
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as though it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” or “Lenders” or any similar
term shall, unless the context clearly otherwise indicates, include each Agent
in its individual capacity. An Agent and its Affiliates may accept deposits
from, lend money to, acquire equity interests in and generally engage in any
kind of commercial banking, investment banking, trust, financial advisory or
other business with Company or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Company for services in connection with this Agreement and
otherwise without having to account for the same to Lenders.


 
125

--------------------------------------------------------------------------------

 

  Section 43.3        Independent Investigation by Lenders; No Responsibility
For Appraisal of Creditworthiness


Each Lender agrees that it has made its own independent investigation of the
financial condition and affairs of the Loan Parties and their respective
Subsidiaries in connection with the making of the Loans and the issuance of
Letters of Credit hereunder and that it has made and shall continue to make its
own appraisal of the creditworthiness of the Loan Parties and their respective
Subsidiaries. No Agent shall have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of Secured Parties or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.


  Section 43.4
Right to Indemnity



Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
each Agent and its Officers, directors, employees, agents, attorneys,
professional advisors and Affiliates to the extent that any such Person shall
not have been reimbursed by Company, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements and fees and disbursements of
any financial advisor engaged by Agents) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against an Agent or
such other Person in exercising the powers, rights and remedies of an Agent or
performing duties of an Agent hereunder or under the other Loan Documents or
otherwise in its capacity as Agent in any way relating to or arising out of this
Agreement or the other Loan Documents; provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of an Agent
resulting solely from such Agent’s gross negligence or willful misconduct as
determined by a final judgment of a court of competent jurisdiction. If any
indemnity furnished to an Agent or any other such Person for any purpose shall,
in the opinion of such Agent, be insufficient or become impaired, such Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished.


  Section 43.5
Resignation of Agents; Successor Administrative Agent



Any Agent may resign at any time by giving 30 days’ prior written notice thereof
to Lenders and Company. Upon any such notice of resignation by Administrative
Agent, Requisite Lenders shall have the right, upon five Business Days’ notice
to Company, to appoint a successor Administrative Agent; provided that, unless
an Event of Default has occurred and is continuing or if such successor
Administrative Agent is not a Lender hereunder, such successor Administrative
Agent shall be reasonably acceptable to Company, whose consent shall not be
unreasonably withheld or delayed. If no such successor shall have been so
appointed by Requisite Lenders and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its resignation,
the retiring Administrative Agent may, on behalf of Lenders, appoint a successor
Administrative Agent; provided that, unless an Event of Default has occurred and
is continuing or if such successor Administrative Agent is not a Lender
hereunder, such successor Administrative Agent shall be reasonably acceptable to
Company, whose consent shall not be unreasonably withheld or delayed. If
Administrative Agent shall notify Lenders and Company that no Person has
accepted such appointment as successor Administrative Agent, such resignation
shall nonetheless become effective in accordance with Administrative Agent’s
notice and (i) the retiring Administrative Agent shall be discharged from its
duties and obligations under the Loan Documents, except that any Collateral held
by Administrative Agent will continue to be held by it until a Person shall have
accepted the appointment of successor Administrative Agent and (ii) all
payments, communications and determinations provided to be made by, to or
through Administrative Agent shall instead be made by, to or through each Lender
directly, until such time as Requisite Lenders appoint a successor
Administrative Agent in accordance with this Section 9.5. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement (if not already discharged
as set forth above). After any retiring Agent’s resignation hereunder, the
provisions of this ARTICLE IX shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was an Agent under this Agreement.

 
126

--------------------------------------------------------------------------------

 

  Section 43.6
Collateral Documents and Guaranties



Each Lender (which term shall include, for purposes of this Section 9.6, any
Hedge Agreement Counterparty) hereby further authorizes Administrative Agent, on
behalf of and for the benefit of Lenders, to enter into each Collateral Document
as secured party and to be the agent for and representative of Lenders under
each Guaranty, and each Lender agrees to be bound by the terms of each
Collateral Document and the Guaranties; provided that Administrative Agent shall
not (a) enter into or consent to any material amendment, modification,
termination or waiver of any provision contained in any Collateral Document or
any of the Guaranties or (b) release any Collateral (except as otherwise
expressly permitted or required pursuant to the terms of this Agreement or the
applicable Collateral Document), in each case without the prior consent of
Requisite Lenders (or, if required pursuant to Section 10.6, all Lenders);
provided further, however, that, without further written consent or
authorization from Lenders, Administrative Agent may execute any documents or
instruments necessary to (i) release any Lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted by this
Agreement or to which Requisite Lenders have otherwise consented, (ii) release
any Subsidiary Guarantor from the Subsidiary Guaranty if all of the Capital
Stock of such Subsidiary Guarantor is sold to any Person (other than an
Affiliate of Company) pursuant to a sale or other disposition permitted
hereunder or to which Requisite Lenders have otherwise consented or (iii)
subordinate the Liens of Administrative Agent, on behalf of Secured Parties, to
any Liens permitted by clauses (ii) and (iv) of Section 7.2(a); provided that,
in the case of a sale or other disposition of such item of Collateral or stock
referred to in clause (i) or (ii), the requirements of Section 10.14 are
satisfied. Anything contained in any of the Loan Documents to the contrary
notwithstanding, Company, Administrative Agent and each Lender hereby agree that
(A) no Lender shall have any right individually to realize upon any of the
Collateral under any Collateral Document or to enforce any of the Guaranties, it
being understood and agreed that all powers, rights and remedies under the
Collateral Documents and the Guaranties may be exercised solely by
Administrative Agent for the benefit of Lenders in accordance with the terms
thereof and (B) in the event of a foreclosure by Administrative Agent on any of
the Collateral pursuant to a public or private sale, Administrative Agent or any
Lender may be the purchaser of any or all of such Collateral at any such sale
and Administrative Agent, as agent for and representative of Lenders (but not
any Lender or Lenders in its or their respective individual capacities unless
Requisite Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any Collateral payable by Administrative Agent at such sale.

 
127

--------------------------------------------------------------------------------

 

  Section 43.7
Duties of Other Agents



To the extent that any Lender is identified in this Agreement as a co-agent,
documentation agent or syndication agent, such Lender shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender.


  Section 43.8
Administrative Agent May File Proofs of Claim



In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial Proceeding relative to Holdings, Company or any of its Subsidiaries,
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Company) shall be entitled and empowered, by intervention in such Proceeding or
otherwise:


 
(a)
to file and prove a claim for the whole amount of principal and interest owing
and unpaid in respect of the Loans and any other Obligations that are owing and
unpaid and to file such other papers or documents as may be necessary or
advisable in order to have the claims of Lenders and Agents (including any claim
for the reasonable compensation, expenses, disbursements and advances of Lenders
and Agents and their agents and counsel and all other amounts due Lenders and
Agents under Sections 2.3 and 10.2) allowed in such judicial Proceeding, and



 
(b)
to collect and receive any moneys or other property payable or deliverable on
any such claims and to distribute the same;



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial Proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agents and their agents
and counsel, and any other amounts due Agents under Sections 2.3 and 10.2.


Nothing herein contained shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such Proceeding.

 
128

--------------------------------------------------------------------------------

 

ARTICLE XLIV
MISCELLANEOUS


  Section 44.1        Successors and Assigns; Assignments and Participations in
Loans and Letters of Credit


 
(a)
General This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders (it being understood that
Lenders’ rights of assignment are subject to the further provisions of this
Section 10.1). Neither Company’s rights or obligations hereunder nor any
interest therein may be assigned or delegated by Company without the prior
written consent of all Lenders (and any attempted assignment or transfer by
Company without such consent shall be null and void). No sale, assignment or
transfer or participation of any Letter of Credit or any participation therein
may be made separately from a sale, assignment, transfer or participation of a
corresponding interest in the Revolving Loan Commitment and the Revolving Loans
of the Revolving Lender effecting such sale, assignment, transfer or
participation. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Affiliates of each of Administrative Agent and Lenders
and Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.



 
(b)
Assignments



 
(i)
Amounts and Terms of Assignments Any Lender may assign to one or more Eligible
Assignees all or any portion of its rights and obligations under this Agreement;
provided that (A), except (1) in the case of an assignment of the entire
remaining amount of the assigning Lender’s rights and obligations under this
Agreement or (2) in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund of a Lender, the aggregate amount of the Revolving
Loan Exposure or Term Loan Exposure, as the case may be, of the assigning Lender
and the assignee subject to each such assignment shall not be less than
$5,000,000, in the case of any assignment of a Revolving Loan, or $1,000,00, in
the case of any assignment of a Term Loan (in each case aggregating concurrent
assignments by or to two or more Affiliated Funds for purposes of determining
such minimum amount), unless each of Administrative Agent and, so long as no
Event of Default has occurred and is continuing, Company otherwise consents
(each such consent not to be unreasonably withheld or delayed), (B) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned, and any assignment of all or any portion of
a Revolving Loan Commitment, Revolving Loan or Letter of Credit participation
shall be made only as an assignment of the same proportionate part of the
assigning Lender’s Revolving Loan Commitment, Revolving Loans and Letter of
Credit participations, (C) the parties to each assignment shall execute and
deliver to Administrative Agent an Assignment Agreement, together with a
processing and recordation fee of $3,500 (unless the assignee is an Affiliate or
an Approved Fund of the assignor, in which case no fee shall be required), and
the Eligible Assignee, if it shall not be a Lender, shall deliver to
Administrative Agent information reasonably requested by Administrative Agent,
including such forms, certificates or other evidence, if any, with respect to
United States federal income tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver to Administrative Agent pursuant
to Section 2.7(b)(iv), and (D) except in the case of an assignment to another
Lender, an Affiliate of a Lender or an Approved Fund of a Lender, each of (1)
Administrative Agent, (2) if no Event of Default has occurred and is continuing,
Company and (3) solely in the case of assignments of all or any portion of a
Revolving Loan Commitment, Revolving Loans and Letter of Credit participations,
Issuing Lender shall have consented thereto (with all such consents not to be
unreasonably withheld or delayed).


 
129

--------------------------------------------------------------------------------

 

 
(ii)
Effect of Assignments  Upon such execution, delivery and consent, from and after
the effective date specified in such Assignment Agreement, (A) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment
Agreement, shall have the rights and obligations of a Lender hereunder and (B)
the assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment Agreement,
relinquish its rights (other than any rights which survive the termination of
this Agreement under Section 10.9(b)) and be released from its obligations under
this Agreement (and, in the case of an Assignment Agreement covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto; provided that, anything
contained in any of the Loan Documents to the contrary notwithstanding, if such
Lender is Issuing Lender such Lender shall continue to have all rights and
obligations of Issuing Lender until the cancellation or expiration of any
Letters of Credit issued by it and the reimbursement of any amounts drawn
thereunder). The assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its Notes, if
any, to Administrative Agent for cancellation, and thereupon new Notes shall, if
so requested by the assignee and/or the assigning Lender in accordance with
Section 2.1(e), be issued to the assignee and/or to the assigning Lender,
substantially in the form of Exhibit IV, Exhibit V or Exhibit VI annexed hereto,
as the case may be, with appropriate insertions, to reflect the amounts of the
new Commitments and/or outstanding Revolving Loans and/or outstanding Term
Loans, as the case may be, of the assignee and/or the assigning Lender. Other
than as provided in Section 10.5, any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.1(b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.1(c).


 
130

--------------------------------------------------------------------------------

 

 
(iii)
Acceptance by Administrative Agent; Recordation in Register Upon its receipt of
an Assignment Agreement executed by an assigning Lender and an assignee
representing that it is an Eligible Assignee, together with the processing and
recordation fee referred to in Section 10.1(b)(i) and any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters that such assignee may be required to deliver to Administrative Agent
pursuant to Section 2.7(b), Administrative Agent shall, if Administrative Agent
and Company have consented to the assignment evidenced thereby (in each case to
the extent such consent is required pursuant to Section 10.1(b)(i)), (A) accept
such Assignment Agreement by executing a counterpart thereof as provided therein
(which acceptance shall evidence any required consent of Administrative Agent to
such assignment), (B) record the information contained therein in the Register
and (C) give prompt notice thereof to Company. Administrative Agent shall
maintain a copy of each Assignment Agreement delivered to and accepted by it as
provided in this Section 10.1(b)(iii).



 
(iv)
Deemed Consent by Company If the consent of Company to an assignment or to an
Eligible Assignee is required hereunder (including a consent to an assignment
which does not meet the minimum assignment thresholds specified in Section
10.1(b)(i)), Company shall be deemed to have given its consent ten Business Days
after the date notice thereof has been delivered by the assigning Lender
(through Administrative Agent) unless such consent is expressly refused by
Company prior to such tenth Business Day.



 
(v)
Electronic Execution of Assignments  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.



 
(c)
Participations  Any Lender may, without the consent of, or notice to, Company or
Administrative Agent, sell participations to one or more Persons (other than a
natural Person or any Restricted Person) in all or a portion of such Lender’s
rights and/or obligations under this Agreement; provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Company, Administrative Agent and Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver directly affecting (A) an extension of the regularly
scheduled maturity of any portion of the principal amount of or interest on any
Loan allocated to such participation, (B) a reduction of the principal amount of
or the rate of interest payable on any Loan allocated to such participation or
(C) an increase in the Commitment allocated to such participation. Subject to
the further provisions of this Section 10.1(c), Company agrees that each
Participant shall be entitled to the benefits of Sections 2.6(d) and 2.7 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.1(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.4 as though it were a
Lender, provided such Participant agrees to be subject to Section 10.5 as though
it were a Lender. A Participant shall not be entitled to receive any greater
payment under Sections 2.6(d) and 2.7 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant
unless the sale of the participation to such Participant is made with Company’s
prior written consent. No Participant shall be entitled to the benefits of
Section 2.7 unless Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of Company, to comply
with Section 2.7(b)(iv) as though it were a Lender. Any Lender that sells a
participation in any Loan, Commitment or other interest to a Participant under
this Section 10.1(c) shall indemnify and hold harmless Company and
Administrative Agent from and against any Taxes, penalties, interest or other
costs or losses (including reasonable attorney’s fees and expenses) incurred or
payable by Company or Administrative Agent as a result of the failure of Company
or Administrative Agent to comply with its obligations to deduct or withhold any
Taxes from any payments made pursuant to this Agreement to such Lender or
Administrative Agent, as the case may be, which Taxes would not have been
incurred or payable if such Participant was entitled to deliver to Company,
Administrative Agent or such Lender, and did in fact so deliver such forms
entitling such Participant to receive payments under this Agreement without
deduction or withholding of any United States federal taxes. Each Lender that
sells a participating interest in any Loan, Commitment or other interest to a
Participant shall, as agent of Company solely for the purpose of this Section
10.1, record in book entries maintained by such Lender the name and the amount
of the participating interest of each Participant entitled to receive payments
in respect of such participating interests.


 
131

--------------------------------------------------------------------------------

 

 
(d)
Pledges and Assignments  Any Lender may at any time pledge or assign a security
interest in all or any portion of its Loans, and the other Obligations owed to
such Lender, to secure obligations of such Lender, including without limitation
any pledge or assignment to secure obligations to any Federal Reserve Bank;
provided that (i) no Lender shall be relieved of any of its obligations
hereunder as a result of any such assignment or pledge and (ii) in no event
shall any assignee or pledgee be considered to be a “Lender” or be entitled to
require the assigning Lender to take or omit to take any action hereunder.



 
(e)
SPC Grants  Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to
Administrative Agent and Company (an “SPC”) the option to provide all or any
part of any Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. Each party hereto hereby agrees that (A) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of Company under this Agreement
(including its obligations under Section 2.7), (B) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable and (C) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the applicable Commitment of
the Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation Proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (1) with notice to, but
without prior consent of Company and Administrative Agent and with the payment
of a processing fee of $3,500 paying any processing fee therefor, assign all or
any portion of its right to receive payment with respect to any Loan to the
Granting Lender and (2) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee or credit or liquidity
enhancement to such SPC.


 
132

--------------------------------------------------------------------------------

 

 
(f)
Information  Each Lender may furnish any information reasonably required to
effect an assignment or participation hereunder concerning Holdings and its
Subsidiaries in the possession of that Lender from time to time to assignees and
Participants (including prospective assignees and Participants), subject to
Section 10.19.



 
(g)
Agreements of Lenders  Each Lender listed on the signature pages hereof hereby
agrees, and each Lender that becomes a party hereto pursuant to an Assignment
Agreement shall be deemed to agree, (i) that it is an Eligible Assignee
described in clause (ii) of the definition thereof; (ii) that it has experience
and expertise in the making of or purchasing loans such as the Loans; and (iii)
that it will make or purchase Loans for its own account in the ordinary course
of its business and without a view to distribution of such Loans within the
meaning of the Securities Act or the Exchange Act or other federal securities
laws (it being understood that, subject to the provisions of this Section 10.1,
the disposition of such Loans or any interests therein shall at all times remain
within its exclusive control).



  Section 44.2
Expenses



Whether or not the Transactions shall be consummated, Company agrees to pay
promptly (a) all reasonable and documented out-of-pocket costs and expenses of
Administrative Agent of negotiation, preparation and execution of the Loan
Documents and any consents, amendments, waivers or other modifications thereto,
(b) all reasonable costs and expenses of furnishing all opinions by counsel for
Company (including any opinions requested by Agents or Lenders as to any legal
matters arising hereunder) and of Company’s performance of and compliance with
all agreements and conditions on its part to be performed or complied with under
this Agreement and the other Loan Documents including with respect to confirming
compliance with environmental, insurance and solvency requirements, (c) all
reasonable and documented out-of-pocket fees, expenses and disbursements of one
primary counsel to Administrative Agent and one reasonably necessary local
counsel in any relevant jurisdiction in connection with the negotiation,
preparation, execution and administration of the Loan Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Company, (d) all reasonable and documented
out-of-pocket costs and expenses of creating and perfecting Liens in favor of
Administrative Agent in the United States on behalf of Lenders pursuant to any
Collateral Document, including filing and recording fees, expenses and Taxes,
stamp or documentary taxes, search fees, title insurance premiums, and
reasonable fees, expenses and disbursements of counsel to Administrative Agent
and of counsel providing any opinions that Administrative Agent or Requisite
Lenders may request in respect of the Collateral Documents or the Liens created
pursuant thereto to the extent permitted hereunder, (e) all reasonable and
documented out-of-pocket costs and expenses (including the reasonable fees,
expenses and disbursements of any appraisers, auditors, accountants and any
environmental or other consultants, advisors and agents employed or retained
(with the consent of Company, not to be unreasonably withheld) by Administrative
Agent or its counsel) of reviewing any appraisals provided for under Section
6.9(c) and any environmental audits or reports provided for under Section
6.9(a), (f) all reasonable and documented out-of-pocket costs and expenses
incurred by Administrative Agent in connection with the custody or preservation
of any of the Collateral, (g) all other reasonable and documented costs and
expenses incurred by Administrative Agent in connection with the syndication of
the Commitments, (h) all reasonable and documented out-of-pocket costs and
expenses, including attorneys’ fees and fees, costs and expenses of accountants,
advisors and consultants, incurred by Administrative Agent and its counsel
relating to efforts to (i) evaluate or assess any Loan Party, its business or
financial condition and (ii) protect, evaluate, assess or dispose of any of the
Collateral and (i) all out-of-pocket costs and expenses, including reasonable
and documented out-of-pocket attorneys’ fees, fees, costs and expenses of
accountants, advisors and consultants and costs of settlement, incurred by
Administrative Agent and Lenders in enforcing any Obligations of or in
collecting any payments due from any Loan Party hereunder or under the other
Loan Documents (including in connection with the sale of, collection from, or
other realization upon any of the Collateral or the enforcement of the Loan
Documents) or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy Proceedings; provided that Company
shall not be required to reimburse the legal fees and expenses of more than one
firm of outside counsel (in addition to any reasonably necessary special counsel
and up to one local counsel in each local jurisdiction) for all Lenders unless,
in the written opinion of outside counsel reasonably satisfactory to Company and
Administrative Agent, representation of all such Lenders would be inappropriate
due to the existence of an actual or potential conflict of interest.

 
133

--------------------------------------------------------------------------------

 

  Section 44.3
Indemnity



 
(a)
In addition to the payment of expenses pursuant to Section 10.2, whether or not
the transactions contemplated hereby shall be consummated, Company agrees to
defend (subject to Indemnitees’ selection of counsel), indemnify, pay and hold
harmless Agents and Lenders (including Issuing Lender), and the Officers,
directors, trustees, employees, agents, advisors and Affiliates of Agents and
Lenders (collectively called the “Indemnitees”), from and against any and all
Indemnified Liabilities (as hereinafter defined); provided that Company shall
not have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise solely
from the bad faith, gross negligence or willful misconduct of that Indemnitee or
its related parties or a material breach by that Indemnitee of its obligations
under the Loan Documents, in each case as determined by a final judgment of a
court of competent jurisdiction.


 
134

--------------------------------------------------------------------------------

 

 
(b)
As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
reasonable out-of-pocket costs, expenses and disbursements of any kind or nature
whatsoever (including the reasonable and documented out-of-pocket fees and
disbursements of counsel for Indemnitees in connection with any investigative,
administrative or judicial Proceeding commenced or threatened by any Person,
whether or not any such Indemnitee shall be designated as a party or a potential
party thereto, and any fees or expenses incurred by Indemnitees in enforcing
this indemnity), whether direct, indirect or consequential and whether based on
any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Loan Documents or
the transactions contemplated hereby or thereby (including Lenders’ agreement to
make the Loans hereunder or the use or intended use of the proceeds thereof or
the issuance of Letters of Credit hereunder or the use or intended use of any
thereof, the failure of Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Government Authority, or any enforcement
of any of the Loan Documents (including any sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranties),
(ii) the statements contained in the commitment letter delivered by any Lender
to Company with respect thereto or (iii) any Environmental Claim or any
Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Company or any of its Subsidiaries.



 
(c)
To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this Section 10.3 may be unenforceable in whole or in part because
they are violative of any law or public policy, Company shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.



  Section 44.4
Set-Off



In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuation of any Event of Default each of Lenders and their Affiliates is
hereby authorized by Company at any time or from time to time, with prompt
notice to Company or to any other Person, to set off and to appropriate and to
apply any and all deposits (general or special, time or demand, provisional or
final, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by that Lender or any Affiliate of that
Lender to or for the credit or the account of Company and each other Loan Party
against and on account of the Obligations of Company or any other Loan Party to
that Lender (or any Affiliate of that Lender) or to any other Lender (or any
Affiliate of any other Lender) under this Agreement, the Letters of Credit and
the other Loan Documents to the extent then due and payable, including all
claims of any nature or description arising out of or connected with this
Agreement, the Letters of Credit and participations therein or any other Loan
Document, irrespective of whether or not that Lender shall have made any demand
hereunder.

 
135

--------------------------------------------------------------------------------

 

  Section 44.5
Ratable Sharing



Lenders hereby agree among themselves that if any of them shall, whether by
voluntary or mandatory payment (other than a payment or prepayment of Loans made
and applied in accordance with the terms of this Agreement), by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to that
Lender hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) that is greater than the proportion received by any
other Lender in respect of the Aggregate Amounts Due to such other Lender, then
the Lender receiving such proportionately greater payment shall, unless such
proportionately greater payment is required by the terms of this Agreement, (a)
notify Administrative Agent and each other Lender of the receipt of such payment
and (b) apply a portion of such payment to purchase assignments (which it shall
be deemed to have purchased from each seller of an assignment simultaneously
upon the receipt by such seller of its portion of such payment) of the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided that (i) if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of Company or otherwise, those
purchases shall be rescinded and the purchase prices paid for such assignments
shall be returned to such purchasing Lender ratably to the extent of such
recovery, but without interest and (ii) the foregoing provisions shall not apply
to (A) any payment made by Company pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment (other than an assignment pursuant to this
Section 10.5) of or the sale of a participation in any of its Obligations to any
Eligible Assignee or Participant pursuant to Section 10.1(b). Company expressly
consents to the foregoing arrangement and agrees that any purchaser of an
assignment so purchased may exercise any and all rights of a Lender as to such
assignment as fully as if that Lender had complied with the provisions of
Section 10.1(b) with respect to such assignment. In order to further evidence
such assignment (and without prejudice to the effectiveness of the assignment
provisions set forth above), each purchasing Lender and each selling Lender
agree to enter into an Assignment Agreement at the request of a selling Lender
or a purchasing Lender, as the case may be, in form and substance reasonably
satisfactory to each such Lender.

 
136

--------------------------------------------------------------------------------

 

  Section 44.6
Amendments and Waivers



 
(a)
Consent Required No amendment, modification, termination or waiver of any
provision of this Agreement or the other Loan Documents, and no consent to any
departure by Company therefrom, shall in any event be effective without the
written concurrence of Company and Requisite Lenders; provided that no such
amendment, modification, termination, waiver or consent shall, without the
consent of:



 
(i)
each Lender with Obligations directly amended, modified, terminated or waived
whose consent shall be required for any such amendment, modification,
termination or waiver in addition to that of Requisite Lenders:



 
(A)
reduce the principal amount of any Loan;



 
(B)
increase or forgive the amount or extend the expiry date or postpone the date or
reduce the amount of any scheduled reduction in amount of any Commitment (it
being understood that waivers or modifications of conditions precedent,
covenants, Potential Events of Default or Events of Default, mandatory
repayments or mandatory reductions of Loans or Commitments, shall not constitute
an increase of the Commitment of any Lender, and that an increase in the
available portion of any Commitment of any Lender shall not constitute an
increase of the Commitment of such Lender);



 
(C)
postpone the scheduled final maturity date of any Loan, or postpone the date or
reduce the amount of any scheduled payment (but not prepayment) of principal of
any Loan;



 
(D)
change in any manner or waive the provisions contained in Section 8.1 in respect
of any Loan or other Obligation (other than fees payable hereunder to
Administrative Agent or Issuing Lender);



 
(E)
postpone the date on which any interest or any fees are payable (other than
default interest and fees payable hereunder to Administrative Agent or Issuing
Lender);



 
(F)
decrease the interest rate borne by any Loan (other than any waiver of any
increase in the interest rate applicable to any of the Loans pursuant to Section
2.2(e) (“Default Rate”)) or the amount of any fees payable hereunder (other than
any fees payable hereunder to Administrative Agent or Issuing Lender or any
waiver of any increase in the fees applicable to Letters of Credit pursuant to
Section 3.2 following an Event of Default), in each case excluding any change in
the manner in which any financial ratio used in determining any interest rate or
fee is calculated that would result in a reduction of any such rate or fee; or



 
(G)
increase the maximum duration of Interest Periods permitted hereunder.



 
(ii)
each Lender:



 
(A)
change in any manner the definition of “Pro Rata Share” or the provisions of
Section 10.5 (“Ratable Sharing”) that would alter the scheme for pro rata
sharing of payments thereunder, or the definition of “Requisite Lenders” (except
for any changes resulting solely from increases or other changes in the
aggregate amount of the Commitments permitted hereunder or otherwise approved
pursuant to this Section 10.6);


 
137

--------------------------------------------------------------------------------

 

 
(B)
change in any manner any provision of this Agreement that, by its terms,
expressly requires the approval or concurrence of all Lenders;



 
(C)
release any Lien granted in favor of Administrative Agent with respect to all or
substantially all of the Collateral or release Holdings from its obligations
under the Parent Guaranty or release all or substantially all of the Subsidiary
Guarantors from its or their obligations under the Subsidiary Guaranty, in each
case other than in accordance with the terms of the Loan Documents;



 
(D)
change in any manner or waive the provisions contained in Section 2.4(d) or this
Section 10.6 (other than technical amendments which do not adversely affect the
rights of any Lender); or



 
(E)
consent to the assignment or transfer by Company of any of its rights and
obligations under this Agreement.



 
(iii)
Issuing Lender:



 
(A)
reduce the amount or postpone the due date of or waive any amount payable in
respect of any Letter of Credit (including fees payable to Issuing Lender
hereunder); or



 
(B)
extend the expiration date of any Letter of Credit beyond the Revolving Loan
Commitment Termination Date.



 
(iv)
Issuing Lender and each Revolving Lender:



 
(A)
extend the Revolving Loan Commitment Termination Date; or



 
(B)
change in any manner the obligations of Revolving Lenders relating to the
purchase of participations in Letters of Credit; provided that increases in the
maximum amount of Letters of Credit as a sub-limit of the aggregate Revolving
Loan Commitment Amount shall be effective with the consent of each Issuing
Lender and Revolving Lenders holding more than 50% of the aggregate Revolving
Loan Exposure of all Revolving Lenders.



 
(v)
Administrative Agent:



 
(A)
amend, modify, terminate or waive any provision of ARTICLE IX or of any other
provision of this Agreement which, by its terms, expressly requires the approval
or concurrence of Administrative Agent; or



 
(B)
reduce the amount or postpone the due date of or waive any fees payable to
Administrative Agent hereunder.


 
138

--------------------------------------------------------------------------------

 

 
(vi)
Super-Majority Lenders: amend, modify, terminate or waive any provision of
Clause (C) of the proviso in Section 2.11(a) or the definition of “Permitted
Ratio.”



 
(b)
Correction of Errors Notwithstanding anything to the contrary contained in this
Section 10.6, if within 60 days following the effective date of any Loan
Document, Administrative Agent and Company shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of the Loan Documents, then Administrative Agent and
Company shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Requisite Lenders
within five Business Days following receipt of notice thereof.



 
(c)
General Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of that Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on Company in any case shall entitle Company to any other or
further notice or demand in similar or other circumstances. Any amendment,
modification, termination, waiver or consent effected in accordance with this
Section 10.6 shall be binding upon each Lender at the time outstanding, each
future Lender and, if signed by Company, on Company.



 
(d)
Incremental Facilities  Notwithstanding anything contained herein to the
contrary, it is hereby understood and agreed that the consent of the Requisite
Lenders shall not be required to the terms and provisions of any New Term Loans,
any New Revolving Loans or any New Revolving Loan Commitments.



  Section 44.7
Independence of Covenants



All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.


  Section 44.8
Notices; Effectiveness of Signatures



 
(a)
Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of telefacsimile in complete and legible form, or
three Business Days after depositing it in the United States mail with postage
prepaid and properly addressed; provided that notices to Administrative Agent
and any Issuing Lender shall not be effective until received. For the purposes
hereof, the address of each party hereto shall be as set forth under such
party’s name on the signature pages hereof or (i) as to Company and
Administrative Agent, such other address as shall be designated by such Person
in a written notice delivered to the other parties hereto and (ii) as to each
other party, such other address as shall be designated by such party in a
written notice delivered to Administrative Agent. Electronic mail and Internet
and intranet websites may be used to distribute routine communications, such as
financial statements and other information as provided in Section 6.1.
Administrative Agent or Company may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


 
139

--------------------------------------------------------------------------------

 

 
(b)
Loan Documents and notices under the Loan Documents may be transmitted and/or
executed by telefacsimile and by signatures delivered in ‘PDF’ format by
electronic mail. The parties hereto agree that delivery of an executed
counterpart of a signature page to this Agreement or any other Loan Document by
telefacsimile or in ‘PDF’ format by electronic mail shall be effective as
delivery of an original executed counterpart of this Agreement or such other
Loan Document. Administrative Agent may also require that any such documents and
signatures be confirmed by a manually-signed copy thereof; provided, however,
that the failure to request or deliver any such manually-signed copy shall not
affect the effectiveness of any facsimile document or signature.



  Section 44.9
Survival of Representations, Warranties and Agreements



 
(a)
All representations, warranties and agreements made herein shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit hereunder.



 
(b)
Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of Company set forth in Sections 2.6(d) (“Compensation For
Breakage or Non-Commencement of Interest Periods”), 2.7 (“Increased Costs;
Taxes; Capital Adequacy”), 10.2 (“Expenses”), 10.3 (“Indemnity”) and the
agreements of Lenders set forth in Sections 9.4 (“Right to Indemnify”) and 10.5
(“Ratable Sharing”) shall survive the payment of the Loans, the cancellation or
expiration of the Letters of Credit and the reimbursement of any amounts drawn
thereunder, and the termination of this Agreement.



  Section 44.10
Failure or Indulgence Not Waiver; Remedies Cumulative



No failure or delay on the part of any Agent or any Lender in the exercise of
any power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. All rights and remedies existing under this
Agreement and the other Loan Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available.


  Section 44.11
Marshalling; Payments Set Aside



Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of Company or any other party or against or in payment of any or
all of the Obligations. To the extent that Company makes a payment or payments
to Administrative Agent or Lenders (or to Administrative Agent for the benefit
of Lenders), or Agents or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

 
140

--------------------------------------------------------------------------------

 

  Section 44.12
Severability



In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.


  Section 44.13
Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver



 
(a)
The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders, or
Lenders and Company, as a partnership, an association, a Joint Venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to Section 9.6, each
Lender shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other Lender to be joined as an
additional party in any Proceeding for such purpose.



 
(b)
To the extent permitted by law, neither Company nor Holdings nor any Lender,
Agent or Indemnitee against the Company, Holdings, or any Loan Party or any of
their affiliates shall assert and each of them hereby waives any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with or as a result of this Agreement (including, without limitation,
Section 2.1(c) hereof), any other Loan Document, any transaction contemplated by
the Loan Documents, any Loan or the use of proceeds thereof. No Indemnitee shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with the Loan
Documents or the transactions contemplated thereby unless due to the gross
negligence or willful misconduct of such Indemnitee.



  Section 44.14
Release of Security Interest or Guaranties



 
(a)
Upon the proposed sale or other disposition of any Collateral to any Person
(other than an Affiliate of Company) that is permitted by this Agreement or to
which Requisite Lenders have otherwise consented, or the sale or other
disposition of all of the Capital Stock of a Subsidiary Guarantor to any Person
(other than an Affiliate of Company) that is permitted by this Agreement or to
which Requisite Lenders have otherwise consented, for which a Loan Party desires
to obtain a security interest release or a release of the Subsidiary Guaranty
from Administrative Agent, such Loan Party shall deliver an Officer’s
Certificate (i) stating that the Collateral or the Capital Stock subject to such
disposition is being sold or otherwise disposed of in compliance with the terms
hereof and (ii) specifying the Collateral or Capital Stock being sold or
otherwise disposed of in the proposed transaction. Upon the receipt of such
Officer’s Certificate, Administrative Agent shall, at such Loan Party’s expense,
so long as Administrative Agent (A) has no reason to believe that the facts
stated in such Officer’s Certificate are not true and correct and (B), if the
sale or other disposition of such item of Collateral or Capital Stock
constitutes an Asset Sale, shall have received evidence satisfactory to it that
arrangements satisfactory to it have been made for delivery of the Net Asset
Sale Proceeds or Wholesale Contribution Proceeds, as applicable, if and as
required by Section 2.4, execute and deliver such releases of its security
interest in such Collateral or such Subsidiary Guaranty, as may be reasonably
requested by such Loan Party.


 
141

--------------------------------------------------------------------------------

 

 
(b)
Upon the payment in full of all Obligations (other than Unasserted Obligations),
the cancellation or termination of the Commitments and the cancellation or
expiration of all outstanding Letters of Credit (or the Cash Collateralization
thereof), the security interest granted under the Pledge and Security Agreement
(other than with respect to any Cash collateral in respect of Letters of Credit)
shall terminate and all rights to the Collateral shall revert to the applicable
Loan Party. Upon any such termination Administrative Agent will, at Company’s
expense, execute and deliver to the Loan Parties such documents as Company shall
reasonably request to evidence the repayment of the Obligations and such
termination.



  Section 44.15
Applicable Law



THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN ANY SUCH LOAN DOCUMENT), AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF ANOTHER LAW.


  Section 44.16
Construction of Agreement; Nature of Relationship



Each of the parties hereto acknowledges that (a) it has been represented by
counsel in the negotiation and documentation of the terms of this Agreement, (b)
it has had full and fair opportunity to review and revise the terms of this
Agreement, (c) this Agreement has been drafted jointly by all of the parties
hereto and (d) neither Administrative Agent nor any Lender or other Agent has
any fiduciary relationship with or duty to any Loan Party arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent, the other Agents and Lenders, on one
hand, and the Loan Parties, on the other hand, in connection herewith or with
such other Loan Documents is solely that of debtor and creditor. Accordingly,
each of the parties hereto acknowledges and agrees that the terms of this
Agreement shall not be construed against or in favor of another party.


  Section 44.17
Consent to Jurisdiction and Service of Process



ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY LOAN PARTY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS
HEREUNDER AND THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY

 
142

--------------------------------------------------------------------------------

 

 
(a)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS;



 
(b)
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;



 
(c)
AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY
BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO IT AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.8;



 
(d)
AGREES THAT SERVICE AS PROVIDED IN CLAUSE (c) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER IT IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;



 
(e)
AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST IT IN THE COURTS OF ANY OTHER
JURISDICTION; AND



 
(f)
AGREES THAT THE PROVISIONS OF THIS SECTION 10.17 RELATING TO JURISDICTION AND
VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER
NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.



  Section 44.18
Waiver of Jury Trial



EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.18 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

 
143

--------------------------------------------------------------------------------

 

  Section 44.19
Confidentiality



Each Lender and Administrative Agent shall hold all information obtained
pursuant to the requirements of this Agreement in accordance with such Lender’s
customary procedures for handling confidential information of this nature, it
being understood and agreed by Company that in any event a Lender may make
disclosures (a) on a need to know basis to its and its Affiliates’ directors,
Officers, employees and agents, including accountants, legal counsel and other
advisors directly involved with transactions contemplated hereby (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (b) to the extent required by any Government
Authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or Proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 10.19, to (i) any Eligible Assignee of or
Participant in, or any prospective bona fide Eligible Assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to obligations of Company, (g)
with the written consent of Company and (h) to the extent such information (i)
becomes publicly available other than as a result of a breach of this Section
10.19 or (ii) becomes available to Administrative Agent or any Lender on a
nonconfidential basis from a source other than Company or (iii) to the National
Association of Insurance Commissioners or any other similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s or its Affiliates’ investment portfolio in connection with ratings
issued with respect to such Lender or its Affiliates and that no written or oral
communications from counsel to an Agent and no information that is or is
designated as privileged or as attorney work product may be disclosed to any
Person unless such Person is a Lender or a Participant hereunder; provided that,
unless specifically prohibited by applicable law or court order, each Lender
shall notify Company of any request by any Government Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition of such Lender by such Government
Authority) for disclosure of any such information and of any disclosure required
under clause (c) above prior to disclosure of such information; and provided,
further that in no event shall any Lender be obligated or required to return any
materials furnished by Company or any of its Subsidiaries. In addition,
Administrative Agent and Lenders may disclose the existence of this Agreement
and customarily disclosed information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to Administrative Agent and Lenders, and Administrative Agent or any
of its Affiliates may place customary “tombstone” advertisements (which may
include any of Company’s or its Subsidiaries’ trade names or corporate logos)
subject to approval by Company in publications of its choice (including without
limitation “e-tombstones” published or otherwise circulated in electronic form
and related hyperlinks to any of Company’s or its Subsidiaries’ corporate
websites) at its own expense.


  Section 44.20
USA Patriot Act



Each Lender hereby notifies the Loan Parties that pursuant to the requirements
of the USA Patriot Act, it is required to obtain, verify and record information
that identifies Loan Parties, which information includes the name and address of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the USA Patriot Act.

 
144

--------------------------------------------------------------------------------

 

  Section 44.21
Usury Savings Clause



Notwithstanding any other provision herein, the aggregate interest rate charged
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate. If the rate of interest (determined without
regard to the preceding sentence) under this Agreement at any time exceeds the
Highest Lawful Rate, the outstanding amount of the Loans made hereunder shall
bear interest at the Highest Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect. In addition, if when the Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, Company shall pay to
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and Company to conform strictly to any
applicable usury laws. Accordingly, if any Lender contracts for, charges, or
receives any consideration which constitutes interest in excess of the Highest
Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to Company.


  Section 44.22
Successor Issuing Lender



Issuing Lender may resign at any time by giving written notice thereof to
Administrative Agent (who shall promptly notify Lenders thereof) and Company,
such resignation to be effective on the date that is the later of (a) the
thirtieth day following delivery of such written notice to Administrative Agent
and Company and (b) the appointment of and acceptance by a successor Issuing
Lender, as provided below; provided, however, that if a Lender becomes, and
during the period it remains, a Defaulting Lender or a Potential Defaulting
Lender, Issuing Lender may, upon prior written notice to Company and
Administrative Agent, resign as Issuing Lender effective at the close of
business New York time on a date specified in such notice (which date may not be
less than three Business Days after the date of such notice), it being
understood and agreed that such resignation by Issuing Lender will have no
effect on the validity or enforceability of any Letter of Credit then
outstanding or on the obligations of Company or any Lender under this Agreement
with respect to any such outstanding Letter of Credit or otherwise to Issuing
Lender. To the extent Administrative Agent fails to appoint a successor Issuing
Lender that accepts such appointment within such time, Issuing Lender may
appoint a Revolving Lender as successor Issuing Lender. Unless Issuing Lender is
Administrative Agent, Issuing Lender may be removed at any time with or without
cause by an instrument or concurrent instruments in writing delivered to Company
and Administrative Agent and signed by Revolving Lenders holding more than 50%
of the aggregate Revolving Loan Exposure of all Revolving Lenders, such removal
to become effective immediately upon the appointment of and acceptance by a
successor Issuing Lender, as provided below. Upon any such notice of resignation
or removal, Administrative Agent shall have the right, upon five Business Days’
notice to Company, to appoint a successor Issuing Lender. Any appointment of a
successor Issuing Lender, whether by Administrative Agent or Issuing Lender,
shall be subject to consent of Company and Revolving Lenders holding more than
50% of the aggregate Revolving Loan Exposure of all Revolving Lenders, which, in
either case, shall not be unreasonably withheld or delayed. Upon the acceptance
of any appointment as Issuing Lender hereunder by a successor Issuing Lender,
and consent of Company and Revolving Lenders holding more than 50% of the
aggregate Revolving Loan Exposure of all Revolving Lenders, that successor
Issuing Lender shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring or removed Issuing Lender and the
retiring or removed Issuing Lender shall be discharged from its duties and
obligations under this Agreement; provided that, anything contained in this
Section 10.22 or otherwise in any of the Loan Documents to the contrary
notwithstanding, the resigning or removed Issuing Lender shall continue to have
all rights and obligations of Issuing Lender, with respect to any Letter of
Credit issued prior to the effective date of the appointment of a successor
Issuing Lender until the cancellation or expiration of such Letter of Credit and
the reimbursement of any amounts drawn thereunder.

 
145

--------------------------------------------------------------------------------

 

  Section 44.23
Counterparts



This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon execution of a counterpart
hereof by each of the parties hereto.


[Remainder of page intentionally left blank]

 
146

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.






COMPANY:


GRANDE COMMUNICATIONS NETWORKS LLC






By
/s/ Patrick Bratton
   
Name:  Patrick Bratton
 
Title:  Chief Financial Officer





Notice Address:


Grande Communications Networks LLC
401 Carlson Circle
San Marcos, TX 78666
Attn:
Pat Bratton

Email:
pbratton@atlanticbb.com

Fax:
(617) 786-8803


 
 

--------------------------------------------------------------------------------

 

HOLDINGS:


GRANDE PARENT LLC






By
/s/ Patrick Bratton
   
Name:  Patrick Bratton
 
Title:  Chief Financial Officer





Notice Address:


c/o Grande Communications Networks LLC
401 Carlson Circle
San Marcos, TX 78666
Attn:
Pat Bratton

Email:
pbratton@atlanticbb.com

Fax:
(617) 786-8803


 
 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:


SOCIÉTÉ GÉNÉRALE,
as Administrative Agent






By
/s/ M. Finkelman
   
Name:  Michael Finkelman
 
Title:  Managing Director





Notice Address:


Société Générale
1221 Avenue of the Americas
New York, NY 10020
Attn:
Justine Dupont-Nivet / Elaine Khalil

Email:
justine.dupont-nivet@sgcib.com / elaine.khalil@sgcib.com

Fax:
(212) 278-6136


 
 

--------------------------------------------------------------------------------

 

ARRANGERS:


SG AMERICAS SECURITIES, LLC






By
/s/ M. Finkelman
   
Name:  Michael Finkelman
 
Title:  Managing Director





Notice Address:


SG Americas Securities, LLC
c/o Société Générale
1221 Avenue of the Americas
New York, NY 10020
Attn:
Justine Dupont-Nivet / Elaine Khalil

Email:
justine.dupont-nivet@sgcib.com / elaine.khalil@sgcib.com

Fax:
(212) 278-6136


 
 

--------------------------------------------------------------------------------

 

SUNTRUST ROBINSON HUMPHREY, INC.






By
/s/ Todd M. Koetje
   
Name:  Todd. M. Koetje
 
Title:  Director





Notice Address:


SunTrust Robinson Humphrey, Inc.
303 Peachtree Street, N.E.
24th Floor
Atlanta, GA 30308
Attn:
Todd Koetje

Email:
todd.koetje@suntrust.com

Fax:
(404) 230-5528


 
 

--------------------------------------------------------------------------------

 

LENDERS:


SOCIÉTÉ GÉNÉRALE,
as Lender






By
/s/ M. Finkelman
   
Name:  Michael Finkelman
 
Title:  Managing Director





Notice Address:


Société Générale
1221 Avenue of the Americas
New York, NY 10020
Attn:
Justine Dupont-Nivet / Elaine Khalil

Email:
justine.dupont-nivet@sgcib.com / elaine.khalil@sgcib.com

Fax:
(212) 278-6136


 
 

--------------------------------------------------------------------------------

 

SUNTRUST BANK






By
/s/ Arthur Burns
   
Name:  Arthur D. Burns
 
Title:  Vice President





Notice Address:


SunTrust Bank
303 Peachtree Street, N.E.
10th Floor
Atlanta, GA 30308
Attn:
Arthur D. Burns

Email:
arthur.burns@suntrust.com

Fax:
(404) 588-8833


 
 

--------------------------------------------------------------------------------

 

BROWN BROTHERS HARRIMAN & CO.






By
/s/ Scott C. Meves
   
Name:  Scott C. Meves
 
Title:  SVP





Notice Address:


Brown Brothers Harriman & Co.
1531 Walnut Street
Philadelphia, PA 19012

 
 

--------------------------------------------------------------------------------

 

COBANK, ACB






By
/s/ Gary Franke
   
Name:  Gary Franke
 
Title:  VP





Notice Address:


900 Circle 75 Parkway
Suite 1400
Atlanta, GA 30339
Attn: Gary Franke

 
 

--------------------------------------------------------------------------------

 

NEWSTAR WAREHOUSE FUNDING LLC






By
/s/ Jeffrey R. Greene
   
Name:  Jeffrey R. Greene
 
Title:  Director





Notice Address:


NewStar Financial – Operations
500 Boylston St
Suite 1600
Boston, MA 02116

 
 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION






By
/s/ John T. Pearson
   
Name:  John T. Pearson
 
Title:  Vice President





Notice Address:


1420 Fifth Avenue, 7th Floor
Seattle, WA 98101

 
 

--------------------------------------------------------------------------------

 

UNION BANK, N.A.






By
/s/ Erik Allen
   
Name:  Erik Allen
 
Title:  Vice President





Notice Address:


445 S. Figueroa St., 16th Floor
Los Angeles, CA 90071
 
 

--------------------------------------------------------------------------------